Exhibit 10.3

 

 

 

LOAN AGREEMENT


Dated as of May 31, 2006


Between


EACH OF THE PARTIES SET FORTH ON EXHIBIT A
individually and collectively, as the context may require, as Borrower



and


BARCLAYS CAPITAL REAL ESTATE INC. and CITIGROUP GLOBAL MARKETS
REALTY CORP.,
collectively, as Lender

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

 

 

Section 1.1

Definitions

1

 

 

 

 

 

Section 1.2

Principles of Construction

27

 

 

 

 

II.

GENERAL TERMS

27

 

 

 

 

 

Section 2.1

Loan Commitment; Disbursement to Borrower

27

 

 

 

 

 

2.1.1

Agreement to Lend and Borrow

27

 

 

 

 

 

2.1.2

Single Disbursement to Borrower

27

 

 

 

 

 

2.1.3

The Note, Security Instruments and Loan Documents

27

 

 

 

 

 

2.1.4

Use of Proceeds

27

 

 

 

 

 

Section 2.2

Interest; Loan Payments; Late Payment Charge

27

 

 

 

 

 

2.2.1

Payments

27

 

 

 

 

 

2.2.2

Interest Calculation

28

 

 

 

 

 

2.2.3

Payment on Maturity Date

28

 

 

 

 

 

2.2.4

Payments after Default

28

 

 

 

 

 

2.2.5

Late Payment Charge

29

 

 

 

 

 

2.2.6

Usury Savings

29

 

 

 

 

 

2.2.7

Indemnified Taxes

29

 

 

 

 

 

Section 2.3

Prepayments

30

 

 

 

 

 

2.3.1

Voluntary Prepayments

30

 

 

 

 

 

2.3.2

Mandatory Prepayments

31

 

 

 

 

 

2.3.3

Prepayments After Default

31

 

 

 

 

 

2.3.4

Making of Payments

32

 

 

 

 

 

2.3.5

Application of Prepayments

32

 

 

 

 

 

Section 2.4

Defeasance

32

 

 

 

 

 

2.4.1

Voluntary Defeasance

32

 

 

 

 

 

2.4.2

Successor Borrower

34

 

 

 

 

 

Section 2.5

Release of Property

35

 

 

 

 

 

2.5.1

Release of the Properties

35

 

 

 

 

 

2.5.2

Release of Individual Property

35

 

 

 

 

 

2.5.3

Release on Payment in Full

37

 

--------------------------------------------------------------------------------


 

 

2.5.4

Out-Parcel Releases

37

 

 

 

 

 

2.5.5

Release of the Madison Property Prior to the Permitted Defeasance Date

39

 

 

 

 

 

Section 2.6

Substitution of Properties

39

 

 

 

 

 

Section 2.7

Purchase of the Fee Estate of the Burlington Property

46

 

 

 

 

III.

CASH MANAGEMENT

47

 

 

 

 

 

Section 3.1

Establishment of Accounts

47

 

 

 

 

 

Section 3.2

Deposits into Lockbox Account

48

 

 

 

 

 

Section 3.3

Account Name

49

 

 

 

 

 

Section 3.4

Eligible Accounts

49

 

 

 

 

 

Section 3.5

Permitted Investments

49

 

 

 

 

 

Section 3.6

The Initial Deposits

50

 

 

 

 

 

Section 3.7

Transfer To and Disbursements from the Lockbox Account

50

 

 

 

 

 

Section 3.8

Withdrawals From the Tax Account and the Insurance Premium Account

51

 

 

 

 

 

Section 3.9

Withdrawals from the Replacement Reserve Account

51

 

 

 

 

 

Section 3.10

Withdrawals from the Excess Cash Reserve Account

51

 

 

 

 

 

Section 3.11

Withdrawals from the Debt Service Account

51

 

 

 

 

 

Section 3.12

Withdrawals from the Operating Expense Reserve Account

52

 

 

 

 

 

Section 3.13

Withdrawals from the Extraordinary Expense Reserve Account

52

 

 

 

 

 

Section 3.14

Intentionally Omitted

52

 

 

 

 

 

Section 3.15

Withdrawals from the Ground Rent Account

52

 

 

 

 

 

Section 3.16

Sole Dominion and Control

52

 

 

 

 

 

Section 3.17

Security Interest

52

 

 

 

 

 

Section 3.18

Rights on Default

52

 

 

 

 

 

Section 3.19

Financing Statement; Further Assurances

53

 

 

 

 

 

Section 3.20

Borrower’s Obligation Not Affected

53

 

 

 

 

 

Section 3.21

Payments Received Under this Agreement

53

 

 

 

 

 

Section 3.22

Letters of Credit

53

 

 

 

 

IV.

REPRESENTATIONS AND WARRANTIES

54

 

 

 

 

 

Section 4.1

Borrower Representations

54

 

 

 

 

 

4.1.1

Organization

54

 

ii

--------------------------------------------------------------------------------


 

 

4.1.2

Proceedings

54

 

 

 

 

 

4.1.3

No Conflicts

54

 

 

 

 

 

4.1.4

Litigation

54

 

 

 

 

 

4.1.5

Agreements

55

 

 

 

 

 

4.1.6

Solvency

55

 

 

 

 

 

4.1.7

Full and Accurate Disclosure

55

 

 

 

 

 

4.1.8

No Plan Assets

56

 

 

 

 

 

4.1.9

Compliance

56

 

 

 

 

 

4.1.10

Financial Information

56

 

 

 

 

 

4.1.11

Condemnation

56

 

 

 

 

 

4.1.12

Federal Reserve Regulations

57

 

 

 

 

 

4.1.13

Utilities and Public Access

57

 

 

 

 

 

4.1.14

Not a Foreign Person

57

 

 

 

 

 

4.1.15

Separate Lots

57

 

 

 

 

 

4.1.16

Assessments

58

 

 

 

 

 

4.1.17

Enforceability

58

 

 

 

 

 

4.1.18

No Prior Assignment

58

 

 

 

 

 

4.1.19

Insurance

58

 

 

 

 

 

4.1.20

Use of Property

58

 

 

 

 

 

4.1.21

Certificate of Occupancy; Licenses

58

 

 

 

 

 

4.1.22

Flood Zone

58

 

 

 

 

 

4.1.23

Physical Condition

59

 

 

 

 

 

4.1.24

Boundaries

59

 

 

 

 

 

4.1.25

Leases

59

 

 

 

 

 

4.1.26

Intentionally Omitted

60

 

 

 

 

 

4.1.27

Intentionally Omitted

60

 

 

 

 

 

4.1.28

Filing and Recording Taxes

60

 

 

 

 

 

4.1.29

Operating Leases

60

 

 

 

 

 

4.1.30

Intentionally Omitted

60

 

 

 

 

 

4.1.31

Illegal Activity

60

 

 

 

 

 

4.1.32

No Change in Facts or Circumstances; Disclosure

60

 

 

 

 

 

4.1.33

Investment Company Act

61

 

 

 

 

 

4.1.34

Principal Place of Business; State of Organization

61

 

iii

--------------------------------------------------------------------------------


 

 

4.1.35

Single Purpose Entity

61

 

 

 

 

 

4.1.36

Business Purposes

66

 

 

 

 

 

4.1.37

Taxes

66

 

 

 

 

 

4.1.38

Forfeiture

66

 

 

 

 

 

4.1.39

Environmental Representations and Warranties

66

 

 

 

 

 

4.1.40

Taxpayer Identification Number

67

 

 

 

 

 

4.1.41

OFAC

67

 

 

 

 

 

4.1.42

Ground Lease Representations

67

 

 

 

 

 

4.1.43

Deposit Accounts

68

 

 

 

 

 

4.1.44

Embargoed Person

69

 

 

 

 

 

Section 4.2

Survival of Representations

69

 

 

 

 

V.

BORROWER COVENANTS

69

 

 

 

 

 

Section 5.1

Affirmative Covenants

69

 

 

 

 

 

5.1.1

Existence; Compliance with Legal Requirements

70

 

 

 

 

 

5.1.2

Taxes and Other Charges

70

 

 

 

 

 

5.1.3

Litigation

71

 

 

 

 

 

5.1.4

Access to Properties

71

 

 

 

 

 

5.1.5

Notice of Default

71

 

 

 

 

 

5.1.6

Cooperate in Legal Proceedings

71

 

 

 

 

 

5.1.7

Award and Insurance Benefits

71

 

 

 

 

 

5.1.8

Further Assurances

71

 

 

 

 

 

5.1.9

Mortgage and Intangible Taxes

72

 

 

 

 

 

5.1.10

Financial Reporting

72

 

 

 

 

 

5.1.11

Business and Operations

74

 

 

 

 

 

5.1.12

Costs of Enforcement

74

 

 

 

 

 

5.1.13

Estoppel Statement

75

 

 

 

 

 

5.1.14

Loan Proceeds

75

 

 

 

 

 

5.1.15

Performance by Borrower

75

 

 

 

 

 

5.1.16

Confirmation of Representations

75

 

 

 

 

 

5.1.17

Leasing Matters

75

 

 

 

 

 

5.1.18

Management Agreement

77

 

 

 

 

 

5.1.19

Environmental Covenants

77

 

 

 

 

 

5.1.20

Alterations

78

 

iv

--------------------------------------------------------------------------------


 

 

5.1.21

The Ground Lease

79

 

 

 

 

 

5.1.22

Intentionally Omitted

80

 

 

 

 

 

5.1.23

OFAC

80

 

 

 

 

 

Section 5.2

Negative Covenants

81

 

 

 

 

 

5.2.1

Liens

81

 

 

 

 

 

5.2.2

Dissolution

81

 

 

 

 

 

5.2.3

Change In Business

81

 

 

 

 

 

5.2.4

Debt Cancellation

81

 

 

 

 

 

5.2.5

Zoning.

81

 

 

 

 

 

5.2.6

No Joint Assessment

82

 

 

 

 

 

5.2.7

Name, Identity, Structure, or Principal Place of Business

82

 

 

 

 

 

5.2.8

ERISA

82

 

 

 

 

 

5.2.9

Affiliate Transactions

82

 

 

 

 

 

5.2.10

Transfers

82

 

 

 

 

 

5.2.11

Assumption

84

 

 

 

 

VI.

INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

86

 

 

 

 

 

Section 6.1

Insurance

86

 

 

 

 

 

Section 6.2

Casualty

90

 

 

 

 

 

Section 6.3

Condemnation

90

 

 

 

 

 

Section 6.4

Restoration

91

 

 

 

 

 

6.4.1

Application to Restoration

91

 

 

 

 

 

6.4.2

Application to Debt

92

 

 

 

 

 

6.4.3

Procedure for Application to Restoration

92

 

 

 

 

VII.

RESERVE FUNDS

93

 

 

 

 

 

Section 7.1

Required Repair Funds

93

 

 

 

 

 

7.1.1

Deposits

93

 

 

 

 

 

7.1.2

Release of Required Repair Funds

93

 

 

 

 

 

Section 7.2

Tax and Insurance Escrow Fund

94

 

 

 

 

 

Section 7.3

Replacements and Replacement Reserve

95

 

 

 

 

 

7.3.1

Replacement Reserve Fund

95

 

 

 

 

 

7.3.2

Disbursements from Replacement Reserve Account

96

 

 

 

 

 

7.3.3

Performance of Replacements

96

 

 

 

 

 

7.3.4

Balance in the Replacement Reserve Account

99

 

v

--------------------------------------------------------------------------------


 

 

Section 7.4

Intentionally Omitted

99

 

 

 

 

 

Section 7.5

Holdback Reserve Funds

99

 

 

 

 

 

Section 7.6

Ground Lease Escrow Fund

99

 

 

 

 

 

Section 7.7

Reserve Funds Generally

99

 

 

 

 

 

Section 7.8

Excess Cash Reserve

100

 

 

 

 

 

Section 7.9

Operating Expenses; Extraordinary Expenses

100

 

 

 

 

 

Section 7.10

Provisions Regarding Letters of Credit

101

 

 

 

 

VIII.

DEFAULTS

102

 

 

 

 

 

Section 8.1

Event of Default

102

 

 

 

 

 

Section 8.2

Remedies

106

 

 

 

 

 

Section 8.3

Remedies Cumulative; Waivers

107

 

 

 

 

IX.

SPECIAL PROVISIONS

108

 

 

 

 

 

Section 9.1

Sale of Notes and Securitization

108

 

 

 

 

 

Section 9.2

Securitization Cooperation

109

 

 

 

 

 

Section 9.3

Servicer

110

 

 

 

 

 

Section 9.4

Exculpation

110

 

 

 

 

 

Section 9.5

Contributions and Waivers

112

 

 

 

 

X.

MISCELLANEOUS

116

 

 

 

 

 

Section 10.1

Survival

116

 

 

 

 

 

Section 10.2

Lender’s Discretion

116

 

 

 

 

 

Section 10.3

Governing Law

116

 

 

 

 

 

Section 10.4

Modification, Waiver in Writing

117

 

 

 

 

 

Section 10.5

Delay Not a Waiver

117

 

 

 

 

 

Section 10.6

Notices

117

 

 

 

 

 

Section 10.7

Trial by Jury

119

 

 

 

 

 

Section 10.8

Headings

119

 

 

 

 

 

Section 10.9

Severability

119

 

 

 

 

 

Section 10.10

Preferences

119

 

 

 

 

 

Section 10.11

Waiver of Notice

119

 

 

 

 

 

Section 10.12

Remedies of Borrower

120

 

 

 

 

 

Section 10.13

Expenses; Indemnity

120

 

 

 

 

 

Section 10.14

Schedules and Exhibits Incorporated

121

 

 

 

 

 

Section 10.15

Offsets, Counterclaims and Defenses

121

 

vi

--------------------------------------------------------------------------------


 

 

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries

121

 

 

 

 

 

Section 10.17

Publicity

122

 

 

 

 

 

Section 10.18

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

122

 

 

 

 

 

Section 10.19

Waiver of Counterclaim

123

 

 

 

 

 

Section 10.20

Conflict; Construction of Documents; Reliance

123

 

 

 

 

 

Section 10.21

Brokers and Financial Advisors

123

 

 

 

 

 

Section 10.22

Prior Agreements

124

 

 

 

 

SCHEDULE I Properties - Allocated Loan Amounts

127

 

 

 

 

SCHEDULE II Required Repairs

128

 

 

 

 

SCHEDULE III Organizational Chart of Borrower

129

 

 

 

 

SCHEDULE IV Ground Leases

130

 

 

 

 

SCHEDULE V Out-Parcels

131

 

 

 

 

SCHEDULE VI Intentionally Omitted

132

 

 

 

 

SCHEDULE VII Immaterial Leases

133

 

 

 

 

SCHEDULE VIII Intentionally Omitted

134

 

 

 

 

SCHEDULE IX Exceptions to Article 4 Reps: Litigation and Condemnation Matters

135

 

 

 

 

EXHIBIT A  Borrower

136

 

 

 

 

EXHIBIT B  ShopKo Properties

137

 

 

 

 

EXHIBIT C  Form of P&L Report

138

 

 

 

 

EXHIBIT D  Form of SNDA

139

 

 

 

 

EXHIBIT E  Form of Confidentiality Agreement

140

 

vii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of May 31, 2006 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
BARCLAYS CAPITAL REAL ESTATE INC., a Delaware corporation, having its principal
place of business at 200 Park Avenue, New York, New York 10166 and CITIGROUP
GLOBAL MARKETS REALTY CORP., a New York corporation, having its principal place
of business at 388 Greenwich Street, New York, New York 10013 (individually and
collectively, as the context may require, “Lender”) and each of the parties set
forth on Exhibit A attached hereto, each having an address at c/o Spirit Finance
Corporation, at 14631 N. Scottsdale Rd. Suite 200, Scottsdale, Arizona 85254
(individually and collectively, as the context may require, “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I.              DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 


SECTION 1.1            DEFINITIONS.


 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“1.00 EBITDAR Event” shall mean the date that Lender determines, based on the
financial statements delivered to Lender in accordance with the terms hereof,
that for the immediately preceding twelve (12) month period, the EBITDAR Ratio
for Operating Tenant is less than or equal to 1.00:1.00.

 

“1.10 EBITDAR Event” shall mean the date that Lender determines, based on the
financial statements delivered to Lender in accordance with the terms hereof,
that for the immediately preceding twelve (12) month period, the EBITDAR Ratio
for Operating Tenant is less than 1.10:1:00 but greater than 1.00:1.00.

 

“Acceptable Accountant” shall mean a nationally recognized accounting firm
reasonably acceptable to Lender.

 

--------------------------------------------------------------------------------


 

“Account Collateral” shall mean: (i) the Accounts, and all Cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts invested in Permitted
Investments; (iii) all interest, dividends, Cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iv) to the extent not covered by
clauses (i) - (iii) above, all “proceeds” (as defined under the UCC as in effect
in the State in which the Accounts are located) of any or all of the foregoing.

 

“Accounts” shall mean, collectively, the Tax Account, the Insurance Premium
Account, the Replacement Reserve Account, the Required Repair Account, the
Ground Rents Account, the Excess Cash Reserve Account, the Operating Expense
Reserve Account, the Extraordinary Expense Reserve Account or any other escrow
account established by the Loan Documents.

 

“Act” shall have the meaning set forth in Section 4.1.35(cc) hereof.

 

“Additional Indemnified Liabilities” shall have the meaning set forth in Section
10.13(b) hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Manager” shall mean any property manager which is an Affiliate of,
or in which Borrower, Principal, or any Guarantor or Indemnitor has, directly or
indirectly, any legal, beneficial or economic interest.

 

“Allocated Loan Amount” shall mean, for an Individual Property, the amount set
forth on Schedule I attached hereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures for the Properties prepared by Borrower (or at Borrower’s
direction, prepared by the Operating Tenant) for the applicable Fiscal Year or
other period.

 

“Applicable Contribution” shall have the meaning set forth in Section 9.5(f)
hereof.

 

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders.

 

“Applicable Interest Rate” shall mean 6.5875% per annum.

 

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA and USPAP, prepared by an independent third party appraiser holding an
MAI designation, who is State licensed or State certified if required under the
laws of the State where the applicable Individual Property is located, who meets
the requirements of FIRREA and USPAP and who is otherwise satisfactory to
Lender.

 

2

--------------------------------------------------------------------------------


 

“Approved Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.10(e)
hereof.

 

“Assignment Requirements” shall mean delivery of evidence acceptable to Lender
that (i) the assignee has an investment rating of BBB or better from S&P (or an
equivalent rating or shadow rating from another nationally recognized
statistical rating organization), or (ii) the assignee, at the time of the
proposed assignment (a) meets or exceeds a corporate EBITDAR Ratio of 1.60:1.00,
(b) has a corporate GAAP net worth at least equal to $50,000,000.00 and (c) has
annual aggregate corporate revenues of at least $600,000,000.00 or (iii) the
assignee has a corporate GAAP net worth at least equal to $250,000,000.00;
provided however, that the foregoing conditions may be satisfied by a Person
that guarantees the lease obligations of the proposed assignee.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time).

 

“Barclays” shall mean Barclays Capital Real Estate Inc., a Delaware corporation.

 

“Base Rent” shall have the meaning set forth in the Operating Leases.

 

“Basic Carrying Costs” shall mean, with respect to each Individual Property, the
sum of the following costs associated with such Individual Property for the
relevant Fiscal Year or payment period: (i) Taxes and (ii) Insurance Premiums
and (iii) if applicable to such Individual Property, Ground Rent.

 

“Benefit Amount” shall have the meaning set forth in Section 9.5(d) hereof.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

 

“Burlington Property” shall have the meaning set forth in Section 2.7 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Business Party” shall have the meaning set forth in Section 4.1.35(z) hereof.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such fund delivered by wire
transfer.

 

3

--------------------------------------------------------------------------------


 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Citi” shall mean Citigroup Global Markets Realty Corp., a New York corporation.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” shall mean the Properties, the Accounts, the Reserve Funds, the
Guaranty, the Personal Property, the Rents, the Account Collateral, and all
other real or personal property of Borrower that is at any time pledged,
mortgaged or otherwise given as security to Lender for the payment of the Debt
under the Security Instruments, this Agreement or any other Loan Document.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall mean the net amount of the Award, after deduction
of its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same.

 

“Contribution” shall have the meaning set forth in Section 9.5(a) hereof.

 

“Control” (and the correlative terms “controlled by” and “controlling”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise.

 

“CPI Index” shall mean the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a based period
equaling 100 in 1982 – 1984, as published by the United States Department of
Labor’s Bureau of Labor Statistics or any successor agency.  In the event that
the Consumer Price Index ceases to be published, its successor index as
published by the same governmental authority which published the Consumer Price
Index shall be substituted and any necessary reasonable adjustments shall be
made by Lender and Borrower in order to carry out the intent of this Lease.  In
the event there is no successor index, Lender shall reasonably select an
alternative price index that will constitute a reasonable substitute for the
Consumer Price Index.

 

“Creditors Rights Laws” shall mean with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

4

--------------------------------------------------------------------------------


 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Security Instruments or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
interest and principal payments due under the Note or, in the event only a
portion of the Loan is subject to a Defeasance Event, the Undefeased Note for
such period.

 

“Debt Service Account” shall have the meaning set forth in Section 3.1 hereof.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, or (b) four percent (4%) above the
Applicable Interest Rate.

 

“Defeasance Collateral” shall have the meaning set forth in Section 2.4.1(b)
hereof

 

“Defeasance Date” shall have the meaning set forth in Section 2.4.1(a)(i)
hereof.

 

“Defeasance Deposit” shall mean an amount equal to the sum of the remaining
principal amount of the Note or the Defeased Note (as applicable), the Yield
Maintenance Premium, any costs and expenses incurred or to be incurred in the
purchase of Defeasance Collateral necessary to meet the Scheduled Defeasance
Payments and any revenue, documentary stamp or intangible taxes or any other tax
or charge due in connection with the transfer of the Note or the Defeased Note,
as applicable, the creation of the Defeased Note and the Undefeased Note, if
applicable, or otherwise required to accomplish the agreements of Section 2.3
and Section 2.4 hereof.

 

“Defeasance Event” shall have the meaning set forth in Section 2.4.1 hereof.

 

“Defeased Note” shall have the meaning set forth in Section 2.4.1(a)(v) hereof.

 

“Determined Minimum Rent” shall mean rents for an Individual Property which
shall be computed by multiplying (i) a fraction, the numerator of which will be
the Allocated Loan Amount of such Individual Property and the denominator of
which will be the Loan Amount, by (ii) the current Base Rent payment.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2 hereof.

 

“EBITDAR” shall mean, with respect to any Person, for any twelve (12) month
trailing period, an amount equal to (without duplication): (i) the consolidated
net income of such person for such period, plus (ii) depreciation, amortization
and other non-cash charges (including, but not limited to, imputed interest,
deferred compensation and charges associated with impairment of goodwill
pursuant to FASB 142) for such period (to the extent deducted in the computation
of consolidated net income of such Person), all in accordance with GAAP, plus
(iii) interest expense for such period (to the extent deducted in the
computation of consolidated net income of

 

5

--------------------------------------------------------------------------------


 

such Person), plus (iv) the provision for taxes for such period (to the extent
deducted in the computation of consolidated net income of such Person), plus (v)
any rental amounts (excluding reimbursables for expenses such as Taxes,
Insurance and maintenance) payable by such Person under any leases then in
effect to which such Person is a party, utilizing the rental amounts in effect
at the time of the EBITDAR calculation (collectively. “EBITDAR Rent” (to the
extent such EBITDAR Rent was deducted in the computation of consolidated net
income of such Person), plus (vi) non-recurring items and unusual items, as set
forth in the Operating Lease, less (vii) all non-recurring income items.

 

“EBITDAR Ratio” shall mean, the ratio of Operating Tenant’s EBITDAR to interest
and Operating Lease expenses.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R.§9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and State authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company,
insured by the Federal Deposit Insurance Corporation, (a) the short term
unsecured debt obligations or commercial paper of which are rated at least A-1
by S&P, P-1 by Moody’s and F-1 by Fitch in the case of accounts in which funds
are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least AA by Fitch and S&P and Aa2 by Moody’s
in the case of accounts in which funds are held for more than thirty (30) days.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial mortgage properties.

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.44 hereof.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower and Indemnitor in connection with the Loan for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, as well as common law, that, at any time, apply to
Borrower and/or Indemnitor or any Property and relate

 

6

--------------------------------------------------------------------------------


 

to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act and the Resource
Conservation and Recovery Act.

 

“Environmental Liens” shall have the meaning set forth in Section 5.1.19(a)
hereof.

 

“Environmental Reports” shall have the meaning set forth in Section 4.1.39
hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash” shall mean an amount equal to all funds remaining in the Lockbox
Account on each Payment Date following the disbursements and application of
funds pursuant to the terms of Section 3.7(b)(i) – (ix) hereof.

 

“Excess Cash Reserve Account” shall have the meaning set forth in Section
3.1(b)(vii) hereof.

 

“Excess Cash Reserve Funds” shall have the meaning set forth in Section 7.8
hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.2 hereof.

 

“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to each Individual Property that (i) is not set forth on the
Approved Annual Budget and (ii) is not subject to payment by withdrawals from an
Account.

 

“Extraordinary Expense Reserve Account” shall have the meaning set forth in
Section 3.1(b)(ix) hereof.

 

“Extraordinary Expense Reserve Funds” shall have the meaning set forth in
Section 7.9 hereof.

 

“Fee Estate” shall mean, with respect to any Ground Lease the fee interest of
the lessor under such Ground Lease in the Land and, if applicable, the
Improvements demised under such Ground Lease.

 

“Fee Owner” shall mean, with respect to any Ground Lease, the owner of the
lessor’s interest in such Ground Lease and the related Fee Estate.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as the same may be amended from time to time.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on a Sunday
and ending on the Saturday closest to the 31st day of January of each year.

 

“Fitch” shall mean Fitch, Inc.

 

7

--------------------------------------------------------------------------------


 

“Flood Insurance Act” shall have the meaning set forth in Section 6.1(a)(vii)
hereof.

 

“Full Payment” shall have the meaning set forth in Section 8.1(a)(i) hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.

 

“Ground Lease” shall mean, individually and collectively, as the context may
require, each ground lease described on Schedule IV attached hereto and made a
part hereof as such Schedule may be amended from time to time upon the release
of an Individual Property or addition of a Substitute Property, and as such
Ground Lease may have been modified, extended and confirmed in any estoppel
agreement executed from time to time in connection therewith.

 

“Ground Lease Escrow Fund” shall have the meaning set forth in Section 7.6
hereof.

 

“Ground Rent” shall have the meaning set forth in Section 7.6 hereof.

 

“Ground Rent Account” shall have the meaning set forth in Section 3.1(b)(vi)
hereof.

 

“Guarantor” shall mean Spirit Finance Corporation, a Maryland corporation, and
any other entity guaranteeing any payment or performance obligation of Borrower
and executing and delivering the Guaranty or any guaranty of the Loan.

 

“Guaranty” shall mean that certain Guaranty of Non-Recourse Carve-Out
Obligations of Borrower, dated as of the date hereof, from Guarantor to Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; toxic mold; any substance the presence of which on any Property is
prohibited by any federal, State or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law.

 

“Holdback Reserve Account” shall have the meaning set forth in Section 7.5
hereof.

 

“Holdback Reserve Funds” shall have the meaning set forth in Section 7.5 hereof.

 

8

--------------------------------------------------------------------------------


 

“Immaterial Lease” shall mean (a) the Leases listed on Schedule VII attached
hereto and (b) any similar Lease which permits the Tenant thereunder the right
to license or lease space on the real or leased property or in the retail stores
(these leases, include, but are not limited to leases for ATMs, firework stands,
Christmas tree lots, magazine racks and other similar purposes and leases to
utilize a certain amount of retail space for promotional displays); provided,
however (i) the aggregate of the Immaterial Leases at each Individual Property
shall not be more than ten percent (10%) of total net rentable space at such
Individual Property and (ii) the Immaterial Leases shall not count towards the
limitations on assignments and/or subleases contained in the Square Footage
Limitations.

 

“Improvements” shall have the meaning set forth in Article 1 of the related
Security Instrument with respect to each Individual Property.

 

“Indemnified Parties” shall mean Lender, any Affiliate of Lender who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved in the servicing of the Loan, any Person in whose name the
encumbrance created by the Security Instruments is or will have been recorded,
Persons who may hold or acquire or will have held a full or partial interest in
the Loan, the holders of any Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
contractors, subcontractors, Affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or any Property, whether during the term of
the Loan or as a part of or following a foreclosure of the Loan and including,
but not limited to, any successors by merger, consolidation or acquisition of
all or a substantial portion of Lender’s assets and business).

 

“Indemnified Taxes” shall mean any present or future income, stamp or other
taxes, any similar levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority relating to the Properties, the Leases, the
Operating Tenants or Borrower.

 

“Indemnitor” shall mean Spirit Finance Corporation, a Maryland corporation.

 

“Independent Director” shall have the meaning set forth in Section 4.1.35(z)
hereof.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property, if any, owned by Borrower and encumbered by a
Security Instrument, together with all rights pertaining to such Property and
Improvements, as more particularly described on Schedule I attached hereto and
in Article 1 of each Security Instrument and referred to therein as the
“Property”.  For the avoidance of doubt, “Individual Property” shall not include
Out-Parcels after they have been released under the terms and conditions of
Section 2.5.4 hereof.

 

“Individual Store Capital Expenditure Schedule” shall have the meaning set forth
in Section 5.1.10(b) hereof.

 

“Initial Deposits” shall have the meaning set forth in Section 3.6 hereof.

 

9

--------------------------------------------------------------------------------


 

“Insolvency Opinion” shall mean, that certain bankruptcy non-consolidation
opinion letter delivered by counsel for Borrower in connection with the Loan and
approved by Lender or the Rating Agencies, as the case may be.

 

“Institutional Lender” shall mean one or more of the following:

 

(a)           a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (a) satisfies the Eligibility Requirements;

 

(b)           an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (b) satisfies the Eligibility
Requirements;

 

(c)           an institution substantially similar to any of the foregoing
entities described in clauses (a) or (b) that satisfies the Eligibility
Requirements; or

 

(d)           any entity Controlled by any of the entities described in clauses
(a) or (c).

 

“Insurance Deductible Letter of Credit” shall mean a Letter of Credit in an
amount equal to Four Hundred Thousand and 00/100 Dollars ($400,000.00), naming
Lender as the sole beneficiary thereof.

 

“Insurance Premium Account” shall have the meaning set forth in Section 3.1
hereof.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall mean the net amount of all insurance proceeds
received by Lender pursuant to Section 6.1(a)(i), (iv), (vi), (vii) and (viii)
as a result of damage or destruction, after deduction of its reasonable costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting same.

 

“Investment Grade” shall mean a rating of at least BBB- or its equivalent by
each of the Rating Agencies.

 

“Investor” shall have the meaning set forth in Section 5.1.10(h) hereof.

 

“Leases” shall have the meaning set forth in Article 1 of the Security
Instrument with respect to each Individual Property, including without
limitation, the Operating Lease and the Qualified Assignee Leases.

 

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, State, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting such Individual Property or any part thereof,
or the zoning, construction, use, alteration, occupancy or

 

10

--------------------------------------------------------------------------------


 

operation thereof, or any part thereof, whether now or hereafter enacted and in
force, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, at any time in force
affecting such Individual Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

 

“Lender” shall mean, collectively, the entities designated in the introductory
paragraph hereto, together with its successors and assigns.

 

“Letter of Credit” shall mean a transferable, clean, irrevocable, unconditional,
standby letter of credit in an amount sufficient to satisfy Borrower’s
obligations from time to time to the extent that such obligations may be
satisfied by the placement of a letter of credit as set forth herein, in form
and substance reasonably satisfactory to Lender in its reasonable discretion,
issued or confirmed by a commercial bank (the “Issuing Bank”) with a long term
debt obligation rating of “AA” or better (or a comparable long term debt
obligation rating) as assigned by the Rating Agencies and otherwise satisfactory
to Lender in its reasonable discretion (the “Minimum L/C Rating”).  The Letter
of Credit shall be payable upon presentation of a sight draft only to the order
of Lender at a New York City bank.  The Letter of Credit shall have an initial
expiration date of not less than one (1) year and shall be automatically renewed
for successive twelve (12) month periods for the term of the Loan and shall
provide for multiple draws.  The Letter of Credit shall be transferable by
Lender and its successors and assigns at a New York City bank.

 

“Licenses” shall have the meaning set forth in Section 4.1.21 hereof.

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, the related
Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement
purporting to grant a lien or right in such Individual Property, any financing
lease having substantially the same economic effect as any of the foregoing, the
filing of any financing statement, and mechanic’s, materialmen’s and other
similar liens and encumbrances.

 

“LLC Agreement” shall have the meaning set forth in Section 4.1.35(bb) hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and the other Loan Documents as the same may be amended or split pursuant to the
terms hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instruments, the Environmental Indemnity, the Guaranty and all other
documents executed and/or delivered in connection with the Loan.

 

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the appraised value (according to the Appraisals
delivered in connection with the closing of the Loan) of the Properties.

 

11

--------------------------------------------------------------------------------


 

“Lockbox Account” shall have the meaning set forth in Section 3.1(a) hereof.

 

“Lockbox Bank” shall mean any Eligible Institution selected by Lender.

 

“Lockbox Cash Flow Sweep Period” shall mean the period commencing on the earlier
of (i) a 1.00 EBITDAR Event and (ii) a 1.10 EBITDAR Event, and ending on a
Lockbox Cash Flow Sweep Period Termination Event.  The determination of whether
a Lockbox Cash Flow Sweep Period exists shall be tested quarterly upon delivery
of the financial statements required hereunder.

 

“Lockbox Cash Flow Sweep Period Termination Event” shall mean the earlier to
occur of (i) payment in full of the Debt and (ii) the date that Lender
determines that the EBITDAR Ratio for Operating Tenant was equal to or greater
than 1.10:1.00 for two (2) consecutive fiscal quarters.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, expenses,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to reasonable attorneys’ fees and other costs of
defense).

 

“Madison Property” shall mean that certain Individual Property located at 7401
Mineral Point Road, Madison, Wisconsin, 53717.

 

“Madison Property Option Purchase Price” shall have the meaning set forth in
Section 2.5.5 hereof.

 

“Madison Property Option Shortfall Amount” shall have the meaning set forth in
Section 2.5.5 hereof.

 

“Madison Property Release Price” shall have the meaning set forth in Section
2.5.5 hereof.

 

“Management Agreement” shall mean, with respect to any Individual Property, any
management agreement entered into by and between Borrower and Manager, if any,
pursuant to which the Manager is to provide management and other services with
respect to such Individual Property, or, if the context requires, the
Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.

 

“Manager” shall mean a Qualified Manager, if any, who is managing the Properties
or any Individual Property in accordance with the terms and provisions of this
Agreement.

 

“Material Adverse Effect” shall mean any event or condition (other than any “go
dark” right of an Operating Tenant permitted under the Operating Leases), that
has a material adverse effect on (i) the use, value, operation or possession of
any of the Properties taken as a whole, (ii) the business, profits, operations
or condition (financial or otherwise) of Borrower or (iii) the ability of
Borrower to repay the principal and interest of the Loan as it becomes due.

 

12

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean June 5, 2016 or such other date on which the final
payment of the principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” shall have the meaning set forth in Section 4.1.35(bb) hereof.

 

“Mini Report” shall have the meaning set forth in Section 5.1.10(b) hereof.

 

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
principal and interest equal to Shopko $3,480,369.96.

 

“Monthly Ground Rent Deposit” shall have the meaning set forth in Section 7.6
hereof.

 

“Monthly Insurance Premium Deposit” shall have the meaning set forth in Section
7.2 hereof.

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 7.2 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Net Proceeds” shall mean (i) Insurance Proceeds or (ii) Condemnation Proceeds,
whichever the case may be.

 

“Non-Recourse Carve-Out Obligations” shall mean all obligations and liabilities
of Borrower for which Borrower shall be personally liable pursuant to Sections
9.4(b) and 9.4(c) hereof.

 

“Non-U.S. Entity” shall have the meaning set forth in Section 2.2.8 hereof.

 

“Note” shall mean individually and collectively as the context may require, Note
A-1, Note A-2, Note A-3, Note A-4 and Note A-5, Note A-6.

 

“Note A-1” shall mean that certain Amended and Restated Promissory Note (Note
A-1) of even date herewith in the original principal amount of $100,000,000.00
made by Borrower in favor of Citi, as the same may be amended, restated,
replaced, extended, renewed, supplemented, severed, split, or otherwise modified
from time to time, including any Defeased Note and Undefeased Note that may
exist from time to time.

 

“Note A-2” shall mean that certain Amended and Restated Promissory Note (Note
A-2) of even date herewith in the original principal amount of $100,000,000.00
made by Borrower in favor of Barclays, as the same may be amended, restated,
replaced, extended, renewed,

 

13

--------------------------------------------------------------------------------


 

supplemented, severed, split, or otherwise modified from time to time, including
any Defeased Note and Undefeased Note that may exist from time to time.

 

“Note A-3” shall mean that certain Amended and Restated Promissory Note (Note
A-3) of even date herewith in the original principal amount of $86,413,752.50
made by Borrower in favor of Citi, as the same may be amended, restated,
replaced, extended, renewed, supplemented, severed, split, or otherwise modified
from time to time, including any Defeased Note and Undefeased Note that may
exist from time to time.

 

“Note A-4” shall mean that certain Amended and Restated Promissory Note (Note
A-4) of even date herewith in the original principal amount of $86,413,752.50
made by Borrower in favor of Barclays, as the same may be amended, restated,
replaced, extended, renewed, supplemented, severed, split, or otherwise modified
from time to time, including any Defeased Note and Undefeased Note that may
exist from time to time.

 

“Note A-5” shall mean that certain Amended and Restated Promissory Note (Note
A-5) of even date herewith in the original principal amount of $86,413,752.50
made by Borrower in favor of Citi, as the same may be amended, restated,
replaced, extended, renewed, supplemented, severed, split, or otherwise modified
from time to time, including any Defeased Note and Undefeased Note that may
exist from time to time.

 

“Note A-6” shall mean that certain Amended and Restated Promissory Note (Note
A-6) of even date herewith in the original principal amount of $86,413,752.50
made by Borrower in favor of Barclays, as the same may be amended, restated,
replaced, extended, renewed, supplemented, severed, split, or otherwise modified
from time to time, including any Defeased Note and Undefeased Note that may
exist from time to time.

 

“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Properties that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance premiums, license fees, property taxes and assessments,
advertising and marketing expenses, franchise fees, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments which are part of the Approved Annual Budget, if required, and other
similar costs, but excluding depreciation, Debt Service, Capital Expenditures
and contributions to the Reserve Funds.

 

“Operating Expense Reserve Account” shall have the meaning set forth in Section
3.1(b)(viii) hereof.

 

“Operating Expense Reserve Funds” shall have the meaning set forth in Section
7.9 hereof.

 

14

--------------------------------------------------------------------------------


 

“Operating Lease” shall mean, that certain Master Lease dated as of the date
hereof, between ShopKo Stores Operating Co., LLC, as tenant, and Borrower, as
landlord, relating to the Properties.

 

“Operating Tenant” shall mean ShopKo Stores Operating Co., LLC.

 

“Other Charges” shall mean all Ground Rents, maintenance charges, impositions
other than Taxes, and any other charges now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

 

“Out Parcel” shall mean each parcel of land shown on Schedule V attached hereto
and made a part hereof.

 

“Out Parcel Release” shall have the meaning set forth in Section 2.5.3 hereof.

 

“P&L Report” shall mean a report in substantially the form attached hereto as
Exhibit C for the immediately preceding twelve (12) month period.

 

“Payment Date” shall mean the fifth (5th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
succeeding Business Day.

 

“Permitted Defeasance Date” shall mean the date that is the earlier of (a) four
(4) years from the Closing Date or (b) two (2) years from the “startup day”
within the meaning of Section 860G(a)(9) of the Code of the REMIC Trust.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy relating to such Individual Property or any part thereof, (c)
Liens, if any, for Taxes imposed by any Governmental Authority not yet
delinquent, (d) such other title and survey exceptions as Lender has approved or
may approve in writing in Lender’s sole discretion, (e) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are either (i) not overdue or
(ii) are being contested in good faith in accordance with the terms hereof or
which have been fully insured over to Lender by the title company issuing the
Title Policy and, if required by Lender, evidence satisfactory to Lender of the
foregoing, (f) any interest of a lessor under any Lease entered into in
accordance with the terms hereof, (g) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by Borrower in excess of those set forth by regulations
promulgated by the Federal Reserve Board, and (ii) such deposit account is not
intended by Borrower or any of its Affiliates to provide collateral to the
depository institution, (h) easements, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business, so long as any
such easements, rights-of-way or other similar encumbrances affecting any
Individual Property or any other real property material to the business of
Borrower or any of their subsidiaries are not, in the aggregate, substantial in
amount and do not in any case materially detract from the value of the
Individual Property subject thereto or materially interfere with the ordinary
conduct of the

 

15

--------------------------------------------------------------------------------


 

business of Borrower, any Operating Tenant, any Qualified Assignee and any
Qualified Subtenant or any of their subsidiaries or which are otherwise insured
over by title insurance endorsements reasonably acceptable to Lender or (i)
pledges and deposits of cash after the date hereof to secure obligations under
appeal bonds or as otherwise required in connection with court proceedings
(including, without limitation, surety bonds, security for costs of litigation
where required by law and letters of credit) or any other instruments serving a
similar purpose and (iii) any judgment in connection with which such appeal bond
or other instruments are required shall not constitute an Event of Default.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

 

(I)               OBLIGATIONS OF, OR OBLIGATIONS FULLY GUARANTEED AS TO PAYMENT
OF PRINCIPAL AND INTEREST BY, THE UNITED STATES OR ANY AGENCY OR INSTRUMENTALITY
THEREOF PROVIDED SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH AND CREDIT OF THE
UNITED STATES OF AMERICA INCLUDING, WITHOUT LIMITATION, OBLIGATIONS OF: THE U.S.
TREASURY (ALL DIRECT OR FULLY GUARANTEED OBLIGATIONS), THE FARMERS HOME
ADMINISTRATION (CERTIFICATES OF BENEFICIAL OWNERSHIP), THE GENERAL SERVICES
ADMINISTRATION (PARTICIPATION CERTIFICATES), THE U.S. MARITIME ADMINISTRATION
(GUARANTEED TITLE XI FINANCING), THE SMALL BUSINESS ADMINISTRATION (GUARANTEED
PARTICIPATION CERTIFICATES AND GUARANTEED POOL CERTIFICATES), THE U.S.
DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT (LOCAL AUTHORITY BONDS) AND THE
WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY (GUARANTEED TRANSIT BONDS);
PROVIDED, HOWEVER, THAT THE INVESTMENTS DESCRIBED IN THIS CLAUSE MUST (A) HAVE A
PREDETERMINED FIXED DOLLAR OF PRINCIPAL DUE AT MATURITY THAT CANNOT VARY OR
CHANGE, (B) IF RATED BY S&P, MUST NOT HAVE AN “R” HIGHLIGHTER AFFIXED TO THEIR
RATING, (C) IF SUCH INVESTMENTS HAVE A VARIABLE RATE OF INTEREST, SUCH INTEREST
RATE MUST BE TIED TO A SINGLE INTEREST RATE INDEX PLUS A FIXED SPREAD (IF ANY)
AND MUST MOVE PROPORTIONATELY WITH THAT INDEX, AND (D) SUCH INVESTMENTS MUST NOT
BE SUBJECT TO LIQUIDATION PRIOR TO THEIR MATURITY;

 

(II)              FEDERAL HOUSING ADMINISTRATION DEBENTURES;

 

(III)             OBLIGATIONS OF THE FOLLOWING UNITED STATES GOVERNMENT
SPONSORED AGENCIES: FEDERAL HOME LOAN MORTGAGE CORP. (DEBT OBLIGATIONS), THE
FARM CREDIT SYSTEM (CONSOLIDATED SYSTEMWIDE BONDS AND NOTES), THE FEDERAL HOME
LOAN BANKS (CONSOLIDATED DEBT OBLIGATIONS), THE FEDERAL NATIONAL MORTGAGE
ASSOCIATION (DEBT OBLIGATIONS), THE FINANCING CORP. (DEBT OBLIGATIONS), AND THE
RESOLUTION FUNDING CORP. (DEBT OBLIGATIONS); PROVIDED, HOWEVER, THAT THE
INVESTMENTS DESCRIBED IN THIS CLAUSE MUST (A) HAVE A PREDETERMINED FIXED DOLLAR
OF PRINCIPAL DUE AT MATURITY THAT CANNOT VARY OR CHANGE, (B) IF RATED BY S&P,
MUST NOT HAVE AN “R” HIGHLIGHTER AFFIXED TO THEIR RATING, (C) IF SUCH
INVESTMENTS HAVE A VARIABLE RATE OF INTEREST, SUCH INTEREST RATE MUST BE TIED TO
A SINGLE INTEREST RATE INDEX PLUS A FIXED SPREAD (IF ANY)

 

16

--------------------------------------------------------------------------------


 

AND MUST MOVE PROPORTIONATELY WITH THAT INDEX, AND (D) SUCH INVESTMENTS MUST NOT
BE SUBJECT TO LIQUIDATION PRIOR TO THEIR MATURITY;

 

(IV)             FEDERAL FUNDS, UNSECURED CERTIFICATES OF DEPOSIT, TIME
DEPOSITS, BANKERS’ ACCEPTANCES AND REPURCHASE AGREEMENTS WITH MATURITIES OF NOT
MORE THAN 365 DAYS OF ANY BANK, THE SHORT TERM OBLIGATIONS OF WHICH AT ALL TIMES
ARE RATED IN THE HIGHEST SHORT TERM RATING CATEGORY BY EACH RATING AGENCY (OR,
IF NOT RATED BY ALL RATING AGENCIES, RATED BY AT LEAST ONE RATING AGENCY IN THE
HIGHEST SHORT TERM RATING CATEGORY AND OTHERWISE ACCEPTABLE TO EACH OTHER RATING
AGENCY, AS CONFIRMED IN WRITING THAT SUCH INVESTMENT WOULD NOT, IN AND OF
ITSELF, RESULT IN A DOWNGRADE, QUALIFICATION OR WITHDRAWAL OF THE INITIAL, OR,
IF HIGHER, THEN CURRENT RATINGS ASSIGNED TO THE SECURITIES); PROVIDED, HOWEVER,
THAT THE INVESTMENTS DESCRIBED IN THIS CLAUSE MUST (A) HAVE A PREDETERMINED
FIXED DOLLAR OF PRINCIPAL DUE AT MATURITY THAT CANNOT VARY OR CHANGE, (B) IF
RATED BY S&P, MUST NOT HAVE AN “R” HIGHLIGHTER AFFIXED TO THEIR RATING, (C) IF
SUCH INVESTMENTS HAVE A VARIABLE RATE OF INTEREST, SUCH INTEREST RATE MUST BE
TIED TO A SINGLE INTEREST RATE INDEX PLUS A FIXED SPREAD (IF ANY) AND MUST MOVE
PROPORTIONATELY WITH THAT INDEX, AND (D) SUCH INVESTMENTS MUST NOT BE SUBJECT TO
LIQUIDATION PRIOR TO THEIR MATURITY;

 

(V)              FULLY FEDERAL DEPOSIT INSURANCE CORPORATION-INSURED DEMAND AND
TIME DEPOSITS IN, OR CERTIFICATES OF DEPOSIT OF, OR BANKERS’ ACCEPTANCES WITH
MATURITIES OF NOT MORE THAN 365 DAYS AND ISSUED BY, ANY BANK OR TRUST COMPANY,
SAVINGS AND LOAN ASSOCIATION OR SAVINGS BANK, THE SHORT TERM OBLIGATIONS OF
WHICH AT ALL TIMES ARE RATED IN THE HIGHEST SHORT TERM RATING CATEGORY BY EACH
RATING AGENCY (OR, IF NOT RATED BY ALL RATING AGENCIES, RATED BY AT LEAST ONE
RATING AGENCY IN THE HIGHEST SHORT TERM RATING CATEGORY AND OTHERWISE ACCEPTABLE
TO EACH OTHER RATING AGENCY, AS CONFIRMED IN WRITING THAT SUCH INVESTMENT WOULD
NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE, QUALIFICATION OR WITHDRAWAL OF THE
INITIAL, OR, IF HIGHER, THEN CURRENT RATINGS ASSIGNED TO THE SECURITIES);
PROVIDED, HOWEVER, THAT THE INVESTMENTS DESCRIBED IN THIS CLAUSE MUST (A) HAVE A
PREDETERMINED FIXED DOLLAR OF PRINCIPAL DUE AT MATURITY THAT CANNOT VARY OR
CHANGE, (B) IF RATED BY S&P, MUST NOT HAVE AN “R” HIGHLIGHTER AFFIXED TO THEIR
RATING, (C) IF SUCH INVESTMENTS HAVE A VARIABLE RATE OF INTEREST, SUCH INTEREST
RATE MUST BE TIED TO A SINGLE INTEREST RATE INDEX PLUS A FIXED SPREAD (IF ANY)
AND MUST MOVE PROPORTIONATELY WITH THAT INDEX, AND (D) SUCH INVESTMENTS MUST NOT
BE SUBJECT TO LIQUIDATION PRIOR TO THEIR MATURITY;

 

(VI)             DEBT OBLIGATIONS WITH MATURITIES OF NOT MORE THAN 365 DAYS AND
AT ALL TIMES RATED BY EACH RATING AGENCY (OR, IF NOT RATED BY ALL RATING
AGENCIES, RATED BY AT LEAST ONE RATING AGENCY AND OTHERWISE ACCEPTABLE TO EACH
OTHER RATING AGENCY, AS CONFIRMED IN WRITING THAT SUCH INVESTMENT WOULD NOT, IN
AND OF ITSELF, RESULT IN A DOWNGRADE, QUALIFICATION OR WITHDRAWAL OF THE
INITIAL, OR, IF HIGHER, THEN CURRENT RATINGS ASSIGNED TO THE SECURITIES) IN ITS
HIGHEST LONG-TERM UNSECURED RATING CATEGORY; PROVIDED, HOWEVER, THAT THE
INVESTMENTS DESCRIBED IN THIS CLAUSE MUST (A) HAVE A PREDETERMINED FIXED DOLLAR
OF PRINCIPAL DUE AT MATURITY THAT CANNOT VARY OR CHANGE, (B) IF RATED BY S&P,
MUST NOT HAVE AN “R” HIGHLIGHTER AFFIXED TO THEIR RATING, (C) IF SUCH
INVESTMENTS HAVE A VARIABLE RATE OF INTEREST, SUCH INTEREST RATE MUST BE TIED TO
A SINGLE INTEREST RATE INDEX PLUS A FIXED SPREAD (IF ANY) AND MUST

 

17

--------------------------------------------------------------------------------


 

MOVE PROPORTIONATELY WITH THAT INDEX, AND (D) SUCH INVESTMENTS MUST NOT BE
SUBJECT TO LIQUIDATION PRIOR TO THEIR MATURITY;

 

(VII)            COMMERCIAL PAPER (INCLUDING BOTH NON-INTEREST-BEARING DISCOUNT
OBLIGATIONS AND INTEREST-BEARING OBLIGATIONS PAYABLE ON DEMAND OR ON A SPECIFIED
DATE NOT MORE THAN ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF) WITH MATURITIES
OF NOT MORE THAN 365 DAYS AND THAT AT ALL TIMES IS RATED BY EACH RATING AGENCY
(OR, IF NOT RATED BY ALL RATING AGENCIES, RATED BY AT LEAST ONE RATING AGENCY
AND OTHERWISE ACCEPTABLE TO EACH OTHER RATING AGENCY, AS CONFIRMED IN WRITING
THAT SUCH INVESTMENT WOULD NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE,
QUALIFICATION OR WITHDRAWAL OF THE INITIAL, OR, IF HIGHER, THEN CURRENT RATINGS
ASSIGNED TO THE SECURITIES) IN ITS HIGHEST SHORT-TERM UNSECURED DEBT RATING;
PROVIDED, HOWEVER, THAT THE INVESTMENTS DESCRIBED IN THIS CLAUSE MUST (A) HAVE A
PREDETERMINED FIXED DOLLAR OF PRINCIPAL DUE AT MATURITY THAT CANNOT VARY OR
CHANGE, (B) IF RATED BY S&P, MUST NOT HAVE AN “R” HIGHLIGHTER AFFIXED TO THEIR
RATING, (C) IF SUCH INVESTMENTS HAVE A VARIABLE RATE OF INTEREST, SUCH INTEREST
RATE MUST BE TIED TO A SINGLE INTEREST RATE INDEX PLUS A FIXED SPREAD (IF ANY)
AND MUST MOVE PROPORTIONATELY WITH THAT INDEX, AND (D) SUCH INVESTMENTS MUST NOT
BE SUBJECT TO LIQUIDATION PRIOR TO THEIR MATURITY;

 

(VIII)           UNITS OF TAXABLE MONEY MARKET FUNDS, WITH MATURITIES OF NOT
MORE THAN 365 DAYS AND WHICH FUNDS ARE REGULATED INVESTMENT COMPANIES, SEEK TO
MAINTAIN A CONSTANT NET ASSET VALUE PER SHARE AND INVEST SOLELY IN OBLIGATIONS
BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES, WHICH FUNDS HAVE THE
HIGHEST RATING AVAILABLE FROM EACH RATING AGENCY (OR, IF NOT RATED BY ALL RATING
AGENCIES, RATED BY AT LEAST ONE RATING AGENCY AND OTHERWISE ACCEPTABLE TO EACH
OTHER RATING AGENCY, AS CONFIRMED IN WRITING THAT SUCH INVESTMENT WOULD NOT, IN
AND OF ITSELF, RESULT IN A DOWNGRADE, QUALIFICATION OR WITHDRAWAL OF THE
INITIAL, OR, IF HIGHER, THEN CURRENT RATINGS ASSIGNED TO THE SECURITIES) FOR
MONEY MARKET FUNDS; AND

 

(IX)             ANY OTHER SECURITY, OBLIGATION OR INVESTMENT WHICH HAS BEEN
APPROVED AS A PERMITTED INVESTMENT IN WRITING BY (A) LENDER AND (B) IF A
SECURITIZATION HAS OCCURRED, EACH RATING AGENCY, AS EVIDENCED BY A WRITTEN
CONFIRMATION THAT THE DESIGNATION OF SUCH SECURITY, OBLIGATION OR INVESTMENT AS
A PERMITTED INVESTMENT WILL NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE,
QUALIFICATION OR WITHDRAWAL OF THE INITIAL, OR, IF HIGHER, THEN CURRENT RATINGS
ASSIGNED TO THE SECURITIES BY SUCH RATING AGENCY;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, State, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

18

--------------------------------------------------------------------------------


 

“Personal Property” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to each Individual Property.  “Personal
Property” shall not include any personal property owned by a Tenant under a
Lease.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a structural engineering report prepared by a company satisfactory to
Lender regarding the physical condition of such Individual Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (a) confirm that such Individual Property and
its use complies, in all material respects, with all applicable Legal
Requirements (including, without limitation, zoning, subdivision and building
laws) and (b) include a copy of a final certificate of occupancy with respect to
all Improvements on such Individual Property.

 

“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Code.

 

“Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R. section 2510.3-101 or similar law.

 

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Prepayment Date” shall have the meaning set forth in Section 2.3.1 hereof.

 

“Principal” shall have the meaning set forth in Section 4.1.35 hereof, together
with its successors and assigns.

 

“Prohibited Person” shall mean any Person:

 

(X)              LISTED IN THE ANNEX TO, OR OTHERWISE SUBJECT TO THE PROVISIONS
OF, EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24,
2001, AND RELATING TO BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS WITH
PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT TERRORISM (THE “EXECUTIVE
ORDER”);

 

(XI)             THAT IS OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF,
ANY PERSON OR ENTITY THAT IS LISTED TO THE ANNEX TO, OR IS OTHERWISE SUBJECT TO
THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(XII)            WITH WHOM LENDER IS PROHIBITED FROM DEALING OR OTHERWISE
ENGAGING IN ANY TRANSACTION BY ANY TERRORISM OR MONEY LAUNDERING LAW, INCLUDING
THE EXECUTIVE ORDER;

 

(XIII)           WHO COMMITS, THREATENS OR CONSPIRES TO COMMIT OR SUPPORTS
“TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER;

 

(XIV)           THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND BLOCKED
PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT
OFFICE OF FOREIGN ASSETS CONTROL AT ITS OFFICIAL WEBSITE,

 

19

--------------------------------------------------------------------------------


 

HTTP://WWW.TREAS.GOV.OFAC/T11SDN.PDF OR AT ANY REPLACEMENT WEBSITE OR OTHER
REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST; OR

 

(XV)            WHO IS AN AFFILIATE OF OR AFFILIATED WITH A PERSON LISTED ABOVE.

 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

“Property” shall mean, as the context may require, the Properties or an
Individual Property.

 

“Property Account” shall have the meaning set forth in Section 3.1(a) hereof.

 

“Property Account Control Agreement” shall have the meaning set forth in Section
3.1(a) hereof.

 

“Property Account Bank” shall mean PNC Bank, National Association, provided that
it remains an Eligible Institution, and any successor Eligible Institution or
other Eligible Institution selected by Borrower, subject to Lender’s approval.

 

“Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.

 

“Qualified Assignee” shall have the meaning set forth in Section 5.1.17(b)
hereof.

 

“Qualified Assignee Lease” shall have the meaning set forth in Section 5.1.17(b)
hereof.

 

“Qualified Insurer” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Qualified Investor” shall mean any one of the following Persons:

 

(a)           a real estate investment trust, investment bank, trust company,
commercial credit corporation, mutual fund, investment company, money management
firm, “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act of 1933, as amended, institutional “accredited investor” within
the meaning of Regulation D under the Securities Act of 1933, as amended,
government plan, pension fund, pension plan, pension trust or pension account
that (i) has total real estate assets of at least $600 Million and (ii) is
managed by a Person who controls at least $600 Million of real estate equity
assets; or

 

(b)           a pension fund advisor who (i) immediately prior to such transfer,
controls at least $600 Million of real estate equity assets and (ii) is acting
on behalf of one or more pension funds that, in the aggregate, satisfy the
requirements of clause (a) of this definition; or

 

(c)           an insurance company which is subject to supervision by the
insurance commissioner, or a similar official or agency, of a state or territory
of the United States (including the District of Columbia) (i) with a net worth,
as of a date no more than six (6) months prior to the date of the transfer, of
at least $300 Million and (ii) who, immediately prior to such transfer, controls
real estate equity assets of at least $600 Million; or

 

20

--------------------------------------------------------------------------------


 

(d)           a corporation organized under the banking laws of the United
States or any state or territory of the United States (including the District of
Columbia) (i) with a combined capital and surplus of at least $300 Million and
(ii) who, immediately prior to such transfer, controls real estate equity assets
of at least $600 Million;

 

(e)           any Person with a long-term unsecured debt rating from the Rating
Agencies of at least Investment Grade; or

 

(f)            an institution substantially similar to any of the Persons
described in clauses (a) through (e) of this definition.

 

“Qualified Manager” shall mean, if any, a reputable and experienced professional
management organization (a) which manages, together with its Affiliates, a
substantial number of properties of a type, quality and size similar to the
Properties, exclusive of the Properties (b) approved by Lender, and for which
Lender shall have received (i) written confirmation from the Rating Agencies
that the employment of such manager will not result in a downgrade, withdrawal
or qualification of the initial, or if higher, then current ratings issued in
connection with a Securitization, or if a Securitization has not occurred, any
ratings to be assigned in connection with a Securitization, and (ii) with
respect to any Affiliated Manager, a revised Insolvency Opinion.

 

“Qualified Subtenant” shall mean a subtenant under the sublease entered into in
accordance with the terms hereof which (i) has an investment rating of BBB or
better from S&P (or an equivalent rating or shadow rating from another
nationally recognized statistical rating organization) or (ii) at the time of
the proposed sublease is a reputable, creditworthy subtenant, as determined by
Lender and meets or exceeds a corporate EBITDAR Ratio of 1.25:1.00 or (iii) has
a corporate GAAP net worth of at least equal to $25,000,000.00; provided,
however, that the foregoing conditions may be satisfied by a Person that
guarantees the lease obligations of the proposed subtenant.

 

“Qualified Transferee” shall mean any one of the following Persons:

 

(I)               A PENSION FUND, PENSION TRUST OR PENSION ACCOUNT THAT (A) HAS
TOTAL REAL ESTATE ASSETS OF AT LEAST $1 BILLION AND (B) IS MANAGED BY A PERSON
WHO CONTROLS AT LEAST $1 BILLION OF REAL ESTATE EQUITY ASSETS; OR

 

(II)              A PENSION FUND ADVISOR WHO (A) IMMEDIATELY PRIOR TO SUCH
TRANSFER, CONTROLS AT LEAST $1 BILLION OF REAL ESTATE EQUITY ASSETS AND (B) IS
ACTING ON BEHALF OF ONE OR MORE PENSION FUNDS THAT, IN THE AGGREGATE, SATISFY
THE REQUIREMENTS OF CLAUSE (I) OF THIS DEFINITION; OR

 

(III)             AN INSURANCE COMPANY WHICH IS SUBJECT TO SUPERVISION BY THE
INSURANCE COMMISSIONER, OR A SIMILAR OFFICIAL OR AGENCY, OF A STATE OR TERRITORY
OF THE UNITED STATES (INCLUDING THE DISTRICT OF COLUMBIA) (A) WITH A NET WORTH,
AS OF A DATE NO MORE THAN SIX (6) MONTHS PRIOR TO THE DATE OF THE TRANSFER, OF
AT LEAST $750 MILLION AND (B) WHO, IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS
REAL ESTATE EQUITY ASSETS OF AT LEAST $1 BILLION;

 

21

--------------------------------------------------------------------------------


 

(IV)             A CORPORATION ORGANIZED UNDER THE BANKING LAWS OF THE UNITED
STATES OR ANY STATE OR TERRITORY OF THE UNITED STATES (INCLUDING THE DISTRICT OF
COLUMBIA) (A) WITH A COMBINED CAPITAL AND SURPLUS OF AT LEAST $750 MILLION AND
(B) WHO, IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS REAL ESTATE EQUITY ASSETS
OF AT LEAST $1 BILLION;

 

(V)              A REAL ESTATE INVESTMENT TRUST (A) WITH A NET WORTH,
IMMEDIATELY PRIOR TO THE DATE OF THE TRANSFER, OF AT LEAST $750 MILLION AND (B)
WHO, IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS REAL ESTATE EQUITY ASSETS OF
AT LEAST $1 BILLION; OR

 

(VI)             ANY PERSON (A) WITH A LONG-TERM UNSECURED DEBT RATING FROM THE
RATING AGENCIES OF AT LEAST INVESTMENT GRADE OR (B) WHO (X) IS, OR,
SIMULTANEOUSLY WITH THE APPLICABLE TRANSFER ENTERS INTO A MANAGEMENT AGREEMENT
WITH, A QUALIFIED MANAGER, (Y) HAS A NET WORTH, AS OF A DATE NO MORE THAN SIX
(6) MONTHS PRIOR TO THE DATE OF SUCH TRANSFER, OF AT LEAST $750 MILLION AND (Z)
IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS REAL ESTATE ASSETS OF AT LEAST $2
BILLION.

 

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally-recognized statistical rating agency which has been approved by
Lender and has rated the Securities.

 

“Reimbursement Contribution” shall have the meaning set forth in Section 9.5(c)
hereof.

 

“Release” of any Hazardous Materials shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Materials.

 

“Release Price” shall mean, with respect to each Individual Property, one
hundred twenty percent (120%) of the Allocated Loan Amount for such Individual
Property; provided, however, with respect to a sale of the Madison Property
pursuant to Section 2.5.5 hereof, the Release Price shall be equal the greater
of (i) one hundred percent (100%) of the Allocated Loan Amount for the Madison
Property and (ii) the Madison Property Option Purchase Price; provided that, in
no event will the Release Price for the Madison Property exceed one hundred
twenty percent (120%) of the Allocated Loan Amount for the Madison Property.

 

“Remaining Property” shall have the meaning set forth in Section 2.5.4 hereof.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall have the meaning set forth in Article 1 of the Security Instrument
with respect to each Individual Property.

 

“Replaced Property” shall have the meaning set forth in Section 2.6 hereof.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager,

 

22

--------------------------------------------------------------------------------


 

which management agreement shall be acceptable to Lender in form and substance,
provided, with respect to this subclause (ii), Lender, at its option, may
require that Borrower obtain confirmation from the applicable Rating Agencies
that such management agreement will not result in a downgrade, withdrawal or
qualification of the initial, or if higher, then current rating of the
Securities or any class thereof; (b) a conditional assignment of management
agreement substantially in the form of the Assignment of Management Agreement
(or such other form acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager at Borrower’s expense and (c) if such
replacement manager is an Affiliated Manager, Borrower shall have delivered, or
cause to be delivered, to Lender, an updated Insolvency Opinion acceptable to
Lender with respect to such Affiliated Manager.

 

“Replacement Rent” shall mean initial rents which are market rates, but in no
event less than the Determined Minimum Rent.

 

“Replacement Reserve Account” shall have the meaning set forth in Section
3.1(b)(iv) hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

 

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Required Deposits” shall mean all rent (including, without limitation, base
rent and additional rent) and all other charges due and payable to Borrower
pursuant to the Leases.

 

“Required Excess Cash” shall mean (i) in the event (a) the Lockbox Cash Flow
Sweep Period occurred as a result of a 1.00 EBITDAR Event or (b) a 1.10 EBITDAR
Event has become a 1.00 EBITDAR Event, one hundred percent (100%) of all Excess
Cash and (ii) in the event the Lockbox Cash Flow Sweep Period occurred as a
result of a 1.10 EBITDAR Event, fifty percent (50%) of all Excess Cash.

 

“Required Out-Parcel Officer’s Certificate” shall have the meaning set forth in
Section 2.5.3 hereof.

 

“Required Repair Account” shall have the meaning set forth in Section 3.1(b)(v)
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Fund Deposits” shall mean the amounts to be deposited into the Reserve
Funds for any given month or at any other time as provided in this Agreement or
in the other Loan Documents.

 

“Reserve Funds” shall mean the Tax and Insurance Escrow Funds, the Replacement
Reserve Funds, the Required Repair Funds, the Excess Cash Reserve Funds, the
Operating

 

23

--------------------------------------------------------------------------------


 

Expense Reserve Funds, the Extraordinary Expense Reserve Funds, the Ground Rent
Escrow Fund or any other escrow funds established by the Loan Documents.

 

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, controller,
treasurer or vice president-finance or other senior vice president of such
Person.

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be made pursuant to the provisions of the Operating
Lease, provided that the Operating Lease is not in default, or, if not allowed
or required to be restored by the Operating Tenant under the Operating Lease, as
such restoration may otherwise be approved by Lender in accordance with the
standards and conditions set forth herein.

 

“Restoration Threshold” shall mean $1,000,000.00 for each Individual Property;
provided that the Restoration threshold shall be increased annually by any
increase in the CPI Index.

 

“Restricted Party” shall mean Borrower, Principal, or any Affiliated Manager or
any shareholder, partner, member or non-member manager, or any direct or
indirect legal or beneficial owner of, Borrower, Principal, any Affiliated
Manager or any non-member manager; provided, however, no direct or indirect
legal or beneficial owner of Sponsor shall be deemed to be a Restricted Party.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest.

 

“Scheduled Defeasance Payments” shall have the meaning set forth in Section
2.4.1(b) hereof.

 

“Secured Line of Credit” shall have the meaning set forth in Seciton 5.2.10(e)
hereof.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Security Instrument” shall mean, with respect to each Individual Property, that
certain first priority Mortgage (or Deed of Trust or Deed to Secure Debt, as
applicable, as the same may be amended and restated) and Security Agreement,
executed and delivered by Borrower as security for the Loan and encumbering such
Individual Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Security Instruments” means, collectively, each and every Security Instrument
executed and delivered by Borrower as security for the Loan and encumbering all
of the Properties.

 

24

--------------------------------------------------------------------------------


 

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Special Member” shall have the meaning set forth in Section 4.1.35(cc) hereof.

 

“Sponsor” shall mean Spirit Finance Corporation, a Maryland corporation.

 

“Square Footage Limitation” shall mean the aggregate combined amount (by square
foot) of rentable space that can be assigned, sublet or substituted may not
exceed twenty percent (20%) in any one calendar year and thirty percent (30%)
over the term of the Operating Leases.  For purposes of clarification, the
maximum amount of rentable square footage in the Operating Leases that can be
assigned, sublet or substituted in any one calendar year is limited to twenty
percent (20%) of the aggregate amount of rentable square footage of the
building(s) covered by the Operating Leases and the maximum amount of rentable
square footage of the building(s) in the Operating Leases that can be assigned,
sublet or substituted over the term of the Operating Leases is limited to thirty
percent (30%) of the aggregate amount of rentable square footage of the
building(s) covered by the Operating Leases.  The Square Footage Limitations
shall not include or apply to (i) Immaterial Leases, (ii) Individual Properties
at which the Operating Tenant has ceased operations (or has “gone dark”) as
permitted under the Operating Lease, and (iii) any subleases existing as of the
Closing Date.

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Substitute Property” shall have the meaning set forth in Section 2.6 hereof.

 

“Successor Borrower” shall have the meaning set forth in Section 2.4.2 hereof.

 

“Survey” shall mean, with respect to an Individual Property, either (i) a survey
prepared by a surveyor licensed in the State and satisfactory to Lender and the
company or companies issuing the Title Insurance Policies, and containing a
certification of such surveyor satisfactory to Lender or (ii) an Express Map.

 

“Tax Account” shall have the meaning set forth in Section 3.1 hereof.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement,
including, without limitation, an Operating Tenant, a Qualified Assignee and a
Qualified Subtenant.

 

25

--------------------------------------------------------------------------------


 

“Terrorism Insurance” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Terrorism Insurance Cap” shall have the meaning set forth in Section 6.1(b)
hereof.

 

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in a form acceptable to Lender (or, if
an Individual Property is located in a State which does not permit the issuance
of such ALTA policy, such form as shall be permitted in such State and
acceptable to Lender) issued with respect to such Individual Property and
insuring the lien of the Security Instrument encumbering such Individual
Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.11(b) hereof.

 

“Triggering Event” shall mean the earlier to occur of (i) the date that Lender
determines, based on the financial statements delivered to Lender in accordance
with the terms hereof, the EBITDAR Ratio for the Operating Tenant is less than
or equal to 1.15:1.00 (the “EBITDAR Event”); provided that Borrower shall not be
required to commence making Reserve Fund Deposits until the earlier to occur of
(A) Borrower’s receipt of Operating Tenant’s reserve payments under the
Operating Lease or (B) the third (3rd) successive Payment Date after the EBITDAR
Event; (ii) an uncured monetary event of default exists under the Operating
Lease or (iii) an Event of Default has occurred and is continuing.

 

“Triggering Event Period” shall mean the period commencing on the occurrence of
a Triggering Event and ending on a Triggering Event Termination Event.  The
determination of whether a Triggering Event Period exists shall be tested
quarterly upon delivery of the financial statements required hereunder.

 

“Triggering Event Termination Event” shall mean the earlier to occur of (i)
payment in full of the Debt and (ii)(1) the date that Lender determines that the
EBITDAR Ratio for Operating Tenant was equal to or greater than 1.15:1.00 for a
period of four (4) consecutive fiscal quarters and (2) no monetary default
exists under the Operating Lease.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which an Individual Property is located.

 

“Undefeased Note” shall have the meaning set forth in Section 2.4.1(a)(v)
hereof.

 

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America.

 

“USPAP” shall mean the Uniform Standard of Professional Appraisal Practice.

 

“Yield Maintenance Premium” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note or the principal amount of the
Undefeased Note (as applicable), will be sufficient to purchase Defeasance
Collateral providing the required Scheduled Defeasance Payments.

 

26

--------------------------------------------------------------------------------


 

Section 1.2            Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

II.            GENERAL TERMS

 

Section 2.1            Loan Commitment; Disbursement to Borrower.

 


2.1.1        AGREEMENT TO LEND AND BORROW.


 

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

 


2.1.2        SINGLE DISBURSEMENT TO BORROWER.


 

Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be re-borrowed.

 


2.1.3        THE NOTE, SECURITY INSTRUMENTS AND LOAN DOCUMENTS.


 

The Loan shall be evidenced by the Note and secured by the Security Instruments
and the other Loan Documents.

 


2.1.4        USE OF PROCEEDS.


 

Borrower shall use the proceeds of the Loan to (a) repay and discharge any
existing loans relating to the Properties, (b) pay all past-due Basic Carrying
Costs, if any, with respect to the Properties, (c) make deposits into the
Reserve Funds on the Closing Date in the amounts provided herein or in the other
Loan Documents, (d) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Lender, or (e) fund any working capital
requirements of the Properties.  The balance, if any, shall be distributed to
Borrower.

 

Section 2.2            Interest; Loan Payments; Late Payment Charge.

 


2.2.1        PAYMENTS.


 

(A)           INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN SHALL
ACCRUE FROM THE CLOSING DATE TO BUT EXCLUDING THE MATURITY DATE AT THE
APPLICABLE INTEREST RATE.  THE MONTHLY DEBT SERVICE PAYMENT AMOUNT SHALL BE PAID
ON EACH PAYMENT DATE COMMENCING ON JULY 5, 2006 AND ON EACH SUBSEQUENT PAYMENT
DATE THEREAFTER UP TO AND INCLUDING THE MATURITY DATE, WHICH PAYMENTS SHALL BE
APPLIED FIRST TO ACCRUED AND UNPAID INTEREST AND THE BALANCE TO PRINCIPAL. 
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE

 

27

--------------------------------------------------------------------------------


 

LOAN FOR THE PERIOD THROUGH AND INCLUDING JUNE 5, 2006 SHALL BE PAID BY BORROWER
ON THE DATE HEREOF. EACH INSTALLMENT OF THE MONTHLY DEBT SERVICE PAYMENT AMOUNT
SHALL BE APPLIED BY LENDER, PRO RATA, TO THE PAYMENT OF (I) ACCRUED AND UNPAID
INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE AND (II) SCHEDULED AMORTIZATION OF
NOTE A-1, NOTE A-2, NOTE A-3, NOTE A-4, NOTE A-5, AND NOTE A-6 AT THE APPLICABLE
INTEREST RATE.

 

(B)           ALL PAYMENTS AND OTHER AMOUNTS DUE UNDER THE NOTE, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS SHALL BE MADE WITHOUT ANY SETOFF, DEFENSE OR
IRRESPECTIVE OF, AND WITHOUT DEDUCTION FOR, COUNTERCLAIMS.

 


2.2.2        INTEREST CALCULATION.


 

Interest on the outstanding principal balance of the Loan shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate equal to the Applicable Interest
Rate divided by three hundred sixty (360) by (c) the outstanding principal
balance.

 


2.2.3        PAYMENT ON MATURITY DATE.


 

Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance, all accrued and unpaid interest thereon, and all other amounts due
hereunder and under the Note, the Security Instruments and the other Loan
Documents.

 


2.2.4        PAYMENTS AFTER DEFAULT.


 

Upon the occurrence and during the continuance of an Event of Default, interest
on the outstanding principal balance of the Loan and, to the extent permitted by
Applicable Law, overdue interest and other amounts due in respect of the Loan,
shall accrue at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein.  Interest at the
Default Rate shall be computed from the occurrence of the default until the
actual receipt and collection of the Debt (or that portion thereof that is then
due).  To the extent permitted by Applicable Law, interest at the Default Rate
shall be added to the Debt, shall itself accrue interest at the same rate as the
Loan and shall be secured by the Security Instruments.  This paragraph shall not
be construed as an agreement or privilege to extend the date of the payment of
the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default. Notwithstanding anything to
the contrary contained herein, any amounts paid to or received by Lender in
connection with the Loan during the continuation of an Event of Default shall be
applied by Lender to the Debt in the following order of priority:

 

First, pro rata, to the payment of interest on the outstanding principal
balances of Note A-1, Note A-2, Note A-3, Note A-4, Note A-5 and Note A-6 at the
Applicable Interest Rate;

 

Second, pro rata, to the payment of the outstanding principal balances of Note
A-1, Note A-2, Note A-3, Note A-4, Note A-5 and Note A-6 until Note A-1, Note
A-2, Note A-3, Note A-4, Note A-5 and Note A-6 are reduced to zero ($0); and

 

28

--------------------------------------------------------------------------------


 

Third, pro rata, to the payment of any other amounts then due the holder of Note
A-1, Note A-2, Note A-3, Note A-4, Note A-5, and Note A-6.

 


2.2.5        LATE PAYMENT CHARGE.


 

If any principal, interest or any other sum due under the Loan Documents is not
paid by Borrower on the date on which it is due (other than the final payment
due on the Maturity Date), Borrower shall pay to Lender upon demand an amount
equal to the lesser of four percent (4%) of such unpaid sum or the maximum
amount permitted by Applicable Law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment.  Any such amount
shall be secured by the Security Instruments and the other Loan Documents to the
extent permitted by Applicable Law.

 


2.2.6        USURY SAVINGS.


 

This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate.  If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.  All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 


2.2.7        INDEMNIFIED TAXES.


 

(A)           ALL PAYMENTS MADE BY BORROWER HEREUNDER SHALL BE MADE FREE AND
CLEAR OF, AND WITHOUT REDUCTION FOR OR ON ACCOUNT OF, INDEMNIFIED TAXES,
EXCLUDING (I) INDEMNIFIED TAXES MEASURED BY LENDER’S NET INCOME, AND FRANCHISE
TAXES IMPOSED ON IT, BY THE JURISDICTION UNDER THE LAWS OF WHICH LENDER IS
RESIDENT OR ORGANIZED, OR ANY POLITICAL SUBDIVISION THEREOF, (II) TAXES MEASURED
BY LENDER’S OVERALL OR BRANCH NET INCOME, AND FRANCHISE TAXES IMPOSED ON IT, BY
THE JURISDICTION OF LENDER’S APPLICABLE LENDING OFFICE OR ANY POLITICAL
SUBDIVISION THEREOF OR IN WHICH LENDER IS RESIDENT OR ENGAGED IN BUSINESS, AND
(III) WITHHOLDING TAXES IMPOSED BY THE UNITED STATES OF AMERICA, ANY STATE,
COMMONWEALTH, PROTECTORATE TERRITORY OR ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN AS A RESULT OF THE FAILURE OF LENDER WHICH IS A
NON-U.S. ENTITY TO COMPLY WITH THE TERMS OF PARAGRAPH (B) BELOW.  IF ANY NON
EXCLUDED INDEMNIFIED TAXES ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE
TO LENDER HEREUNDER, THE AMOUNTS SO PAYABLE TO LENDER SHALL BE INCREASED TO THE
EXTENT NECESSARY TO YIELD TO

 

29

--------------------------------------------------------------------------------


 

LENDER (AFTER PAYMENT OF ALL NON EXCLUDED INDEMNIFIED TAXES) INTEREST OR ANY
SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATE OR IN THE AMOUNTS SPECIFIED
HEREUNDER.  WHENEVER ANY NON EXCLUDED INDEMNIFIED TAX IS PAYABLE PURSUANT TO
APPLICABLE LAW BY BORROWER, BORROWER SHALL SEND (OR CAUSE TO BE SENT) TO LENDER
AN ORIGINAL OFFICIAL RECEIPT SHOWING PAYMENT OF SUCH NON EXCLUDED INDEMNIFIED
TAX OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO LENDER.  BORROWER
HEREBY INDEMNIFIES LENDER FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT
BECOME PAYABLE BY LENDER WHICH RESULT FROM ANY FAILURE BY BORROWER TO PAY ANY
SUCH NON EXCLUDED INDEMNIFIED TAX WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY
OR ANY FAILURE BY BORROWER TO REMIT TO LENDER THE REQUIRED RECEIPTS OR OTHER
REQUIRED DOCUMENTARY EVIDENCE.

 

(B)           IN THE EVENT THAT LENDER OR ANY SUCCESSOR AND/OR ASSIGN OF LENDER
IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE
THEREOF (A “NON-U.S. ENTITY”) LENDER AGREES THAT, PRIOR TO THE FIRST DATE ON
WHICH ANY PAYMENT IS DUE SUCH ENTITY HEREUNDER, IT WILL DELIVER TO BORROWER TWO
DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM W 8BEN OR W
8ECI OR SUCCESSOR APPLICABLE FORM, AS THE CASE MAY BE, CERTIFYING IN EACH CASE
THAT SUCH ENTITY IS ENTITLED TO RECEIVE PAYMENTS UNDER THE NOTE, WITHOUT
DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES.  EACH ENTITY
REQUIRED TO DELIVER TO BORROWER A FORM W 8BEN OR W 8ECI PURSUANT TO THE
PRECEDING SENTENCE FURTHER UNDERTAKES TO DELIVER TO BORROWER TWO FURTHER COPIES
OF SUCH FORMS, OR SUCCESSOR APPLICABLE FORMS, OR OTHER MANNER OF CERTIFICATION,
AS THE CASE MAY BE, ON OR BEFORE THE DATE THAT ANY SUCH FORM EXPIRES (WHICH, IN
THE CASE OF THE FORM W 8ECI, IS THE LAST DAY OF EACH U.S. TAXABLE YEAR OF THE
NON-U.S. ENTITY) OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF ANY EVENT
REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED BY IT TO
BORROWER, AND SUCH OTHER EXTENSIONS OR RENEWALS THEREOF AS MAY REASONABLY BE
REQUESTED BY BORROWER, CERTIFYING IN THE CASE OF A FORM W 8BEN OR W 8ECI THAT
SUCH ENTITY IS ENTITLED TO RECEIVE PAYMENTS UNDER THE NOTE WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, UNLESS IN ANY SUCH CASE
ANY CHANGE IN TREATY, LAW OR REGULATION HAS OCCURRED PRIOR TO THE DATE ON WHICH
ANY SUCH DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS
INAPPLICABLE OR WHICH WOULD PREVENT SUCH ENTITY FROM DULY COMPLETING AND
DELIVERING ANY SUCH FORM WITH RESPECT TO IT AND SUCH ENTITY ADVISES BORROWER
THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT ANY DEDUCTION OR
WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.

 

Section 2.3            Prepayments.

 


2.3.1        VOLUNTARY PREPAYMENTS.


 

Except as otherwise provided herein, Borrower shall not have the right to prepay
the Loan in whole or in part prior to the Maturity Date.  On April 5, 2016 (the
“Permitted Prepayment Date”) or on any Payment Date thereafter, Borrower may, at
its option and upon thirty (30) days prior written notice to Lender, prepay the
Loan in whole but not in part, without payment of the Yield Maintenance Premium,
provided, Borrower pays to Lender all accrued and unpaid interest on the amount
of principal being prepaid through and including the date of prepayment.

 

30

--------------------------------------------------------------------------------


 


2.3.2        MANDATORY PREPAYMENTS.


 

On the next occurring Payment Date following the date on which Borrower actually
receives any Net Proceeds, if and to the extent Lender is not obligated to make
such Net Proceeds available to Borrower for the Restoration of an Individual
Property, Borrower shall prepay the outstanding principal balance of the Note in
an amount equal to one hundred percent (100%) of such Net Proceeds.  No Yield
Maintenance Premium shall be due in connection with any prepayment made pursuant
to this Section 2.3.2. Any amounts paid to or received by Lender pursuant to
this Section 2.3.2, provided that an Event of Default shall not have occurred,
shall be applied by Lender to the Debt in the following order of priority:

 

First, pro rata, to the payment of accrued and unpaid interest on the
outstanding principal balances of Note A-1, Note A-2, Note A-3, Note A-4, Note
A-5, and Note A-6 at the Applicable Interest Rate;

 

Second, pro rata, to the payment of the outstanding principal balances of Note
A-1, Note A-2, Note A-3, Note A-4, Note A-5, and Note A-6 until the amounts
evidenced by the Notes are reduced to zero ($0); and

 

Third, pro rata, to the payment of any other amounts then due the holder of Note
A-1, Note A-2, Note A-3, Note A-4, Note A-5, and Note A-6.

 


2.3.3        PREPAYMENTS AFTER DEFAULT.


 

If, following an Event of Default, Borrower tenders payment of all or any part
of the Debt, or if all or any portion of the Debt is recovered by Lender after
such Event of Default such tender or recovery shall be deemed a voluntary
prepayment by Borrower in violation of the prohibition against prepayment set
forth in Section 2.3.1 hereof and Borrower shall pay, in addition to the Debt,
(i) an amount equal to the greater of (a) one percent (1%) of the outstanding
principal amount of the Loan to be prepaid or satisfied, or (b) the Yield
Maintenance Premium that would be required if a Defeasance Event had occurred in
an amount equal to the outstanding principal amount of the Loan to be satisfied
or prepaid and (ii) all accrued and unpaid interest on the amount of principal
being prepaid through and including the date of prepayment. Notwithstanding
anything to the contrary contained herein, any amounts paid to or received by
Lender in connection with the Loan during the continuation of an Event of
Default shall be applied by Lender to the Debt in the following order of
priority:

 

First, pro rata, to the payment of interest on the outstanding principal
balances of Note A-1, Note A-2, Note A-3, Note A-4, Note A-5, and Note A-6 at
the Applicable Interest Rate;

 

Second, pro rata, to the payment of the outstanding principal balances of Note
A-1, Note A-2, Note A-3, Note A-4, Note A-5, and Note A-6 until Note A-1, Note
A-2, Note A-3, Note A-4, Note A-5, and Note A-6 are reduced to zero ($0); and

 

Third, pro rata, to the payment of any other amounts then due the holder of Note
A-1, Note A-2, Note A-3, Note A-4, Note A-5, and Note A-6.

 

31

--------------------------------------------------------------------------------


 


2.3.4        MAKING OF PAYMENTS.


 

Each payment by Borrower hereunder or under the Note shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 1:00 p.m., New York City time, on or
prior to the date such payment is due, to Lender by deposit to such account as
Lender may designate by written notice to Borrower.  Whenever any payment
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the first Business Day succeeding
such scheduled due date.

 


2.3.5        APPLICATION OF PREPAYMENTS.


 

All prepayments received pursuant to this Section 2.3 and Section 2.5 hereof
shall be applied to the payments of principal due under the Loan in the inverse
order of maturity.

 

Section 2.4            Defeasance.

 


2.4.1        VOLUNTARY DEFEASANCE.


 

(a)           Provided no Event of Default shall then exist, Borrower shall have
the right at any time after the Permitted Defeasance Date to voluntarily defease
all, but other than in connection with a release of an Individual Property in
accordance with the terms hereof, not a portion, of the Loan by and upon
satisfaction of the following conditions (such event being a “Defeasance
Event”):

 

(i)            Borrower shall provide not less than thirty (30) days prior
written notice to Lender specifying the Payment Date (the “Defeasance Date”) on
which the Defeasance Event will occur and the principal amount of the Loan to be
defeased;

 

(ii)           Borrower shall pay to Lender all accrued and unpaid interest on
the principal balance of the Note to and including the Defeasance Date;

 

(iii)          Borrower shall pay to Lender all other sums, not including
scheduled interest or principal payments, then due under the Note, this
Agreement, the Security Instruments, and the other Loan Documents;

 

(iv)          Borrower shall deliver to Lender the Defeasance Deposit applicable
to the Defeasance Event;

 

(v)           In the event only a portion of the Loan is the subject of the
Defeasance Event, Borrower shall prepare all necessary documents to modify this
Agreement and to amend and restate the Note and issue two substitute notes for
the Note, one note having a principal balance equal to the defeased portion of
the original Note and a maturity date equal to the Permitted Prepayment Date
(the “Defeased Note”) and the other note having a principal balance equal to the
undefeased portion of the original Note and a maturity date equal to the
Maturity Date (the “Undefeased Note”).  The Defeased Note and the Undefeased
Note shall have identical terms as the original Note except for the principal
balance. A Defeased Note cannot be the subject of any further Defeasance Event.
The Undefeased Note may be the subject of a further Defeasance Event in
accordance with the terms and provisions of this Section 2.4 (the term “Note”,
as used in this clause (v)

 

32

--------------------------------------------------------------------------------


 

for such purpose, being deemed to refer to the Undefeased Note that is the
subject of further defeasance), provided, however, that no such partial
defeasance shall take place unless the conditions outlined in Section 2.5 are
satisfied;

 

(vi)          Borrower shall execute and deliver a security agreement, in a form
and substance that would be reasonably satisfactory to a prudent institutional
lender, creating a first priority lien on the Defeasance Deposit and the
Defeasance Collateral purchased with the Defeasance Deposit in accordance with
the provisions of this Section 2.4 (the “Security Agreement”);

 

(vii)         Borrower shall deliver an opinion of counsel for Borrower in a
form and substance that would be reasonably satisfactory to a prudent
institutional lender stating, among other things, that Borrower has legally and
validly transferred and assigned the Defeasance Collateral and all obligations,
rights and duties under and to the Note or the Defeased Note (as applicable) to
the Successor Borrower, that Lender has a perfected first priority security
interest in the Defeasance Deposit and the Defeasance Collateral delivered by
Borrower and that any REMIC Trust formed pursuant to a Securitization will not
fail to maintain its status as a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code as a result of such Defeasance
Event;

 

(viii)        Borrower shall deliver confirmation in writing from the applicable
Rating Agencies to the effect that such defeasance and release will not result
in a downgrading, withdrawal or qualification of the respective ratings in
effect immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding.  If required by
the applicable Rating Agencies, Borrower shall also deliver, or cause to be
delivered, a non-consolidation opinion with respect to the Successor Borrower in
form and substance satisfactory to Lender and the applicable Rating Agencies;

 

(ix)           Borrower shall deliver an Officer’s Certificate certifying that
the requirements set forth in this Section 2.4.1(a) have been satisfied;

 

(x)            Borrower shall deliver a certificate of an Approved Accountant
certifying that the Defeasance Collateral purchased with the Defeasance Deposit
generate monthly amounts equal to or greater than the Scheduled Defeasance
Payments;

 

(xi)           Borrower shall deliver such other certificates, documents or
instruments as Lender may reasonably request; and

 

(xii)          Borrower shall pay all actual and reasonable costs and expenses
of Lender incurred in connection with the Defeasance Event, including, without
limitation, (A) any costs and expenses associated with a release of the Lien of
the Security Instrument as provided in Section 2.5 hereof, (B) Lender’s
reasonable attorneys’ fees and expenses, (C) the costs and expenses of the
Rating Agencies, (D) any revenue, documentary stamp or intangible taxes or any
other tax or charge due in connection with the transfer of the Note, or
otherwise required to accomplish the defeasance and (E) the actual and

 

33

--------------------------------------------------------------------------------


 

reasonable costs and expenses actually incurred by Servicer and any trustee,
including reasonable attorneys’ fees.

 

(b)           In connection with a Defeasance Event, Borrower hereby appoints
Lender as its agent and attorney-in-fact for the purpose of using the Defeasance
Deposit to purchase U.S. Obligations or, to the extent approved by the Rating
Agencies in writing, other “government securities” within the meaning of Section
2(a)(16) of the Investment Company Act of 1940 (the “Defeasance Collateral”)
which provide payments on or prior to, but as close as possible to, all
successive scheduled payment dates after the Defeasance Date upon which interest
and principal payments are required under the Note in the case of a Defeasance
Event for the entire outstanding principal balance of the Loan, or the Defeased
Note, in the case of a Defeasance Event for only a portion of the outstanding
principal balance of the Loan, as applicable, and in amounts equal to the
scheduled payments due on such dates under this Agreement and the Note or the
Defeased Note (as applicable) (including without limitation scheduled payments
of principal, interest, servicing fees (if any), and any other amounts due under
the Loan Documents on such dates) and assuming such Note or the Defeased Note
(as applicable) is paid in full on the Permitted Prepayment Date or any date
thereafter prior to the Maturity Date (the “Scheduled Defeasance Payments”). 
Each of the U.S. Obligations or other securities that are part of the Defeasance
Collateral shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance that would
be satisfactory to a prudent institutional lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities or by the issuer thereof, as the case may be, to
effectuate book entry transfers and pledges through the book entry facilities of
such institution) in order to perfect upon the delivery of the Defeasance
Collateral a first priority security interest therein in favor of Lender in
conformity with all applicable state and federal laws governing the granting of
such security interests.  Borrower, pursuant to the Security Agreement or other
appropriate document, shall authorize and direct that the payments received from
the Defeasance Collateral may be made directly to the Lockbox Account (unless
otherwise directed by Lender) and applied to satisfy the obligations of Borrower
under the Note or the Defeased Note (as applicable).  Any portion of the
Defeasance Deposit in excess of the amount necessary to purchase the Defeasance
Collateral required by this Section 2.4 and satisfy Borrower’s other obligations
under this Section 2.4 and Section 2.5 hereof shall be remitted to Borrower.

 


2.4.2        SUCCESSOR BORROWER.


 

In connection with any Defeasance Event, Borrower shall establish or designate a
successor entity (the “Successor Borrower”) which shall be a single purpose
bankruptcy remote entity with two (2) Independent Directors approved by Lender,
and Borrower shall transfer and assign all obligations, rights and duties under
and to the Note or the Defeased Note (as applicable) together with the pledged
Defeasance Collateral to such Successor Borrower.  Such Successor Borrower shall
assume the obligations under the Note or the Defeased Note (as applicable) and
the Security Agreement and Borrower shall be relieved of its obligations under
such documents and the other Loan Documents, except with respect to those
obligations which are expressly stated to survive.  Notwithstanding anything in
this Agreement to the contrary, no other assumption fee shall be payable upon a
transfer of the Note or the Defeased Note (as applicable) in accordance with
this Section 2.4.2, but Borrower shall pay all actual and

 

34

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred by Lender, including Lender’s attorneys’
fees and expenses, incurred in connection therewith

 

Section 2.5            Release of Property.

 

Except as set forth in Section 2.4 hereof and this Section 2.5, no repayment,
prepayment or defeasance of all or any portion of the Loan shall cause, give
rise to a right to require, or otherwise result in, the release of any Lien of
any Security Instrument on any Individual Property.

 


2.5.1        RELEASE OF THE PROPERTIES.


 

(a)           After the Permitted Defeasance Date, if Borrower has elected to
defease the entire Loan and all the applicable requirements of Section 2.4
hereof and this Section 2.5 have been satisfied, all of the Properties shall be
released from the Lien of their respective Security Instruments, and the U.S.
Obligations, pledged pursuant to the Security Agreement, shall be the sole
source of collateral securing the Note.

 

(b)           In connection with the release of the Security Instruments,
Borrower shall submit to Lender, not less than thirty (30) days prior to the
Defeasance Date, a release of Lien (and related Loan Documents) for each
Individual Property for execution by Lender.  Such release shall be in a form
appropriate in each jurisdiction in which an Individual Property is located and
that would be satisfactory to a prudent institutional lender and shall contain
standard provisions, if any, protecting the rights of the releasing lender.  In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all applicable Legal Requirements, and (ii) will, following
execution by Lender and recordation thereof, effect such releases in accordance
with the terms of this Agreement.

 


2.5.2        RELEASE OF INDIVIDUAL PROPERTY.


 

After the Permitted Defeasance Date, if Borrower has elected to defease a
portion of the Loan and the applicable requirements of Section 2.4 hereof and
this Section 2.5 have been satisfied, and provided that no Event of Default
shall then exist, Borrower may obtain the release of an Individual Property from
the Lien of the Security Instrument thereon (and related Loan Documents) and the
release of Borrower’s obligations under the Loan Documents with respect to such
Individual Property (other than those expressly stated to survive), upon the
satisfaction of each of the following conditions

 

(A)           THE AMOUNT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN TO BE
DEFEASED IN ACCORDANCE WITH SECTION 2.4 HEREOF SHALL EQUAL OR EXCEED THE RELEASE
PRICE FOR THE APPLICABLE INDIVIDUAL PROPERTY, AND SUCH DEFEASANCE SHALL BE
DEEMED A VOLUNTARY DEFEASANCE FOR ALL PURPOSES HEREUNDER;

 

(B)           BORROWER SHALL PROVIDE LENDER WITH AT LEAST THIRTY (30) DAYS BUT
NO MORE THAN NINETY (90) DAYS PRIOR WRITTEN NOTICE OF ITS REQUEST TO OBTAIN A
RELEASE OF THE INDIVIDUAL PROPERTY;

 

35

--------------------------------------------------------------------------------


 

(C)           BORROWER SHALL DEFEASE THE PORTION OF THE NOTE EQUAL TO THE
RELEASE PRICE OF THE INDIVIDUAL PROPERTY BEING RELEASED (TOGETHER WITH ALL
ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT BEING DEFEASED) IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTIONS 2.4.1 AND 2.4.2 HEREOF;

 

(D)           BORROWER SHALL SUBMIT (OR CAUSE THE OPERATING TENANT TO SUBMIT) TO
LENDER, NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE DATE OF SUCH RELEASE,
A RELEASE OF LIEN (AND RELATED LOAN DOCUMENTS) FOR SUCH INDIVIDUAL PROPERTY FOR
EXECUTION BY LENDER.  SUCH RELEASE SHALL BE IN A FORM APPROPRIATE IN THE STATE
IN WHICH THE INDIVIDUAL PROPERTY IS LOCATED AND SHALL CONTAIN STANDARD
PROVISIONS, IF ANY, PROTECTING THE RIGHTS OF THE RELEASING LENDER.  IN ADDITION,
BORROWER SHALL PROVIDE ALL OTHER DOCUMENTATION LENDER REASONABLY REQUIRES TO BE
DELIVERED BY BORROWER IN CONNECTION WITH SUCH RELEASE, TOGETHER WITH AN
OFFICER’S CERTIFICATE CERTIFYING THAT (I) SUCH DOCUMENTATION IS IN COMPLIANCE
WITH ALL APPLICABLE LEGAL REQUIREMENTS, AND (II) THE RELEASE WILL NOT IMPAIR OR
OTHERWISE ADVERSELY AFFECT THE LIENS, SECURITY INTERESTS AND OTHER RIGHTS OF
LENDER UNDER THE LOAN DOCUMENTS NOT BEING RELEASED (OR AS TO THE PARTIES TO THE
LOAN DOCUMENTS AND PROPERTIES SUBJECT TO THE LOAN DOCUMENTS NOT BEING RELEASED);

 

(E)           LENDER SHALL HAVE RECEIVED EVIDENCE THAT THE INDIVIDUAL PROPERTY
TO BE RELEASED SHALL BE CONVEYED TO (I) A THIRD PARTY NOT AFFILIATED WITH ANY
BORROWER, GUARANTOR OR INDEMNITOR AND IN WHICH BORROWER AND NO AFFILIATE OF
BORROWER, GUARANTOR AND/OR ANY INDEMNITOR HAS ANY CONTROLLING BENEFICIAL
INTEREST OR (II) AN AFFILIATE OF BORROWER PROVIDED THE TERMS OF SUCH CONVEYANCE
(INCLUDING, WITHOUT LIMITATION, THE CONSIDERATION PAID THEREFOR) ARE
SUBSTANTIALLY SIMILAR TO THOSE WHICH WOULD HAVE BEEN AVAILABLE TO BORROWER HAD
THE CONVEYANCE BEEN NEGOTIATED ON AN ARMS’ LENGTH BASIS WITH A THIRD PARTY NOT
AFFILIATED WITH BORROWER, PRINCIPAL, GUARANTOR OR INDEMNITOR;

 

(F)            UNLESS THE OPERATING LEASE PROVIDES FOR SUCH DELETION TO OCCUR
AUTOMATICALLY, LENDER SHALL HAVE RECEIVED A CERTIFIED COPY OF AN AMENDMENT TO
THE OPERATING LEASE REFLECTING THE DELETION OF THE INDIVIDUAL PROPERTY TO BE
RELEASED, WHICH AMENDMENT SHALL REDUCE THE RENTAL OBLIGATIONS OF THE APPLICABLE
OPERATING TENANT THEREUNDER BY THE DETERMINED MINIMUM RENT, BUT NO OTHER
ECONOMIC PROVISIONS OF THE LEASES SHALL BE MODIFIED OR AMENDED;

 

(G)           LENDER SHALL HAVE RECEIVED PAYMENT OF ALL LENDER’S COSTS AND
EXPENSES, INCLUDING DUE DILIGENCE REVIEW COSTS AND REASONABLE COUNSEL FEES AND
DISBURSEMENTS INCURRED IN CONNECTION WITH THE RELEASE OF THE INDIVIDUAL PROPERTY
FROM THE LIEN OF THE RELATED SECURITY INSTRUMENT AND THE REVIEW AND APPROVAL OF
THE DOCUMENTS AND INFORMATION REQUIRED TO BE DELIVERED IN CONNECTION THEREWITH.

 

36

--------------------------------------------------------------------------------


 


2.5.3        RELEASE ON PAYMENT IN FULL.


 

Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of all principal and interest due on the Loan and all other
amounts due and payable under the Loan Documents in accordance with the terms
and provisions of the Note and this Agreement, release the Lien of the Security
Instrument on each Individual Property not theretofore released.

 


2.5.4        OUT-PARCEL RELEASES.


 

Upon the request of Borrower, Lender shall release one or more Out-Parcels from
the Lien of the applicable Security Instrument and execute instruments of
release or partial release in duly recordable form (an “Out-Parcel Release”)
provided that Borrower shall, at its sole cost and expense, comply with all of
the following terms, conditions and provisions with respect to each such
Out-Parcel and requested Out-Parcel Release:

 

(A)           AT THE TIME OF ANY SUCH OUT-PARCEL RELEASE, NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;

 

(B)           BORROWER SHALL HAVE DELIVERED TO LENDER AN OFFICER’S CERTIFICATE
(WHICH OFFICER’S CERTIFICATE MAY BE BASED ON A CERTIFICATE OF THE OPERATING
TENANT AS TO ALL FACTS STATED THEREIN) (THE “REQUIRED OUT-PARCEL OFFICER’S
CERTIFICATE”) INDICATING THAT THE CONVEYANCE OF THE OUT-PARCEL WILL NOT
MATERIALLY AND ADVERSELY AFFECT THE USE OR OPERATION OF OR ACCESS TO OR FROM THE
BALANCE OF THE APPLICABLE INDIVIDUAL PROPERTY (THE “REMAINING PROPERTY”) AND
LENDER SHALL HAVE DETERMINED THAT THE CONVEYANCE OF THE OUT-PARCEL WILL NOT (I)
CAUSE ANY PORTION OF THE REMAINING PROPERTY TO BE IN VIOLATION OF ANY LEGAL
REQUIREMENTS, (II) CREATE ANY LIENS ON THE REMAINING PROPERTY OR (III) VIOLATE
THE TERMS OF ANY DOCUMENT OR INSTRUMENT RELATING TO THE APPLICABLE INDIVIDUAL
PROPERTY; PROVIDED, HOWEVER, TO THE EXTENT THAT LENDER’S PRIOR WRITTEN APPROVAL
IS REQUIRED PURSUANT TO THIS SECTION 2.5.4(B), LENDER SHALL HAVE FIFTEEN (15)
BUSINESS DAYS FROM THE LATER OF (I) THE DATE OF RECEIPT OF SUCH NOTICE OR (II)
IF LENDER HAS FIRST REQUESTED ADDITIONAL INFORMATION AND/OR DOCUMENTATION IN
CONNECTION THEREWITH DURING SUCH FIFTEEN (15) BUSINESS DAY PERIOD, RECEIPT OF
ALL SUCH INFORMATION AND DOCUMENTATION, IN WHICH TO MAKE SUCH DETERMINATION,
PROVIDED, SUCH REQUEST TO LENDER IS MARKED IN BOLD LETTERING WITH THE FOLLOWING
LANGUAGE: “LENDER’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) BUSINESS DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” AND THE ENVELOPE CONTAINING THE REQUEST MUST BE MARKED
“PRIORITY”. IN THE EVENT LENDER FAILS TO RESPOND WITHIN SUCH TIME, LENDER’S
APPROVAL SHALL BE DEEMED GIVEN;

 

(C)           BORROWER HAS OBTAINED, (I)(X) SUBDIVISION, ZONING AND ALL OTHER
GOVERNMENTAL APPROVALS NECESSARY OR REQUIRED TO SUBDIVIDE THE OUT-PARCEL FROM
THE REMAINING PROPERTY OR (Y) A LEGAL OPINION BY COUNSEL REASONABLY SATISFACTORY
TO LENDER (OR SUCH OTHER EVIDENCE AS WOULD BE REASONABLY ACCEPTABLE TO A PRUDENT
INSTITUTIONAL MORTGAGE LOAN LENDER), THAT THE OUT-PARCEL AND THE REMAINING
PROPERTY ARE EACH ENTITLED TO BE USED AND OCCUPIED AS OF RIGHT WITHOUT REFERENCE
TO OR RELIANCE ON THE OTHER PARCEL (EXCEPT WITH RESPECT TO EASEMENTS WHICH HAVE
BEEN REASONABLY APPROVED BY LENDER IN CONNECTION WITH AN OUT-PARCEL RELEASE
APPLYING THE STANDARDS OF A REASONABLY PRUDENT

 

37

--------------------------------------------------------------------------------


 

INSTITUTIONAL MORTGAGE LOAN LENDER) AND (II) EITHER (I) A LEGAL OPINION BY
COUNSEL REASONABLY SATISFACTORY TO LENDER OR A LETTER FROM THE APPLICABLE
MUNICIPAL AUTHORITY, IN EITHER CASE, STATING THAT, OR (II) AN ENDORSEMENT TO THE
TITLE INSURANCE POLICY INSURING THE LIEN OF THE APPLICABLE SECURITY INSTRUMENT
INSURING THAT, THE OUT-PARCEL HAS BEEN DESIGNATED, ASSESSED AND TAXED AS A
SEPARATE TAX LOT INDEPENDENT FROM THE REMAINING PROPERTY OR SUCH OTHER EVIDENCE
AS WOULD BE REASONABLY ACCEPTABLE TO A PRUDENT INSTITUTIONAL MORTGAGE LOAN
LENDER OR (III) IF (I) OR (II) ABOVE ARE NOT SATISFIED, LENDER SHALL CONTINUE TO
ESCROW FOR TAXES FOR THE OUT-PARCEL AND THE REMAINING PROPERTY;

 

(D)           BORROWER SHALL PREPARE AND PROVIDE TO LENDER: SUBDIVISION MAP(S)
OF ALL THOSE PORTIONS OF THE INDIVIDUAL PROPERTY WHICH ARE APPROVED BY ALL
GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE OUT-PARCEL AND/OR THE
REMAINING PROPERTY, WHOSE APPROVAL AS TO SUCH PLANS AND MAPS IS REQUIRED; AND
COPIES OF EACH AND ALL PROPOSED EASEMENTS AND CROSS-EASEMENTS AND MUTUAL OR
NON-EXCLUSIVE EASEMENTS FOR INGRESS, EGRESS, ACCESS, PEDESTRIAN WALKWAYS,
PARKING, TRAFFIC FLOW, UTILITIES AND SERVICES AND UTILITIES SHARED BY THE
REMAINING PROPERTY AND THE OUT-PARCEL AND THE LIKE WHICH MAY BE REQUIRED BY ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OR WHICH ARE NECESSARY AND A SURVEY
OF THE OUT PARCEL(S) TO BE RELEASED AND OF THE REMAINING PROPERTY, IN A FORM,
SCOPE AND SUBSTANCE THAT WOULD BE ACCEPTABLE TO A REASONABLY PRUDENT MORTGAGE
LENDER, INCLUDING AN ACCURATE LEGAL DESCRIPTION OF THE OUT PARCEL(S) TO BE
RELEASED.  SUCH SUBDIVISION MAP(S) (OR OTHER EVIDENCE THAT WOULD BE REASONABLY
ACCEPTABLE TO A PRUDENT INSTITUTIONAL MORTGAGE LOAN LENDER) SHALL SHOW SUCH
PARKING STRUCTURES AND PARKING LAYOUTS AS WILL AFFORD, TO THE IMPROVEMENTS
LOCATED ON THE REMAINING PROPERTY THE AGGREGATE NUMBER OF PARKING SPACES
REQUIRED BY THE THEN APPLICABLE ZONING REQUIREMENTS FOR THE REMAINING PROPERTY;

 

(E)           THE OPERATING LEASES SHALL REMAIN IN FULL FORCE AND EFFECT AND
UNAFFECTED IN ANY MANNER AS A RESULT OF THE OUT-PARCEL RELEASE OTHER THAN WITH
RESPECT TO THE RELEASE OF SUCH OUT-PARCEL FROM THE OPERATING LEASE;

 

(F)            BORROWER SHALL DELIVER TO LENDER EVIDENCE REASONABLY ACCEPTABLE
TO LENDER THAT, OTHER THAN THE APPLICABLE SECURITY INSTRUMENT, THERE ARE NO
LIENS, MORTGAGES, DEEDS OF TRUST OR OTHER SECURITY INSTRUMENTS, AS THE CASE MAY
BE, ENCUMBERING THE INDIVIDUAL PROPERTY REMAINING ENCUMBERED BY THE LIEN OF THE
APPLICABLE SECURITY INSTRUMENT;

 

(G)           LENDER SHALL HAVE RECEIVED EVIDENCE THAT THE OUT-PARCEL TO BE
RELEASED SHALL BE CONVEYED TO (I) A THIRD PARTY NOT AFFILIATED WITH BORROWER,
GUARANTOR OR INDEMNITOR AND IN WHICH BORROWER AND NO AFFILIATE OF BORROWER,
GUARANTOR AND/OR ANY INDEMNITOR HAS ANY CONTROLLING BENEFICIAL INTEREST OR (II)
AN AFFILIATE OF BORROWER PROVIDED THE TERMS OF SUCH CONVEYANCE (INCLUDING,
WITHOUT LIMITATION, THE CONSIDERATION PAID THEREFOR) ARE SUBSTANTIALLY SIMILAR
TO THOSE WHICH WOULD HAVE BEEN AVAILABLE TO BORROWER HAD THE CONVEYANCE BEEN
NEGOTIATED ON AN ARMS’ LENGTH BASIS WITH A THIRD PARTY NOT AFFILIATED WITH
BORROWER, PRINCIPAL, GUARANTOR OR INDEMNITOR;

 

(H)           BORROWER SHALL PAY ALL OF LENDER’S REASONABLE ACTUAL OUT-OF-POCKET
COSTS AND EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND DISBURSEMENTS)
INCURRED IN

 

38

--------------------------------------------------------------------------------


 

CONNECTION WITH LENDER’S REVIEW OF THE FOREGOING ITEMS, THE DETERMINATION OF THE
SATISFACTION OF SUCH CONDITIONS AND OTHERWISE INCURRED IN CONNECTION WITH THE
OUT-PARCEL RELEASE; AND

 

(I)            ONLY IN THE EVENT THAT THE LOAN IS THEN SUBJECT TO A
SECURITIZATION, BORROWER SHALL DELIVER TO LENDER A LEGAL OPINION REASONABLY
SATISFACTORY TO LENDER FROM A LAW FIRM REASONABLY ACCEPTABLE TO LENDER, STATING
AMONG OTHER THINGS, THAT THE OUT-PARCEL RELEASE DOES NOT CONSTITUTE A
“SIGNIFICANT MODIFICATION” OF THE LOAN UNDER SECTION 1001 OF THE CODE.

 

Lender shall promptly release such Out-Parcel from the Lien of the applicable
Security Instrument after all of the requirements of this Section 2.5.4 have
been satisfied.  All instruments of release shall be in duly recordable form and
contain such covenants, conditions and restrictions and shall reserve such
rights and easements with respect to the Out-Parcel as are necessary to protect
and preserve Lender’s interests in the Remaining Property after any such
release.

 


2.5.5        RELEASE OF THE MADISON PROPERTY PRIOR TO THE PERMITTED DEFEASANCE
DATE.


 

Borrower shall have the right to a release of the Madison Property at any time
that the Madison Property is subject to acquisition by a third party option
holder pursuant to the exercise of the option agreement that is a Permitted
Encumbrance on the Madison Property as of the date hereof by payment to Lender
of the Release Price for the Madison Property and, if, such option is exercised
prior to the Permitted Defeasance Date, such tender or recovery shall be deemed
a voluntary prepayment by Borrower, and Borrower shall pay, in addition to the
Release Price for the Madison Property, (i) an amount equal to the greater of
(a) one percent (1%) of the outstanding principal amount of the Loan to be
prepaid or satisfied, or (b) the Yield Maintenance Premium that would be
required if a Defeasance Event had occurred in an amount equal to the
outstanding principal amount of the Loan to be satisfied or prepaid and (ii) all
accrued and unpaid interest on the amount of principal being prepaid through and
including the date of prepayment (such amount payable to the Lender hereunder,
the “Madison Property Release Price”).  All sums paid by the party exercising
such option shall be paid to Lender on the closing date of such sale of the
Madison Property in connection with the exercise of such option (the “Madison
Property Option Purchase Price”) and Borrower shall, concurrently therewith, pay
to Lender any shortfall amount equal to the difference between (i) the amount so
paid by the option purchaser at the closing and the Madison Property Release
Price (such shortfall, the “Madison Property Option Shortfall Amount”).  If the
amount that is paid by the option purchaser in connection with the acquisition
of the Madison Property is greater than the Madison Property Release Price, then
any such excess purchase price amounts paid by the option purchaser shall be
payable to Borrower.

 

Section 2.6            Substitution of Properties.

 

Subject to the terms of this Section 2.6, Borrower may obtain, from time to
time, a release from the Lien of the related Security Instrument (and the
related Loan Documents) (each, a “Replaced Property”) by substituting therefor
another retail property of like kind and quality acquired by Borrower or an
Affiliate of Borrower (provided, however, if the Substitute Property

 

39

--------------------------------------------------------------------------------


 

shall be owned by an Affiliate of Borrower said Affiliate (i) shall assume all
the obligations of Borrower under this Agreement, the Note and the other Loan
Documents and (ii) shall become a party to the Note and the other Loan Documents
and shall be bound by the terms and provisions thereof as if it had executed the
Note and the other Loan Documents and shall have the rights and obligations of
Borrower thereunder) (individually, a “Substitute Property” and collectively,
the “Substitute Properties”), provided that the following conditions precedent
are satisfied:

 

(c)           Other than with respect to any Out-Parcel Release permitted
hereunder, Borrower’s right to release and substitute Properties in accordance
with this Section shall automatically terminate at such time as the Square
Footage Limitations are met or exceeded.

 

(d)           Lender shall have received at least thirty (30) days prior written
notice requesting the substitution and identifying the Substitute Property and
Replaced Property.

 

(e)           If the applicable Borrower continues to own an Individual Property
subject to the Lien of a Security Instrument, Lender shall have received (i) a
copy of a deed conveying all of Borrower’s right, title and interest in and to
the Replaced Property to a Person other than Borrower or Principal pursuant to
an arms length transaction and (ii) a letter from Borrower countersigned by a
title insurance company acknowledging receipt of such deed and agreeing to
record such deed in the real estate records for the county in which the Replaced
Property is located.

 

(f)            Lender shall have received a current Appraisal of the Replaced
Property and the Substitute Property prepared within one hundred eighty (180)
days prior to the release and substitution showing an appraised value equal to
or greater than the appraised value of the Replaced Property (A) as of the
Closing Date and (B) immediately prior to the date of the proposed substitution.

 

(g)           Lender shall have received a certificate of Borrower certifying,
together with other evidence that would be satisfactory to a prudent
institutional mortgage loan lender that, after the substitution of a Substitute
Property and the release of the Replaced Property, the debt service coverage
ratio for the twelve (12) full calendar months immediately preceding the date of
the substitution with respect to all Properties remaining subject to the lien of
the Security Instruments after the substitution shall be equal to or greater
than (A) debt service coverage ratio for the twelve (12) full calendar months
immediately preceding the Closing Date and (B) debt service coverage ratio for
the twelve (12) full calendar months immediately preceding the substitution
(including the Replaced Property and excluding the Substitute Property).

 

(h)           After Individual Properties with an aggregate square footage of at
least ten percent (10%) of the original square footage demised under the
Operating Leases have been released pursuant to the terms of this Section 2.6,
(A) if the Loan is part of a Securitization, Lender shall have received
confirmation in writing from the Rating Agencies to the effect that such release
and substitution will not result in a withdrawal, qualification or downgrade of
the respective ratings in effect immediately prior to such release and
substitution for the Securities issued in connection with the Securitization
that are then outstanding or (B) if the Loan is not part of a Securitization,
Lender shall have consented in writing to such release and substitution, which
consent shall be given in Lender’s reasonable discretion applying the
requirements of a

 

40

--------------------------------------------------------------------------------


 

prudent institutional mortgage loan lender with respect to real estate
collateral of similar size, scope and value of the Substitute Property.

 

(i)            Lender has received evidence that the store-level profitability
as set-forth in the P&L Report of the Substitute Property is equal to or greater
than the store-level profitability of the Replaced Property as set-forth in the
P&L Report for the immediately preceding twelve (12) month period.

 

(j)            No Event of Default shall have occurred and be continuing and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on
Borrower’s part to be observed or performed. Lender shall have received a
certificate from Borrower confirming the foregoing, stating that the
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date of the release and substitution with respect to Borrower, the
Properties and the Substitute Property and containing any other representations
and warranties with respect to Borrower, the Properties, the Substitute Property
or the Loan as (i) Lender, if a Securitization has not occurred, or (ii) the
Rating Agencies, if a Securitization has occurred, may require, unless such
certificate would be inaccurate, such certificate to be in form and substance
satisfactory to Lender or the Rating Agencies, as applicable.

 

(k)           Borrower shall (A) have executed, acknowledged and delivered to
Lender (I) a Security Instrument, an Assignment of Leases and Rents and two
UCC-1 Financing Statements with respect to the Substitute Property, together
with a letter from Borrower countersigned by a title insurance company
acknowledging receipt of such Security Instrument, Assignment of Leases and
Rents and UCC-1 Financing Statements and agreeing to record or file, as
applicable, such Security Instrument, Assignment of Leases and Rents and one of
the UCC-1 Financing Statements in the real estate records for the county in
which the Substitute Property is located and to file one of the UCC-1 Financing
Statements in the office of the Secretary of State (or other central filing
office) of the State in which the Substitute Property is located, so as to
effectively create upon such recording and filing valid and enforceable first
priority Liens upon the Substitute Property, in favor of Lender (or such other
trustee as may be desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents and (II) an Environmental Indemnity with respect to the Substitute
Property from Indemnitor and (B) have caused Guarantor to acknowledge and
confirm its obligations with respect to the Non-Recourse Carve-Out Obligations
under the Loan Documents.  The Security Instrument, Assignment of Leases and
Rents, UCC-1 Financing Statements and Environmental Indemnity shall be the same
in form and substance as the counterparts of such documents executed and
delivered with respect to the related Replaced Property subject to modifications
reflecting only the Substitute Property as the Individual Property and such
modifications reflecting the laws of the State in which the Substitute Property
is located.  The Security Instrument encumbering the Substitute Property shall
secure all amounts then outstanding under the Note, provided that in the event
that the jurisdiction in which the Substitute Property is located imposes a
mortgage recording, intangibles or similar tax and does not permit the
allocation of indebtedness for the purpose of determining the amount of such tax
payable, the principal amount secured by such Security Instrument shall be equal
to one hundred twenty-five percent (125%) of the Allocated Loan Amount for the
Substitute Property.

 

41

--------------------------------------------------------------------------------


 

(l)            Lender shall have received (A) to the extent available, any
“tie-in” or similar endorsement, together with a “first loss” endorsement, to
each Title Insurance Policy insuring the Lien of the existing Security
Instruments as of the date of the substitution with respect to the Title
Insurance Policy insuring the Lien of the Security Instrument with respect to
the Substitute Property and (B) a Title Insurance Policy (or a marked, signed
and redated commitment to issue such Title Insurance Policy related to the
Substitute Property) insuring the Lien of the Security Instrument encumbering
the Substitute Property, issued by the title company that issued the Title
Insurance Policies insuring the Lien of the existing Security Instruments and
dated as of the date of the substitution with respect to such Substitute
Property, with reinsurance and direct access agreements that replace such
agreements issued in connection with the Title Insurance Policy insuring the
Lien of the Security Instrument encumbering the Replaced Property. The Title
Insurance Policy issued with respect to the Substitute Property shall (1)
provide coverage in the amount of the Substitute Allocated Loan Amount if the
“tie-in” or similar endorsement described above is available or, if such
endorsement is not available, in an amount equal to one hundred twenty-five
percent (125%) of the Substitute Allocated Loan Amount, together with “last
dollar endorsement,” (2) insure Lender that the relevant Security Instrument
creates a valid first lien on the Substitute Property encumbered thereby, free
and clear of all exceptions from coverage other than Permitted Encumbrances and
standard exceptions and exclusions from coverage (as modified by the terms of
any endorsements), (3) contain such endorsements and affirmative coverages as
are then available and are contained in the Title Insurance Policies insuring
the Liens of the existing Security Instruments, and such other endorsements or
affirmative coverage that a prudent institutional mortgage lender would require,
and (4) name Lender as the insured. Lender also shall have received copies of
paid receipts or other evidence showing that all premiums in respect of such
endorsements and Title Insurance Policies have been paid.

 

(m)          Lender shall have received a current Survey for each Substitute
Property, certified to the title company and Lender and its successors and
assigns, in the same form and having substantially the same content (other
otherwise sufficient to cause the title company to insure over any survey
exception) as the certification of the Survey of the Replaced Property prepared
by a professional land surveyor licensed in the State in which the Substitute
Property is located and acceptable to the Rating Agencies in accordance with the
1999 Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys. Such
Survey shall reflect the same legal description contained in the Title Insurance
Policy relating to such Substitute Property and shall include, among other
things, a metes and bounds description of the real property comprising part of
such Substitute Property (unless such real property has been satisfactorily
designated by lot number on a recorded plat). The surveyor’s seal shall be
affixed to each Survey and each Survey shall certify whether or not the surveyed
property is located in a “one-hundred-year flood hazard area.”

 

(n)           Lender shall have received valid certificates of insurance
indicating that the requirements for the policies of insurance required for an
Individual Property hereunder have been satisfied with respect to the Substitute
Property and evidence of the payment of all Insurance Premiums payable for the
existing policy period.

 

(o)           Lender shall have received a Phase I environmental report dated
not more than one hundred eighty (180) days prior to the proposed date of
substitution and otherwise acceptable to a prudent institutional mortgage loan
lender and, if recommended under the Phase I

 

42

--------------------------------------------------------------------------------


 

environmental report, a Phase II environmental report that would be acceptable
to a prudent institutional mortgage loan lender, which conclude that the
Substitute Property does not contain any Hazardous Materials and is not subject
to any significant risk of contamination from any off site Hazardous Materials.

 

(p)           Borrower shall deliver, or cause to be delivered, to Lender (A)
updates or, if the Substitute Property is to be owned by an Affiliate of
Borrower, originals, in either case certified by Borrower or such Affiliate, as
applicable, of all organizational documentation related to Borrower or such
Affiliate, as applicable, and/or the formation, structure, existence, good
standing and/or qualification to do business delivered to Lender on the Closing
Date; (B) good standing certificates, certificates of qualification to do
business in the jurisdiction in which the Substitute Property is located (if
required in such jurisdiction); and (C) resolutions of Borrower or such
Affiliate, as applicable, authorizing the substitution and any actions taken in
connection with such substitution.

 

(q)           Lender shall have received the following opinions of Borrower’s
counsel: (A) an opinion or opinions of counsel admitted to practice under the
laws of the State in which the Substitute Property is located stating that the
Loan Documents delivered with respect to the Substitute Property pursuant to
clause (i) above are valid and enforceable in accordance with their terms,
subject to the laws applicable to creditors’ rights and equitable principles,
and that Borrower is qualified to do business and in good standing under the
laws of the jurisdiction where the Substitute Property is located or that
Borrower is not required by Applicable Law to qualify to do business in such
jurisdiction; (B) an opinion of counsel acceptable to the Rating Agencies if the
Loan is part of a Securitization, or Lender if the Loan is not part of a
Securitization, stating that the Loan Documents delivered with respect to the
Substitute Property pursuant to this Section, among other things, have been duly
authorized, executed and delivered by Borrower and that the execution and
delivery of such Loan Documents and the performance by Borrower of its
obligations thereunder will not cause a breach of, or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
its properties are bound; (C) if the Loan is part of a Securitization, an update
of the Insolvency Opinion indicating that the substitution does not affect the
opinions set forth therein; (D) if the Loan is part of a Securitization, an
opinion of counsel acceptable to the Rating Agencies that the substitution does
not constitute a “significant modification” of the Loan under Section 1001 of
the Code or otherwise cause a tax to be imposed on a “prohibited transaction” by
any REMIC Trust.

 

(r)            Borrower shall (i) have paid, (ii) have escrowed with Lender or
(iii) be contesting in accordance with the terns hereof, all Basic Carrying
Costs relating to each of the Properties and the Substitute Property, including
without limitation, (i) accrued but unpaid Insurance Premiums relating to each
of the Properties and the Substitute Property, and (ii) currently due and
payable Taxes (including any in arrears) relating to each of the Properties and
the Substitute Property and (iii) currently due and payable Other Charges
relating to each of the Properties and Substitute Property.

 

(s)           Borrower shall have paid to Lender a substitution fee equal to
$2,500 and paid or reimbursed Lender for all costs and expenses incurred by
Lender (including, without limitation, reasonable attorneys’ fees and
disbursements) in connection with the release and substitution and

 

43

--------------------------------------------------------------------------------


 

Borrower shall have paid all recording charges, filing fees, taxes or other
expenses (including, without limitation, mortgage and intangibles taxes and
documentary stamp taxes) payable in connection with the substitution. Borrower
shall have paid all costs and expenses of the Rating Agencies incurred in
connection with the substitution.

 

(t)            Lender shall have received annual P&L Reports and Mini Report for
the Substitute Property for the most current completed fiscal year and a current
P&L Report and Mini Report for the Replaced Property, each certified by Borrower
to Lender as being a true and correct copy of the report received from the
Operating Tenant and a certificate from Borrower certifying that, to Borrower’s
knowledge, there has been no material adverse change in the financial condition
of the Substitute Property since the date of such P&L Report.

 

(u)           Borrower shall have delivered to Lender an estoppel certificate
from Operating Tenant with respect to the Operating Lease.  Such estoppel
certificate shall be substantially in the form approved by Lender in connection
with the origination of the Loan and shall indicate that (1) the Operating Lease
is a valid and binding obligation of Operating Tenant, (2) there are no material
defaults under the Operating Lease on the part of the landlord or Tenant
thereunder, (3) Operating Tenant has no knowledge of any defense or offset to
the payment of rent under the Operating Lease, (4) no rent under the Operating
Lease has been paid more than one (1) month in advance and (5) Operating Tenant
has no option under the Operating Lease to purchase all or any portion of the
Substitute Property.

 

(v)           Lender shall have received subordination agreements in
substantially the form approved by Lender in connection with the origination of
the Loan (or such other form approved by Lender, which approval shall not be
unreasonably withheld) with respect to the Operating Lease.

 

(w)          Lender shall have received (A) an endorsement to the Title
Insurance Policy insuring the Lien of the Security Instrument encumbering the
Substitute Property insuring that the Substitute Property constitutes a separate
tax lot or, if such an endorsement is not available in the State in which the
Substitute Property is located, a letter from the title insurance company
issuing such Title Insurance Policy stating that the Substitute Property
constitutes a separate tax lot or (B) a letter from the appropriate taxing
authority stating that the Substitute Property constitutes a separate tax lot.

 

(x)            Lender shall have received a Physical Conditions Report with
respect to the Substitute Property stating that the Substitute Property and its
use comply in all material respects with all applicable Legal Requirements
(including, without limitation, zoning, subdivision and building laws) and that
the Substitute Property is in good condition and repair and free of damage or
waste.

 

(y)           Lender shall have received evidence which would be satisfactory to
a prudent institutional mortgage loan lender to the effect that all material
building and operating licenses and permits necessary for the use and occupancy
of the Substitute Property as a retail shopping establishment including, but not
limited to, current certificates of occupancy, have been obtained and are in
full force and effect.

 

44

--------------------------------------------------------------------------------


 

(z)            Intentionally Omitted.

 

(aa)         Lender shall have received a certified copy of an amendment to the
Operating Lease reflecting the deletion of the Replaced Property and the
addition of the Substitute Property as a property encumbered pursuant thereto,
which amendment shall not change the rental obligations or any other economic
provisions of Operating Tenant thereunder.

 

(bb)         Lender shall have received such other approvals, opinions,
documents and information in connection with the substitution as requested by
the Rating Agencies if the Loan is part of a Securitization, or as reasonably
requested by Lender if the Loan is not part of a Securitization.

 

(cc)         Lender shall have received copies of all material contracts and
agreements relating to the leasing and operation of the Substitute Property
(other than the Management Agreement), each of which shall be in a form and
substance which would be satisfactory to a prudent institutional mortgage loan
lender together with a certification of Borrower attached to each such contract
or agreement certifying that the attached copy is a true and correct copy of
such contract or agreement and all amendments thereto.

 

(dd)         Lender shall have received certified copies of all material
consents, licenses and approvals, if any, required in connection with the
substitution of a Substitute Property, and evidence that such consents, licenses
and approvals are in full force and effect.

 

(ee)         Lender shall have received satisfactory (i.e., showing no Liens
other than Permitted Encumbrances) UCC searches, together with tax lien,
judgment and litigation searches with respect to the Substitute Property, and
Borrower in the State where the Substitute Property is located and the
jurisdictions where such Person has its principal place of business.

 

(ff)           If Borrower owns a leasehold estate in the Substitute Property,
Lender shall have received, (i) a complete certified copy of the Ground Lease
for the Substitute Property, together with all amendments and modifications
thereto and a recorded memorandum thereof, which Ground Lease would be
reasonably satisfactory in all respects to a prudent institutional mortgage loan
lender and which contains customary leasehold mortgagee provisions and
protections, and which shall provide, among other things, (A) for a remaining
term of no less than the greater of (1) 20 years from the Maturity Date or (2)
10 years from the end of the scheduled amortization term of the Loan, (B) that
the Ground Lease shall not be terminated until Lender has received notice of a
default thereunder and has had a reasonable opportunity to cure or complete
foreclosure, and fails to do so in a diligent manner, (C) for a new lease on the
same terms to Lender as tenant if the Ground Lease is terminated for any reason,
(D) the non-merger of fee and leasehold interests, and (E) that insurance
proceeds and condemnation awards (from the fee interest as well as the leasehold
interest) will be applied pursuant to the terms of this Agreement, and (ii) a
ground lease estoppel executed by the fee owner and ground lessor of the
Substitute Property, reasonably acceptable to a prudent institutional mortgage
loan lender.

 

(gg)         Borrower shall submit to Lender, not less than twenty (20) Business
Days prior to the date of such substitution, a release of Lien (and related Loan
Documents) for the Replaced Property for execution by Lender. Such release shall
be in a form appropriate for the jurisdiction

 

45

--------------------------------------------------------------------------------


 

in which the Replaced Property is located and shall contain standard provisions,
if any, protecting the rights of the releasing lender.

 

(hh)         Borrower stall deliver an Officers Certificate certifying that the
requirements set forth in this Section 2.6 have been satisfied.

 

(ii)           Upon the satisfaction of the foregoing conditions precedent,
Lender will release its Lien from the Replaced Property and the Substitute
Property shall be deemed to be an Individual Property for purposes of this
Agreement and the Substitute Allocated Loan Amount with respect to such
Substitute Property shall be deemed to be the Allocated Loan Amount with respect
to such Substitute Property for all purposes hereunder.

 


SECTION 2.7            PURCHASE OF THE FEE ESTATE OF THE BURLINGTON PROPERTY.


 

Borrower (or an Affiliate of Borrower, if Borrower chooses option (ii) set forth
in subsection (b) below of this Section 2.7) shall be entitled to purchase the
Fee Estate of that certain Individual Property Store No. 141 located at 313
North Roosevelt Avenue, Burlington, Iowa, 52601 (the “Burlington Property”),
provided that (i) Lender receives thirty (30) days prior written notice of such
acquisition, (ii) no Event of Default has occurred and is continuing and (iii)
upon the satisfaction of the following conditions:

 

(A)           BORROWER SHALL HAVE PAID TO LENDER, CONCURRENTLY WITH THE CLOSING
OF SUCH ACQUISITION, ALL OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES, INCURRED BY LENDER IN CONNECTION WITH THE PURCHASE OF THE
BURLINGTON PROPERTY BY BORROWER (OR AN AFFILIATE OF BORROWER, IF BORROWER
CHOOSES OPTION (II) SET FORTH IN SUBSECTION (B) BELOW OF THIS SECTION 2.7);

 

(B)           BORROWER, WITHOUT ANY COST TO LENDER, SHALL FURNISH ANY
INFORMATION REQUESTED BY LENDER (I) RELATING TO THE PURCHASE OF THE FEE ESTATE
OF THE BURLINGTON PROPERTY BY BORROWER, FOR THE PREPARATION OF, AND SHALL
AUTHORIZE LENDER TO FILE AND/OR RECORD, NEW OR AMENDED AND RESTATED SECURITY
INSTRUMENTS, FINANCING STATEMENTS AND FINANCING STATEMENT AMENDMENTS AND OTHER
DOCUMENTS TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND SHALL EXECUTE
ANY ADDITIONAL DOCUMENTS RELATED THERETO REASONABLY REQUESTED BY LENDER OR (II)
RELATING TO THE PURCHASE OF THE FEE ESTATE OF THE BURLINGTON PROPERTY BY AN
AFFILIATE OF BORROWER AND THE EXTENSION OF THAT CERTAIN GROUND LEASE OF THE
BURLINGTON PROPERTY BY BORROWER AS TENANT THEREUNDER, IN CONNECTION WITH THE
EXTENSION OF THE TERM OF SUCH GROUND LEASE FOR AN ADDITIONAL TERM OF AT LEAST
TWENTY (20) YEARS BEYOND THE MATURITY DATE AND PROVIDING FOR A RENTAL RATE
THEREUNDER OF NOT MORE THAN NINE PERCENT (9%) OF THE YIELD ON THE PURCHASE PRICE
OF THE BURLINGTON PROPERTY;

 

(C)           IF BORROWER IS THE PURCHASER OF THE FEE ESTATE OF THE BURLINGTON
PROPERTY, BORROWER SHALL HAVE DELIVERED TO LENDER, WITHOUT ANY COST OR EXPENSE
TO LENDER, SUCH ENDORSEMENTS TO LENDER’S TITLE INSURANCE POLICY INSURING THAT
FEE SIMPLE TITLE TO THE BURLINGTON PROPERTY IS VESTED IN BORROWER (SUBJECT TO
PERMITTED ENCUMBRANCES), HAZARD INSURANCE ENDORSEMENTS OR CERTIFICATES AND OTHER
SIMILAR MATERIALS AS LENDER MAY DEEM NECESSARY AT THE TIME OF THE TRANSFER, ALL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER;

 

46

--------------------------------------------------------------------------------


 

(D)           IF BORROWER IS THE PURCHASER OF THE FEE ESTATE OF THE BURLINGTON
PROPERTY, BORROWER SHALL FURNISH AN OPINION OF COUNSEL SATISFACTORY TO LENDER
AND ITS COUNSEL THAT ALL DOCUMENTS EXECUTED BY BORROWER, GUARANTOR AND
INDEMNITOR IN CONNECTION WITH THE PURCHASE OF THE BURLINGTON PROPERTY HAVE BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED, AND THAT THE SECURITY INSTRUMENTS, AND
THE OTHER DOCUMENTS EXECUTED IN CONNECTION THEREWITH ARE VALID, BINDING AND
ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR TERMS; AND

 

(E)           THE OPERATING LEASE AND ALL OF THE QUALIFIED ASSIGNEE LEASES SHALL
REMAIN IN FULL FORCE AND EFFECT DURING AND AFTER THE COMPLETION OF SUCH TRANSFER
OR EXTENSION OF THE OPERATING LEASE, AS APPLICABLE, WITHOUT ABATEMENT OF RENT;
PROVIDED THAT ANY INCREASE IN THE RENTAL RATE UNDER THE OPERATING LEASE SHALL BE
SET FORTH IN AN AMENDMENT TO THE OPERATING LEASE AS APPROVED BY LENDER.

 

III.           CASH MANAGEMENT

 


SECTION 3.1            ESTABLISHMENT OF ACCOUNTS.


 

(A)           BORROWER SHALL, SIMULTANEOUSLY HEREWITH, (I) ESTABLISH, AND HEREBY
COVENANTS TO MAINTAIN, AN ACCOUNT (THE “PROPERTY ACCOUNT”) WITH PROPERTY ACCOUNT
BANK INTO WHICH BORROWER SHALL DEPOSIT, OR CAUSE TO BE DEPOSITED, ALL REQUIRED
DEPOSITS, AND (II) EXECUTE AN AGREEMENT WITH LENDER AND THE PROPERTY ACCOUNT
BANK PROVIDING FOR THE CONTROL OF THE PROPERTY ACCOUNT BY LENDER SUBSTANTIALLY
IN A FORM REASONABLY ACCEPTABLE TO LENDER (THE “PROPERTY ACCOUNT CONTROL
AGREEMENT”).

 

(B)           LENDER SHALL, SIMULTANEOUSLY HEREWITH, (I) ESTABLISH ACCOUNTS WITH
THE LOCKBOX BANK (THE “LOCKBOX ACCOUNT”), INTO WHICH BORROWER SHALL DEPOSIT, OR
CAUSE TO BE DEPOSITED, SUMS ON DEPOSIT IN THE PROPERTY ACCOUNT, IN ACCORDANCE
WITH THE TERMS HEREOF AND (II) EXECUTE AN AGREEMENT (WHICH MAY BE THIS
AGREEMENT) WITH THE LOCKBOX BANK PROVIDING FOR THE CONTROL OF THE LOCKBOX
ACCOUNT BY LENDER. THE FOLLOWING ACCOUNTS (WHICH MAY BE BOOK ENTRY
SUB-ACCOUNTS), SHALL BE ESTABLISHED IN THE LOCKBOX ACCOUNT INTO WHICH AMOUNTS IN
THE PROPERTY ACCOUNT SHALL BE DEPOSITED OR ALLOCATED ON THE DATE OR DURING THE
PERIOD SO SPECIFIED:

 

(I)               AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL
DEPOSIT, OR CAUSE TO BE DEPOSITED, DURING ANY TRIGGERING EVENT PERIOD, THE
MONTHLY TAX DEPOSIT (THE “TAX ACCOUNT”);

 

(II)              AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL
DEPOSIT, OR CAUSE TO BE DEPOSITED, DURING ANY TRIGGERING EVENT PERIOD, THE
MONTHLY INSURANCE PREMIUM DEPOSIT (THE “INSURANCE PREMIUM ACCOUNT”);

 

(III)             AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL
DEPOSIT, OR CAUSE TO BE DEPOSITED, THE MONTHLY DEBT SERVICE PAYMENT AMOUNT (THE
“DEBT SERVICE ACCOUNT”);

 

47

--------------------------------------------------------------------------------


 

(IV)             AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL DEPOSIT,
OR CAUSE TO BE DEPOSITED, DURING ANY TRIGGERING EVENT PERIOD, THE REPLACEMENT
RESERVE MONTHLY DEPOSIT (THE “REPLACEMENT RESERVE ACCOUNT”);

 

(V)              AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL DEPOSIT,
OR CAUSE TO BE DEPOSITED ON THE DATE HEREOF AS SET FORTH IN SECTION 7.1.1
HEREOF, THE REQUIRED REPAIR FUND (THE “REQUIRED REPAIR ACCOUNT”);

 

(VI)             AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL DEPOSIT,
OR CAUSE TO BE DEPOSITED, DURING ANY TRIGGERING EVENT PERIOD, THE MONTHLY GROUND
RENT DEPOSIT (THE “GROUND RENT ACCOUNT”);

 

(VII)            AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL DEPOSIT,
OR CAUSE TO BE DEPOSITED, DURING ANY LOCKBOX CASH FLOW SWEEP PERIOD, THE
REQUIRED EXCESS CASH (THE “EXCESS CASH RESERVE ACCOUNT”);

 

(VIII)           AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL DEPOSIT,
OR CAUSE TO BE DEPOSITED, DURING ANY LOCKBOX CASH FLOW SWEEP PERIOD, THE
OPERATING EXPENSES (THE “OPERATING EXPENSE RESERVE ACCOUNT”); AND

 

(IX)             AN ACCOUNT WITH LOCKBOX BANK INTO WHICH BORROWER SHALL DEPOSIT,
OR CAUSE TO BE DEPOSITED, DURING ANY LOCKBOX CASH FLOW SWEEP PERIOD, THE
EXTRAORDINARY EXPENSES (THE “EXTRAORDINARY EXPENSE RESERVE ACCOUNT”).

 


SECTION 3.2            DEPOSITS INTO LOCKBOX ACCOUNT.


 

(a) Borrower represents, warrants and covenants that (i) Borrower shall, or
shall cause Manager (if any) to, immediately deposit all Required Deposits into
the Property Account, (ii) Borrower shall, or shall cause Manager (if any) to,
send instructions to the Tenants to pay all Required Deposits into the Property
Account, (iii) other than the Accounts, there shall be no other accounts
maintained by Borrower or any other Person into which Required Deposits are
deposited, and (iv) neither Borrower nor any other Person shall open any other
such account with respect to the Required Deposits.  Until deposited into the
Lockbox Account, or otherwise disbursed as provided herein prior to the
occurrence of a Triggering Event, any Required Deposits shall be deemed to be
Collateral and shall be held in trust by it for the benefit, and as the
property, of Lender and shall not be commingled with any other funds or property
of Borrower.

 

(b)           (i)            Prior to the occurrence of a Triggering Event,
Lender shall direct the Property Account Bank to transfer, on or before the
immediately succeeding Business Day after funds are received in the Property
Account, funds sufficient to make all deposits required pursuant to Section
3.7(b)(iv) hereof to the Lockbox Account with any funds remaining in the
Property Account Bank being transferred to Borrower in such manner as may be
specified by Borrower.

 

(ii)           After the occurrence of a Triggering Event, Lender shall direct
the Property Account Bank to transfer, on each Business Day, all funds on
deposit in the Property Account to the Lockbox Account to the extent necessary
to meet the amount required to be

 

48

--------------------------------------------------------------------------------


 

deposited and maintained in such Accounts (as specified in Section 3.1 of this
Agreement) and sufficient to make all deposits required pursuant to Section
3.7(b)(i)-(vii) hereof to the Lockbox Account with any funds remaining in the
Property Account Bank being transferred to Borrower in such manner as may be
specified by Borrower.

 

(iii)          During any Lockbox Cash Flow Sweep Period, Lender shall direct
the Property Account Bank to transfer, on each Business Day, all funds on
deposit in the Property Account to the Lockbox Account to be held and disbursed
in accordance with Section 3.7 hereof.

 

(c)           Borrower warrants and covenants that, unless otherwise expressly
permitted in this Agreement, Borrower shall not rescind, withdraw or change any
notices or instructions required to be sent by it pursuant to this Section 3.2
without Lender’s prior written consent.

 


SECTION 3.3            ACCOUNT NAME.


 

(A)           THE LOCKBOX ACCOUNT SHALL BE IN THE NAME OF LENDER AND SHALL ALSO
REFERENCE THE BORROWER’S NAME IN THE ACCOUNT NAME.

 

(b)           In the event Lender transfers or assigns the Loan, Borrower
acknowledges that (i) the Lockbox Bank, at Lender’s request, shall change the
name of the Lockbox Account to reference the name of the transferee or assignee;
and (ii) the Property Account Bank, at Lender’s request, shall change the name
of Lender under the Property Account Control Agreement to reference the name of
the transferee or assignee.  In the event Lender retains a servicer to service
the Loan, Borrower acknowledges that (i) the Lockbox Bank, at Lender’s request,
shall change the name of the Lockbox Account to reference the name of the
servicer, as agent for Lender; and (ii) the Property Account Bank, at Lender’s
request, shall change the name of Lender under the Property Account Control
Agreement to reference the name of the servicer, as agent for Lender.

 


SECTION 3.4            ELIGIBLE ACCOUNTS.


 

Borrower shall, and Borrower shall cause Property Account Bank and Lockbox Bank
to maintain each Account as an Eligible Account.

 


SECTION 3.5            PERMITTED INVESTMENTS.


 

All Accounts shall, if invested, earn interest for the benefit of Borrower and
Borrower shall be responsible for all taxes due on interest earned thereon. 
Sums on deposit in any Account other than the Property Account shall be in
interest bearing accounts for the benefit of Borrower.  Borrower may direct
Permitted Investment absent a Triggering Event Period or a Lockbox Cash Flow
Sweep Period; provided, that Lender may direct that such accounts be invested in
Permitted Investments provided (i) such investments are then regularly offered
by Lockbox Bank for accounts of this size, category and type, (ii) such
investments are permitted by Applicable Law, (iii) the maturity date of the
Permitted Investment is not later than the date on which sums in the applicable
Account are anticipated by Lender to be required for payment of an obligation
for which such Account was created, and (iv) no Event of Default shall have
occurred and be continuing.  All income earned from Permitted Investments shall
be the property of Borrower.  Borrower hereby irrevocably authorizes and directs
Lockbox Bank, to hold any income earned

 

49

--------------------------------------------------------------------------------


 

from Permitted Investments as part of the Accounts.  Borrower shall be
responsible for payment of any federal, State or local income or other tax
applicable to income earned from Permitted Investments.  No other investments of
the sums on deposit in the Accounts shall be permitted except as set forth in
this Section 3.5.  Lender shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds or of any funds deposited
in the related Accounts.

 


SECTION 3.6            THE INITIAL DEPOSITS.


 

No initial deposit amounts shall be required to be deposited in each of the Tax
Account, the Insurance Premium Account, the Replacement Reserve Account or, the
Ground Rent Account except that an amount equal to 125% of immediate repairs to
the Improvements shall be required to be deposited in the Required Repair
Account, (the “Initial Deposits”) on the Closing Date, which amount shall be
disbursed as provided in Section 7.1.2 hereof.

 


SECTION 3.7            TRANSFER TO AND DISBURSEMENTS FROM THE LOCKBOX ACCOUNT.


 

(A)           LOCKBOX BANK SHALL WITHDRAW ALL FUNDS ON DEPOSIT IN THE LOCKBOX
ACCOUNT ON THE DATE IMMEDIATELY PRECEDING EACH PAYMENT DATE (AND IF SUCH DAY IS
NOT A BUSINESS DAY THEN THE FOLLOWING DAY WHICH IS A BUSINESS DAY).

 

(B)           LOCKBOX BANK SHALL DISBURSE THE FUNDS IN THE LOCKBOX ACCOUNT,
COLLECTED IN ACCORDANCE WITH SECTION 3.1 AND 3.2 ABOVE DURING THE APPLICABLE
PERIODS, IN THE FOLLOWING ORDER OF PRIORITY, AS APPLICABLE:

 

(I)               FIRST, FUNDS SUFFICIENT TO PAY THE MONTHLY GROUND RENT
DEPOSIT, IF ANY, SHALL BE DEPOSITED IN THE GROUND RENT ACCOUNT;

 

(II)              SECOND, FUNDS SUFFICIENT TO PAY THE MONTHLY TAX DEPOSIT, IF
ANY, SHALL BE DEPOSITED IN THE TAX ACCOUNT;

 

(III)             THIRD, FUNDS SUFFICIENT TO PAY THE MONTHLY INSURANCE PREMIUM
DEPOSIT, IF ANY, SHALL BE DEPOSITED IN THE INSURANCE PREMIUM ACCOUNT;

 

(IV)             FOURTH, FUNDS SUFFICIENT TO PAY THE MONTHLY DEBT SERVICE
PAYMENT AMOUNT SHALL BE DEPOSITED INTO THE DEBT SERVICE ACCOUNT;

 

(V)              FIFTH, FUNDS SUFFICIENT TO PAY THE REPLACEMENT RESERVE MONTHLY
DEPOSIT SHALL BE DEPOSITED IN THE REPLACEMENT RESERVE ACCOUNT;

 

(VI)             SIXTH, FUNDS SUFFICIENT TO PAY ANY INTEREST ACCRUING AT THE
DEFAULT RATE, IF ANY, AND LATE PAYMENT CHARGES, IF ANY, SHALL BE DEPOSITED IN
THE DEBT SERVICE ACCOUNT;

 

(VII)            SEVENTH, TO THE PAYMENT OF LOCKBOX BANK FOR FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE ACCOUNTS ESTABLISHED
HEREUNDER;

 

50

--------------------------------------------------------------------------------


 

(VIII)           EIGHTH, DURING ANY LOCKBOX CASH FLOW SWEEP PERIOD, TO THE
OPERATING EXPENSE RESERVE ACCOUNT, FUNDS SUFFICIENT TO PAY ALL OPERATING
EXPENSES WHICH ARE NOT THE RESPONSIBILITY OF AN OPERATING TENANT, A QUALIFIED
ASSIGNEE OR A QUALIFIED SUBTENANT TO PAY, WHICH HAVE BEEN PAID DURING SUCH MONTH
BY OR ON BEHALF OF BORROWER IN CONNECTION WITH THE OWNERSHIP AND OPERATION OF
THE PROPERTIES IN ACCORDANCE WITH THE APPROVED ANNUAL BUDGET TO BE HELD AND
DISBURSED IN ACCORDANCE WITH THE TERMS OF SECTION 7.9 HEREOF;

 

(IX)             NINTH, DURING ANY LOCKBOX CASH FLOW SWEEP PERIOD, IN THE EVENT
THAT BORROWER IDENTIFIES EXTRAORDINARY EXPENSES NOT OTHERWISE SET FORTH IN THE
APPROVED ANNUAL BUDGET, THEN FUNDS SO IDENTIFIED BY BORROWER AND APPROVED BY
LENDER MAY BE FUNDED TO THE EXTRAORDINARY EXPENSE RESERVE ACCOUNT, IN AN AMOUNT
SUFFICIENT TO PAY ANY EXTRAORDINARY EXPENSES FOR SUCH MONTH WHICH HAVE BEEN
APPROVED BY LENDER TO BE HELD AND DISBURSED IN ACCORDANCE WITH THE TERMS OF
SECTION 7.9 HEREOF;

 

(X)              TENTH, DURING ANY LOCKBOX CASH FLOW SWEEP PERIOD, THE REQUIRED
EXCESS CASH SHALL BE DEPOSITED INTO THE EXCESS CASH RESERVE ACCOUNT;

 

(XI)             ELEVENTH, PROVIDED NO EVENT OF DEFAULT SHALL EXIST UNDER THE
LOAN DOCUMENTS, ALL AMOUNTS REMAINING IN THE LOCKBOX ACCOUNT AFTER DEPOSITS FOR
ITEMS (I) THROUGH (X) FOR THE CURRENT MONTH AND ALL PRIOR MONTHS SHALL BE
DISBURSED TO BORROWER.

 


SECTION 3.8            WITHDRAWALS FROM THE TAX ACCOUNT AND THE INSURANCE
PREMIUM ACCOUNT.


 

Lender shall have the right to withdraw funds from the Tax Account to pay Taxes
on or before the date Taxes are due and payable.  Lender shall have the right to
withdraw funds from the Insurance Premium Account to pay Insurance Premiums on
or before the date Insurance Premiums are due and payable.  Lockbox Bank shall
disburse funds from the Tax Account and the Insurance Premium Account in
accordance with Lender’s written request therefor on the Business Day following
Lockbox Bank’s receipt of such written request.

 


SECTION 3.9            WITHDRAWALS FROM THE REPLACEMENT RESERVE ACCOUNT.


 

Lender shall disburse funds on deposit in the Replacement Reserve Account in
accordance with the provisions of Section 7.3 hereof.

 


SECTION 3.10         WITHDRAWALS FROM THE EXCESS CASH RESERVE ACCOUNT.


 

Lender shall disburse funds on deposit in the Excess Cash Reserve Account in
accordance with the provisions of Section 7.8 hereof.

 


SECTION 3.11         WITHDRAWALS FROM THE DEBT SERVICE ACCOUNT.


 

Lender shall withdraw funds from the Debt Service Account to pay the Monthly
Debt Service Payment Amount on the date when due, together with any late payment
charges or interest accruing at the Default Rate, if any.

 

51

--------------------------------------------------------------------------------


 


SECTION 3.12         WITHDRAWALS FROM THE OPERATING EXPENSE RESERVE ACCOUNT.


 

Lender shall disburse funds on deposit in the Operating Expense Reserve Account
in accordance with the provisions of Section 7.9 hereof.

 


SECTION 3.13         WITHDRAWALS FROM THE EXTRAORDINARY EXPENSE RESERVE ACCOUNT.


 

Lender shall disburse funds on deposit in the Extraordinary Expense Reserve
Account in accordance with the provisions of Section 7.9 hereof.

 


SECTION 3.14         INTENTIONALLY OMITTED.


 


SECTION 3.15         WITHDRAWALS FROM THE GROUND RENT ACCOUNT.


 

Lender shall have the right to withdraw funds from the Ground Rent Account in
accordance with Section 7.6 hereof.

 


SECTION 3.16         SOLE DOMINION AND CONTROL.


 

Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
including Property Account Bank and Lockbox Bank, subject to the terms hereof;
and Borrower shall have no right of withdrawal with respect to any Account
except with the prior written consent of Lender or as otherwise provided herein.

 


SECTION 3.17         SECURITY INTEREST.


 

Borrower hereby grants to Lender a first priority security interest in each of
the Accounts and the Account Collateral as additional security for the Debt.

 


SECTION 3.18         RIGHTS ON DEFAULT.


 

Notwithstanding anything to the contrary in this Article 3, upon the occurrence
and during the continuance of an Event of Default, Lender shall promptly notify
Property Account Bank and Lockbox Bank in writing of such Event of Default and,
without notice from Property Account Bank, Lockbox Bank or Lender, (a) Borrower
shall have no further right in respect of (including, without limitation, the
right to instruct Lockbox Bank or Property Account Bank to transfer from) the
Accounts, (b) Lender may direct Lockbox Bank to liquidate and transfer any
amounts then invested in Permitted Investments to the Accounts or reinvest such
amounts in other Permitted Investments as Lender may reasonably determine is
necessary to perfect or protect any security interest granted or purported to be
granted hereby or pursuant to the other Loan Documents or to enable Lockbox
Bank, as agent for Lender, or Lender to exercise and enforce Lender’s rights and
remedies hereunder or under any other Loan Document with respect to any Account
or any Account Collateral, and (c) Lender shall have all rights and remedies
with respect to the Accounts and the amounts on deposit therein and the Account
Collateral as described in this Agreement and in the Security Instruments, in
addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Security Instruments, Lender may apply the

 

52

--------------------------------------------------------------------------------


 

amounts of such Accounts as Lender determines in its sole discretion including,
but not limited to, payment of the Debt.

 


SECTION 3.19         FINANCING STATEMENT; FURTHER ASSURANCES.


 

Borrower hereby authorizes Lender to file a financing statement or statements
under the UCC in connection with any of the Accounts and the Account Collateral
with respect thereto in the form required to properly perfect Lender’s security
interest therein.  Borrower agrees that at any time and from time to time, at
the expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary,
or that Lender may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby (including, without
limitation, any security interest in and to any Permitted Investments) or to
enable Lockbox Bank or Lender to exercise and enforce their respective rights
and remedies hereunder with respect to any Account or Account Collateral.

 


SECTION 3.20         BORROWER’S OBLIGATION NOT AFFECTED.


 

The insufficiency of funds on deposit in the Accounts shall not absolve Borrower
of the obligation to make any payments, as and when due pursuant to this
Agreement and the other Loan Documents, and such obligations shall be separate
and independent, and not conditioned on any event or circumstance whatsoever.

 


SECTION 3.21         PAYMENTS RECEIVED UNDER THIS AGREEMENT.


 

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the monthly payment of Debt
Service and amounts due for the Tax and Insurance Escrow Fund, Ground Lease
Escrow Fund, Required Repair Fund, Replacement Escrow Fund, and any other
payment reserves established pursuant to this Agreement or any other Loan
Document shall (provided Lender is not prohibited from withdrawing or applying
any funds in the Accounts by Applicable Law or otherwise) be deemed satisfied to
the extent sufficient amounts are deposited in the Lockbox Account established
pursuant to this Agreement to satisfy such obligations on the dates each such
payment is required, regardless of whether any of such amounts are so applied by
Lender.

 


SECTION 3.22         LETTERS OF CREDIT.


 

Notwithstanding anything herein to the contrary, Borrower may meet its
obligations to fund any or all of the Initial Deposits or other deposits
required to be made and maintained during a Triggering Event Period, by
delivering to Lender a Letter of Credit in such amount as may be necessary to
meet the deposit obligations herein.

 

53

--------------------------------------------------------------------------------


 

IV.           REPRESENTATIONS AND WARRANTIES

 


SECTION 4.1            BORROWER REPRESENTATIONS.


 

Borrower represents and warrants as of the Closing Date that, except as
expressly set forth on Schedule IX attached hereto:

 


4.1.1        ORGANIZATION.


 

Borrower is duly organized and is validly existing and in good standing in the
jurisdiction in which it is organized, with requisite power and authority to own
the Properties and to transact the businesses in which it is now engaged. 
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with the
Properties, its businesses and operations.  Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the Properties and to transact the businesses in which it is
now engaged.  Attached hereto as Schedule III is an organizational chart of
Borrower.

 


4.1.2        PROCEEDINGS.


 

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents.  This Agreement and
the other Loan Documents have been duly executed and delivered by or on behalf
of Borrower and constitute legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 


4.1.3        NO CONFLICTS.


 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any Lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement, or other agreement or instrument to which
Borrower is a party or by which any of Borrower’s property or assets is subject
except to the extent that such Lien, charge or encumbrance could not reasonably
be expected to have a Material Adverse Effect, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over Borrower or
any of the Properties or any of Borrower’s other assets, or any license or other
approval required to operate the Properties, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Agency required for the execution, delivery and performance by Borrower of this
Agreement or any other Loan Documents have been obtained and is in full force
and effect.

 


4.1.4        LITIGATION.


 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or threatened against or
affecting Borrower or any Individual Property, which actions, suits or
proceedings, if determined against

 

54

--------------------------------------------------------------------------------


 

Borrower or any Individual Property could reasonably be expected to have a
Material Adverse Effect.

 


4.1.5        AGREEMENTS.


 

Borrower is not a party to any agreement or instrument or subject to any
restriction which could reasonably be expected to have a Material Adverse
Effect.  Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or any of the Properties is bound that could reasonably be expected to
have a Material Adverse Effect.  Borrower has no material financial obligation
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which Borrower is a party or by which Borrower is a party or by
which Borrower or any Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of such Property and (b)
obligations under the Loan Documents.

 


4.1.6        SOLVENCY.


 

Borrower (a) has not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents.  Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities.  The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured.  Borrower’s assets do
not and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower).  No petition under the Bankruptcy Code
or similar state bankruptcy or insolvency law has been filed against Borrower in
the last seven (7) years, and Borrower in the last seven (7) years has not ever
made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors.  Neither Borrower nor any of its
constituent Persons are contemplating either the filing of a petition by it
under the Bankruptcy Code or similar state bankruptcy or insolvency law or the
liquidation of all or a major portion of Borrower’s assets or property, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.

 


4.1.7        FULL AND ACCURATE DISCLOSURE.


 

No statement of fact made by Borrower in this Agreement or in any of the other
Loan Documents contains any material untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading.  There is

 

55

--------------------------------------------------------------------------------


 

no fact presently known to Borrower which has not been disclosed to Lender which
could reasonably be expected to have a Material Adverse Effect.

 


4.1.8        NO PLAN ASSETS.


 

Borrower is not a Plan and none of the assets of Borrower constitute or will
constitute “Plan Assets” of one or more Plans.  In addition, (a) Borrower is not
a “governmental plan” within the meaning of Section 3(32) of ERISA and (b)
transactions by or with Borrower are not subject to State statutes regulating
investment of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

 


4.1.9        COMPLIANCE.


 

To Borrower’s knowledge, (i) Borrower and the Properties and the use thereof
comply in all material respects with all applicable Legal Requirements,
including, without limitation, (ii) all Environmental Laws, building and zoning
ordinances and codes except to the extent that such failure to comply could
reasonably be expected to have a Material Adverse Effect, (iii) Borrower is not
in default or violation of any order, writ, injunction, decree or demand of any
Governmental Authority the violation of which could reasonably be expected to
have a Material Adverse Effect, and (iv) there has not been committed by
Borrower or any other Person in occupancy of or involved with the operation or
use of the Properties any act or omission affording the federal government or
any other Governmental Authority the right of forfeiture as against any
Individual Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.

 


4.1.10      FINANCIAL INFORMATION.


 

To Borrower’s knowledge, (i) all financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in respect of Borrower and the Properties (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of Borrower and the Properties, as applicable, as of the
date of such reports, and (iii) have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein.  To Borrower’s
knowledge, except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and are reasonably likely to have a Material Adverse
Effect except as referred to or reflected in said financial statements.  To
Borrower’s knowledge, since the date of such financial statements, there has
been no material adverse change in the financial condition, operations or
business of Borrower from that set forth in said financial statements.

 


4.1.11      CONDEMNATION.


 

No Condemnation or other similar proceeding has been commenced or, to Borrower’s
knowledge, is threatened or contemplated with respect to all or any portion of
any Individual

 

56

--------------------------------------------------------------------------------


 

Property or for the relocation of roadways providing access to any Individual
Property which could reasonably be expected to have a Material Adverse Effect.

 


4.1.12      FEDERAL RESERVE REGULATIONS.


 

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

 


4.1.13      UTILITIES AND PUBLIC ACCESS.


 

To Borrower’s knowledge and except as shown on the Title Insurance Policy for
the applicable Individual Property, (i) each Individual Property has rights of
access to public ways and is served by public water, sewer, sanitary sewer and
storm drain facilities adequate to service such Individual Property for its
respective intended uses except to the extent that the failure to have such
right of access to public ways or failure of service could reasonably be
expected to have a Material Adverse Effect, (ii) all public utilities necessary
or convenient to the full use and enjoyment of each Individual Property are
located either in the public right-of-way abutting each Individual Property
(which are connected so as to serve each Individual Property without passing
over other property) or in recorded easements serving each Individual Property
and such easements are set forth in and insured by the Title Insurance Policy
except to the extent that the failure to have such easements could reasonably be
expected to have a Material Adverse Effect, and (iii) all roads necessary for
the use of each Individual Property for their current respective purposes have
been completed, are physically open (except as may be temporary for repairs from
time to time; provided that such temporary closure does not violate any
reciprocal easement agreement affecting any Individual Property) and are
dedicated to public use and have been accepted by all Governmental Authorities
except to the extent that the failure to have the same could reasonably be
expected to have a Material Adverse Effect.

 


4.1.14      NOT A FOREIGN PERSON.


 

Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.

 


4.1.15      SEPARATE LOTS.


 

Either (i) each Individual Property is assessed for real estate tax purposes as
one or more wholly independent tax lot or lots, separate from any adjoining land
or improvements not constituting a part of such lot or lots, and no other land
or improvements is assessed and taxed together with such Individual Property or
any portion thereof or (ii) Lender is escrowing for Taxes in accordance with the
terms hereof for the entire tax lot(s) of which each Individual Property is a
part.

 

57

--------------------------------------------------------------------------------


 


4.1.16      ASSESSMENTS.


 

To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to any Individual Property
that may result in such special or other assessments which could reasonably be
expected to have a Material Adverse Effect.

 


4.1.17      ENFORCEABILITY.


 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, and
Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 


4.1.18      NO PRIOR ASSIGNMENT.


 

There are no prior assignments of the Leases or any portion of the Rents due and
payable or to become due and payable which are presently outstanding.

 


4.1.19      INSURANCE.


 

Borrower has obtained and has delivered to Lender certified copies of all
insurance policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement.  To Borrower’s knowledge, no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such policy.

 


4.1.20      USE OF PROPERTY.


 

Each Individual Property is used exclusively for office, distribution/warehouse,
manufacturing or retail purposes and other appurtenant and related uses.

 


4.1.21      CERTIFICATE OF OCCUPANCY; LICENSES.


 

To Borrower’s knowledge, all material certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits required for the legal use, occupancy and operation of each
Individual Property by Borrower, Operating Tenant or Tenant as a retail shopping
store, office, distribution/warehouse or manufacturing center (collectively, the
“Licenses”), have been obtained and are in full force and effect and are not
subject to revocation, suspension or forfeiture other than those licenses the
lack of which would not have a Material Adverse Effect.  Borrower shall keep and
maintain, or cause to be kept and maintained by the Tenant, all Licenses
necessary for the operation of each Individual Property as a retail shopping
store.  The use being made of each Individual Property is in conformity with the
certificate of occupancy issued for such Individual Property except to the
extent that any non-conformity could reasonably be expected to have a Material
Adverse Effect.

 


4.1.22      FLOOD ZONE.


 

None of the Improvements on any Individual Property are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards or, if so located, the flood insurance required pursuant to
Section 6.1(a)(vii) is in full force and effect with respect to each such
Individual Property.

 

58

--------------------------------------------------------------------------------


 


4.1.23      PHYSICAL CONDITION.


 

Except as expressly disclosed in the Physical Conditions Reports, each
Individual Property, including, without limitation, all buildings, improvements,
parking facilities, sidewalks, storm drainage systems, roofs, plumbing systems,
HVAC systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in any
Individual Property, whether latent or otherwise, and Borrower has not received
notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.  Each Individual Property is
free from damage covered by fire or other casualty.  Except as expressly
disclosed in the Physical Conditions Reports, all liquid and solid waste
disposal, septic and sewer systems located on each Individual Property are in a
good and safe condition and repair and in compliance with all Legal
Requirements.

 


4.1.24      BOUNDARIES.


 

Except as expressly disclosed in the Title Insurance Policies or the Surveys,
all of the Improvements which were included in determining the appraised value
of each Individual Property lie wholly within the boundaries and building
restriction lines of such Individual Property, and no improvements on adjoining
properties encroach upon such Individual Property, and no easements or other
encumbrances upon the applicable Individual Property encroach upon any of the
Improvements.

 


4.1.25      LEASES.


 

The Properties are not subject to any Leases other than the Operating Leases,
the Immaterial Leases.  Borrower is the owner and lessor of landlord’s interest
in the Leases.  No Person has any possessory interest in any Individual Property
or right to occupy the same except under and pursuant to the provisions of the
Operating Leases, the Immaterial Leases.  The Operating Leases are in full force
and effect and, there are no defaults by Borrower or any the Operating Tenant
thereunder, and there are no conditions that, with the passage of time or the
giving of notice, or both, would constitute defaults under such Operating
Lease.  No Rent has been paid more than one (1) month in advance of its due
date.  There are no offsets or defenses to the payment of any portion of the
Rents.  All work to be performed by Borrower under each Operating Lease has been
performed as required and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to any Tenant has
already been received by such Tenant.  There has been no prior sale, transfer or
assignment, hypothecation or pledge of any Operating Lease or of the Rents
received therein which is still in effect.  Other than with respect to
Immaterial Leases, no Tenant has sublet all or any portion of the premises
demised thereby.  Other than in connection with an Out-Parcel, no Tenant has a
right or option pursuant to such Lease or otherwise to purchase all or any part
of the leased premises or the building of which the leased premises are a part. 
To Borrower’s knowledge, no Hazardous Materials have been disposed, stored or
treated by any Tenant under any Operating Lease on or about the leased

 

59

--------------------------------------------------------------------------------


 

premises nor does Borrower have any knowledge of any Operating Tenant’s
intention to use its leased premises for any activity which, directly or
indirectly, involves the use, generation, treatment, storage, disposal or
transportation of any Hazardous Materials, except those that are both (i) in
compliance with current Environmental Laws and with permits issued pursuant
thereto (if such permits are required), and (ii) either (A) in amounts not in
excess of that necessary to operate, clean, repair and maintain the applicable
Individual Property or each Operating Tenant’s business at such Individual
Property as set forth in the Operating Leases, (B) held by such Operating Tenant
for sale to the public in its ordinary course of business, or (C) fully
disclosed to and approved by Lender in writing pursuant to the Environmental
Reports.

 


4.1.26      INTENTIONALLY OMITTED.


 


4.1.27      INTENTIONALLY OMITTED.


 


4.1.28      FILING AND RECORDING TAXES.


 

All transfer taxes, deed stamps, intangible taxes or other amounts in the nature
of transfer taxes required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the transfer of the
Properties to Borrower have been paid.  All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instruments, have been paid.

 


4.1.29      OPERATING LEASES.


 

No fees payable under any Operating Lease are due and unpaid.

 


4.1.30      INTENTIONALLY OMITTED.


 


4.1.31      ILLEGAL ACTIVITY.


 

No portion of any Individual Property has been or will be purchased with
proceeds of any illegal activity and to Borrower’s knowledge, there are no
illegal activities or activities relating to any controlled substances at any
Individual Property.

 


4.1.32      NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.


 

All information submitted by Operating Tenant to Borrower and delivered by
Borrower to Lender and in all other financial statements, rent rolls, reports,
certificates and other documents submitted therewith in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are, to Borrower’s
knowledge, accurate, complete and correct in all material respects.  To
Borrower’s knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Properties or the business operations
or the financial condition of Borrower.  Borrower has disclosed to Lender all
material

 

60

--------------------------------------------------------------------------------


 

facts known to Borrower and has not failed to disclose any material fact known
to Borrower that could cause any information described in this Section 4.1.32 or
any representation or warranty made herein to be materially misleading.

 


4.1.33      INVESTMENT COMPANY ACT.


 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or State law or regulation which
purports to restrict or regulate its ability to borrow money.

 


4.1.34      PRINCIPAL PLACE OF BUSINESS; STATE OF ORGANIZATION.


 

Borrower’s principal place of business as of the date hereof is the address set
forth in the introductory paragraph of this Agreement.  Borrower is organized
under the laws of the State of Delaware and each Borrower’s organizational
identification number is set forth on Exhibit A.

 


4.1.35      SINGLE PURPOSE ENTITY.


 

Borrower covenants and agrees that its organizational documents shall provide
that it has not, and shall not, and that the organizational documents of its
general partner(s), if Borrower is a partnership, or its managing member(s), if
Borrower is a limited liability company with multiple members (in each case,
“Principal”) shall provide that it has not and shall not:

 

(A)           WITH RESPECT TO BORROWER, ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER
THAN THE ACQUISITION, DEVELOPMENT, OWNERSHIP, OPERATION, LEASING, DISPOSITION,
MANAGING AND MAINTENANCE OF THE PROPERTIES, AND ENTERING INTO THE LOAN, AND
ACTIVITIES INCIDENTAL THERETO AND WITH RESPECT TO PRINCIPAL, ENGAGE IN ANY
BUSINESS OR ACTIVITY OTHER THAN THE OWNERSHIP OF ITS INTEREST IN BORROWER, AND
ACTIVITIES INCIDENTAL THERETO;

 

(B)           WITH RESPECT TO BORROWER, ACQUIRE OR OWN ANY MATERIAL ASSETS OTHER
THAN (I) THE PROPERTIES, AND (II) SUCH INCIDENTAL PERSONAL PROPERTY AS MAY BE
NECESSARY FOR THE OPERATION OF THE INDIVIDUAL PROPERTY OR PROPERTIES, AS THE
CASE MAY BE AND WITH RESPECT TO PRINCIPAL, ACQUIRE OR OWN ANY MATERIAL ASSET
OTHER THAN ITS INTEREST IN BORROWER;

 

(C)           MERGE INTO OR CONSOLIDATE WITH ANY PERSON OR ENTITY OR DISSOLVE,
TERMINATE OR LIQUIDATE IN WHOLE OR IN PART, TRANSFER OR OTHERWISE DISPOSE OF ALL
OR SUBSTANTIALLY ALL OF ITS ASSETS OR CHANGE ITS LEGAL STRUCTURE;

 

(D)           (I) FAIL TO OBSERVE ITS ORGANIZATIONAL FORMALITIES OR PRESERVE ITS
EXISTENCE AS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (IF
APPLICABLE) UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION OR FORMATION,
AND QUALIFICATION TO DO BUSINESS IN THE STATE WHERE THE PROPERTY OR PROPERTIES
IS LOCATED, IF APPLICABLE, OR (II) WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
MATERIALLY AMEND, MATERIALLY MODIFY, TERMINATE OR FAIL TO COMPLY WITH THE
MATERIAL PROVISIONS OF BORROWER’S PARTNERSHIP AGREEMENT, ARTICLES OF
ORGANIZATION OR SIMILAR ORGANIZATIONAL DOCUMENTS, AS THE CASE MAY BE, OR OF
PRINCIPAL’S

 

61

--------------------------------------------------------------------------------


 

CERTIFICATE OF INCORPORATION, ARTICLES OF ORGANIZATION OR SIMILAR ORGANIZATIONAL
DOCUMENTS, AS THE CASE MAY BE, WHICHEVER IS APPLICABLE;

 

(E)           OTHER THAN PRINCIPAL’S OWNERSHIP INTEREST IN BORROWER OWN ANY
SUBSIDIARY OR MAKE ANY INVESTMENT IN, ANY PERSON WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER;

 

(F)            COMMINGLE ITS ASSETS WITH THE ASSETS OF ANY OF ITS MEMBERS,
GENERAL PARTNERS, AFFILIATES, PRINCIPALS OR OF ANY OTHER PERSON OR ENTITY,
PARTICIPATE IN A CASH MANAGEMENT SYSTEM WITH ANY OTHER ENTITY OR PERSON OR FAIL
TO USE ITS OWN SEPARATE STATIONERY, TELEPHONE NUMBER, INVOICES AND CHECKS;

 

(G)           WITH RESPECT TO BORROWER, INCUR ANY DEBT, SECURED OR UNSECURED,
DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER THAN THE
DEBT, EXCEPT FOR TRADE PAYABLES IN THE ORDINARY COURSE OF ITS BUSINESS OF OWNING
AND OPERATING THE INDIVIDUAL PROPERTY OR PROPERTIES AS APPLICABLE, PROVIDED THAT
SUCH DEBT (I) IS NOT EVIDENCED BY A NOTE, (II) IS PAID WITHIN SIXTY (60) DAYS OF
THE DATE INCURRED, (III) DOES NOT EXCEED, IN THE AGGREGATE, ONE PERCENT (1%) OF
THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE AND (IV) IS PAYABLE TO TRADE
CREDITORS AND IN AMOUNTS AS ARE NORMAL AND REASONABLE UNDER THE CIRCUMSTANCES
AND WITH RESPECT TO PRINCIPAL, INCUR ANY DEBT SECURED OR UNSECURED, DIRECT OR
CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATIONS);

 

(H)           (I) FAIL TO MAINTAIN ITS RECORDS (INCLUDING FINANCIAL STATEMENTS),
BOOKS OF ACCOUNT AND BANK ACCOUNTS SEPARATE AND APART FROM THOSE OF THE MEMBERS,
GENERAL PARTNERS, PRINCIPALS AND AFFILIATES OF BORROWER OR OF PRINCIPAL, AS THE
CASE MAY BE, THE AFFILIATES OF A MEMBER, GENERAL PARTNER OR PRINCIPAL OF
BORROWER OR OF PRINCIPAL, AS THE CASE MAY BE, AND ANY OTHER PERSON, (II) PERMIT
ITS ASSETS OR LIABILITIES TO BE LISTED AS ASSETS OR LIABILITIES ON THE FINANCIAL
STATEMENT OF ANY OTHER PERSON OR (III) INCLUDE THE ASSETS OR LIABILITIES OF ANY
OTHER PERSON ON ITS FINANCIAL STATEMENTS; EXCEPT THAT BORROWER’S FINANCIAL
POSITION, ASSETS, LIABILITIES, NET WORTH AND OPERATING RESULTS MAY BE INCLUDED
IN THE CONSOLIDATED FINANCIAL STATEMENTS OF AN AFFILIATE, PROVIDED THAT SUCH
CONSOLIDATED FINANCIAL STATEMENTS CONTAIN A FOOTNOTE INDICATING THAT BORROWER IS
A SEPARATE LEGAL ENTITY AND THAT IT MAINTAINS SEPARATE BOOKS AND RECORDS;

 

(I)            ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY MEMBER, GENERAL
PARTNER, PRINCIPAL OR AFFILIATE OF BORROWER OR OF PRINCIPAL, AS THE CASE MAY BE,
GUARANTOR, INDEMNITOR, OR ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE
THEREOF (OTHER THAN A BUSINESS MANAGEMENT SERVICES AGREEMENT WITH AN AFFILIATE
OF BORROWER, PROVIDED THAT (I) SUCH AGREEMENT IS ACCEPTABLE TO LENDER, (II) THE
MANAGER, OR EQUIVALENT THEREOF, UNDER SUCH AGREEMENT HOLDS ITSELF OUT AS AN
AGENT OF BORROWER AND (III) THE AGREEMENT MEETS THE STANDARDS SET FORTH IN THIS
SUBSECTION (I) FOLLOWING THIS PARENTHETICAL), EXCEPT UPON TERMS AND CONDITIONS
THAT ARE COMMERCIALLY REASONABLE, INTRINSICALLY FAIR AND SUBSTANTIALLY SIMILAR
TO THOSE THAT WOULD BE AVAILABLE ON AN ARMS-LENGTH BASIS WITH THIRD PARTIES
OTHER THAN ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE OF BORROWER OR OF
PRINCIPAL, AS THE CASE MAY BE, GUARANTOR, INDEMNITOR OR ANY MEMBER, GENERAL
PARTNER, PRINCIPAL OR AFFILIATE THEREOF;

 

62

--------------------------------------------------------------------------------


 

(J)            SEEK THE DISSOLUTION OR WINDING UP IN WHOLE, OR IN PART, OF
BORROWER OR OF PRINCIPAL, AS THE CASE MAY BE;

 

(K)           FAIL TO CORRECT ANY KNOWN MISUNDERSTANDINGS REGARDING THE SEPARATE
IDENTITY OF BORROWER, OR OF PRINCIPAL, AS THE CASE MAY BE, OR ANY MEMBER,
GENERAL PARTNER, PRINCIPAL OR AFFILIATE THEREOF OR ANY OTHER PERSON;

 

(L)            GUARANTEE OR BECOME OBLIGATED FOR THE DEBTS OF ANY OTHER PERSON
OR HOLD ITSELF OUT TO BE RESPONSIBLE FOR THE DEBTS OF ANOTHER PERSON;

 

(M)          MAKE ANY LOANS OR ADVANCES TO ANY THIRD PARTY, INCLUDING ANY
MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE OF BORROWER OR OF PRINCIPAL, AS
THE CASE MAY BE, OR ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE THEREOF,
AND SHALL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ANY MEMBER, GENERAL PARTNER,
PRINCIPAL OR AFFILIATE OF BORROWER OR PRINCIPAL, AS THE CASE MAY BE, OR ANY
MEMBER, GENERAL PARTNER, OR AFFILIATE THEREOF;

 

(N)           FAIL TO FILE ITS OWN TAX RETURNS OR BE INCLUDED ON THE TAX RETURNS
OF ANY OTHER PERSON EXCEPT AS REQUIRED BY APPLICABLE LAW;

 

(O)           FAIL EITHER TO HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL ENTITY
SEPARATE AND DISTINCT FROM ANY OTHER PERSON OR TO CONDUCT ITS BUSINESS SOLELY IN
ITS OWN NAME OR A NAME FRANCHISED OR LICENSED TO IT BY AN ENTITY OTHER THAN AN
AFFILIATE OF BORROWER OR OF PRINCIPAL, AS THE CASE MAY BE, AND NOT AS A DIVISION
OR PART OF ANY OTHER ENTITY IN ORDER NOT (I) TO MISLEAD OTHERS AS TO THE
IDENTITY WITH WHICH SUCH OTHER PARTY IS TRANSACTING BUSINESS, OR (II) TO SUGGEST
THAT BORROWER OR PRINCIPAL, AS THE CASE MAY BE, IS RESPONSIBLE FOR THE DEBTS OF
ANY THIRD PARTY (INCLUDING ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR AFFILIATE
OF BORROWER, OR OF PRINCIPAL, AS THE CASE MAY BE, OR ANY MEMBER, GENERAL
PARTNER, PRINCIPAL OR AFFILIATE THEREOF);

 

(P)           FAIL TO MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS
REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS;

 

(Q)           HOLD ITSELF OUT AS OR BE CONSIDERED AS A DEPARTMENT OR DIVISION OF
(I) ANY GENERAL PARTNER, PRINCIPAL, MEMBER OR AFFILIATE OF BORROWER OR OF
PRINCIPAL, AS THE CASE MAY BE, (II) ANY AFFILIATE OF A GENERAL PARTNER,
PRINCIPAL OR MEMBER OF BORROWER OR OF PRINCIPAL, AS THE CASE MAY BE, OR (III)
ANY OTHER PERSON;

 

(R)            FAIL TO ALLOCATE FAIRLY AND REASONABLY ANY OVERHEAD EXPENSES THAT
ARE SHARED WITH AN AFFILIATE, INCLUDING PAYING FOR OFFICE SPACE AND SERVICES
PERFORMED BY ANY EMPLOYEE OF AN AFFILIATE;

 

(S)           PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY OTHER PERSON, AND WITH
RESPECT TO BORROWER, OTHER THAN WITH RESPECT TO THE LOAN;

 

(T)            FAIL TO MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS;

 

63

--------------------------------------------------------------------------------


 

(U)           FAIL TO PROVIDE IN ITS (I) ARTICLES OF ORGANIZATION, CERTIFICATE
OF FORMATION AND/OR OPERATING AGREEMENT, AS APPLICABLE, IF IT IS A LIMITED
LIABILITY COMPANY, (II) LIMITED PARTNERSHIP AGREEMENT, IF IT IS A LIMITED
PARTNERSHIP OR (III) CERTIFICATE OF INCORPORATION, IF IT IS A CORPORATION, THAT
FOR SO LONG AS THE LOAN IS OUTSTANDING PURSUANT TO THE NOTE, THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, IT SHALL NOT FILE OR CONSENT TO THE FILING OF ANY
PETITION, EITHER VOLUNTARY OR INVOLUNTARY, TO TAKE ADVANTAGE OF ANY APPLICABLE
INSOLVENCY, BANKRUPTCY, LIQUIDATION OR REORGANIZATION STATUTE, OR MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS WITHOUT THE AFFIRMATIVE VOTE OF EACH
INDEPENDENT DIRECTOR AND OF ALL OTHER GENERAL PARTNERS/MANAGING
MEMBERS/DIRECTORS;

 

(V)           FAIL TO HOLD ITS ASSETS IN ITS OWN NAME;

 

(W)          IF BORROWER OR PRINCIPAL IS A CORPORATION, FAIL TO CONSIDER THE
INTERESTS OF ITS CREDITORS IN CONNECTION WITH ALL CORPORATE ACTIONS TO THE
EXTENT PERMITTED BY APPLICABLE LAW;

 

(X)            EXCEPT PURSUANT TO THE GUARANTY, HAVE ANY OF ITS OBLIGATIONS
GUARANTEED BY AN AFFILIATE;

 

(Y)           VIOLATE OR CAUSE TO BE VIOLATED, THE ASSUMPTIONS MADE WITH RESPECT
TO BORROWER AND PRINCIPAL IN THE INSOLVENCY OPINION;

 

(Z)            WITH RESPECT TO PRINCIPAL, OR BORROWER, IF BORROWER IS A SINGLE
MEMBER LIMITED LIABILITY COMPANY THAT COMPLIES WITH THE REQUIREMENTS OF SECTION
4.1.35(BB) BELOW, FAIL AT ANY TIME TO HAVE AT LEAST TWO (2) INDEPENDENT
DIRECTORS (EACH AN “INDEPENDENT DIRECTOR”) THAT ARE NOT AND HAVE NOT BEEN FOR AT
LEAST FIVE (5) YEARS: (A) A STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, PARTNER,
MEMBER, ATTORNEY OR COUNSEL OF BORROWER OR OF PRINCIPAL OR ANY AFFILIATE OF
EITHER OF THEM; (B) A CUSTOMER, SUPPLIER OR OTHER PERSON WHO DERIVES ITS
PURCHASES OR REVENUES (OTHER THAN ANY FEE PAID TO SUCH DIRECTOR AS COMPENSATION
FOR SUCH DIRECTOR TO SERVE AS AN INDEPENDENT DIRECTOR) FROM ITS ACTIVITIES WITH
BORROWER, PRINCIPAL OR ANY AFFILIATE OF EITHER OF THEM (A “BUSINESS PARTY”); (C)
A PERSON OR OTHER ENTITY CONTROLLING OR UNDER COMMON CONTROL WITH ANY SUCH
STOCKHOLDER, PARTNER, MEMBER, DIRECTOR, OFFICER, ATTORNEY, COUNSEL OR BUSINESS
PARTY; OR (D) A MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH STOCKHOLDER,
DIRECTOR, OFFICER, EMPLOYEE, PARTNER, MEMBER, ATTORNEY, COUNSEL OR BUSINESS
PARTY; OR

 

(AA)         WITH RESPECT TO PRINCIPAL, OR BORROWER, IF BORROWER IS A SINGLE
MEMBER LIMITED LIABILITY COMPANY THAT COMPLIES WITH THE REQUIREMENTS OF SECTION
4.1.35(BB) BELOW, PERMIT ITS BOARD OF DIRECTORS TO TAKE ANY ACTION WHICH, UNDER
THE TERMS OF ANY CERTIFICATE OF INCORPORATION, BY-LAWS, VOTING TRUST AGREEMENT
WITH RESPECT TO ANY COMMON STOCK OR OTHER APPLICABLE ORGANIZATIONAL DOCUMENTS,
REQUIRES THE UNANIMOUS VOTE OF ONE HUNDRED PERCENT (100%) OF THE MEMBERS OF THE
BOARD WITHOUT THE VOTE OF EACH INDEPENDENT DIRECTOR.

 

(BB)         IN THE EVENT BORROWER IS A DELAWARE LIMITED LIABILITY COMPANY THAT
DOES NOT HAVE A MANAGING MEMBER WHICH COMPLIES WITH THE REQUIREMENTS FOR A
PRINCIPAL UNDER THIS SECTION 4.1.35, THE LIMITED LIABILITY COMPANY AGREEMENT OF
BORROWER (THE “LLC

 

64

--------------------------------------------------------------------------------


 

AGREEMENT”) SHALL PROVIDE THAT (A) UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES
THE LAST REMAINING MEMBER OF BORROWER (“MEMBER”) TO CEASE TO BE THE MEMBER OF
BORROWER (OTHER THAN (1) UPON AN ASSIGNMENT BY MEMBER OF ALL OF ITS LIMITED
LIABILITY COMPANY INTEREST IN BORROWER AND THE ADMISSION OF THE TRANSFEREE IN
ACCORDANCE WITH THE LOAN DOCUMENTS AND THE LLC AGREEMENT, OR (2) THE RESIGNATION
OF MEMBER AND THE ADMISSION OF AN ADDITIONAL MEMBER OF BORROWER IN ACCORDANCE
WITH THE TERMS OF THE LOAN DOCUMENTS AND THE LLC AGREEMENT), ANY PERSON ACTING
AS INDEPENDENT DIRECTOR OF BORROWER SHALL, WITHOUT ANY ACTION OF ANY OTHER
PERSON AND SIMULTANEOUSLY WITH THE MEMBER CEASING TO BE THE MEMBER OF BORROWER,
AUTOMATICALLY BE ADMITTED TO BORROWER (“SPECIAL MEMBER”) AND SHALL CONTINUE
BORROWER WITHOUT DISSOLUTION AND (B) SPECIAL MEMBER MAY NOT RESIGN FROM BORROWER
OR TRANSFER ITS RIGHTS AS SPECIAL MEMBER UNLESS (1) A SUCCESSOR SPECIAL MEMBER
HAS BEEN ADMITTED TO BORROWER AS SPECIAL MEMBER IN ACCORDANCE WITH REQUIREMENTS
OF DELAWARE LAW AND (2) SUCH SUCCESSOR SPECIAL MEMBER HAS ALSO ACCEPTED ITS
APPOINTMENT AS AN INDEPENDENT DIRECTOR.  THE LLC AGREEMENT SHALL FURTHER PROVIDE
THAT (V) SPECIAL MEMBER SHALL AUTOMATICALLY CEASE TO BE A MEMBER OF BORROWER
UPON THE ADMISSION TO BORROWER OF A SUBSTITUTE MEMBER, (W) SPECIAL MEMBER SHALL
BE A MEMBER OF BORROWER THAT HAS NO INTEREST IN THE PROFITS, LOSSES AND CAPITAL
OF BORROWER AND HAS NO RIGHT TO RECEIVE ANY DISTRIBUTIONS OF BORROWER ASSETS,
(X) PURSUANT TO SECTION 18-301 OF THE DELAWARE LIMITED LIABILITY COMPANY ACT
(THE “ACT”), SPECIAL MEMBER SHALL NOT BE REQUIRED TO MAKE ANY CAPITAL
CONTRIBUTIONS TO BORROWER AND SHALL NOT RECEIVE A LIMITED LIABILITY COMPANY
INTEREST IN BORROWER, (Y) SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL MEMBER, MAY
NOT BIND BORROWER AND (Z) EXCEPT AS REQUIRED BY ANY MANDATORY PROVISION OF THE
ACT, SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL MEMBER, SHALL HAVE NO RIGHT TO
VOTE ON, APPROVE OR OTHERWISE CONSENT TO ANY ACTION BY, OR MATTER RELATING TO,
BORROWER, INCLUDING, WITHOUT LIMITATION, THE MERGER, CONSOLIDATION OR CONVERSION
OF BORROWER; PROVIDED, HOWEVER, SUCH PROHIBITION SHALL NOT LIMIT THE OBLIGATIONS
OF SPECIAL MEMBER, IN ITS CAPACITY AS INDEPENDENT DIRECTOR, TO VOTE ON SUCH
MATTERS REQUIRED BY THE LLC AGREEMENT.  IN ORDER TO IMPLEMENT THE ADMISSION TO
BORROWER OF SPECIAL MEMBER, SPECIAL MEMBER SHALL EXECUTE A COUNTERPART TO THE
LLC AGREEMENT.  PRIOR TO ITS ADMISSION TO BORROWER AS SPECIAL MEMBER, SPECIAL
MEMBER SHALL NOT BE A MEMBER OF BORROWER.

 

Upon the occurrence of any event that causes the Member to cease to be a member
of Borrower, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in Borrower, agree in writing (A)
to continue Borrower and (B) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Borrower,
effective as of the occurrence of the event that terminated the continued
membership of Member of Borrower in Borrower.  Any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws shall
not cause Member or Special Member to cease to be a member of Borrower and upon
the occurrence of such an event, the business of Borrower shall continue without
dissolution.  The LLC Agreement shall provide that each of Member and Special
Member waives any right it might have to agree in writing to dissolve Borrower
upon the occurrence of any action initiated by or brought against Member or
Special Member under any Creditors Rights Laws, or the occurrence of an event
that causes Member or Special Member to cease to be a member of Borrower.

 

65

--------------------------------------------------------------------------------


 

4.1.36      Business Purposes.

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

4.1.37      Taxes.

 

Borrower has filed all federal, State, county, municipal, and city income and
other tax returns required to have been filed by it and has paid all taxes and
related liabilities which have become due pursuant to such returns or pursuant
to any assessments received by it.  Borrower knows of no basis for any
additional material assessment in respect of any such taxes and related
liabilities for prior years.

 

4.1.38      Forfeiture.

 

No Borrower, and to Borrower’s knowledge, no other Person in occupancy of or
involved with the operation or use any of the Properties, has committed any act
or omission affording the federal government or any State or local government
the right of forfeiture as against any of the Properties or any part thereof or
any monies paid in performance of Borrower’s obligations under the Note, this
Agreement or the other Loan Documents.  Borrower hereby covenants and agrees not
to commit, permit or suffer to exist any act or omission affording such right of
forfeiture.

 

4.1.39      Environmental Representations and Warranties.

 

Borrower represents and warrants, except as disclosed in the written reports
resulting from the environmental site assessments of the Properties delivered to
and approved by Lender prior to the Closing Date (the “Environmental Report”) of
each Individual Property and to Borrower’s actual knowledge that: (a) there are
no Hazardous Materials or underground storage tanks in, on, or under any of the
Properties, except those that are both (i) in compliance with current
Environmental Laws and with permits issued pursuant thereto (if such permits are
required), and (ii) either (A) in amounts not in excess of that necessary to
operate, clean, repair and maintain the applicable Individual Property or each
Tenant’s respective business at such Individual Property as set forth in their
respective Leases, or (B) held by a Tenant for sale to the public in its
ordinary course of business, (b) there are no past, present or threatened
Releases of Hazardous Materials in violation of any Environmental Law and which
would require remediation by a Governmental Authority in, on, under or from any
of the Properties; (c) there is no threat of any Release of Hazardous Materials
migrating to any of the Properties; (d) there is no past or present material
non-compliance with current Environmental Laws, or with permits issued pursuant
thereto, in connection with any of the Properties except as described in the
Environmental Reports; (e) Borrower does not know of, and has not received, any
written or oral notice or other communication from any Person (including but not
limited to a Governmental Authority) relating to Hazardous Materials in, on,
under or from any of the Properties; and (f) Borrower has truthfully and fully
provided to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from any of the Properties known to
Borrower or contained in Borrower’s files and records, including but not limited
to any reports relating to

 

66

--------------------------------------------------------------------------------


 

Hazardous Materials in, on, under or migrating to or from any of the Properties
and/or to the environmental condition of the Properties.

 

4.1.40      Taxpayer Identification Number.

 

Borrower’s United States taxpayer identification number is set forth on Exhibit
A.

 

4.1.41      OFAC.

 

Borrower represents and warrants that neither Borrower, Guarantor, Indemnitor or
any of their respective Affiliates is a Prohibited Person, and Borrower,
Guarantor, Indemnitor and their respective Affiliates are in full compliance
with all applicable orders, rules, regulations and recommendations of The Office
of Foreign Assets Control of the U.S. Department of the Treasury.

 

4.1.42      Ground Lease Representations.

 

Except as expressly set forth in an estoppel certificate received by Lender from
a Fee Owner:

 

(a)           (i) Each Ground Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, (ii) there are no defaults under
any Ground Lease by Borrower, or, to Borrower’s actual knowledge, landlord
thereunder, and, to Borrower’s actual knowledge, no event has occurred which but
for the passage of time, or notice, or both would constitute a default under
such Ground Lease, (iii) all rents, additional rents and other sums due and
payable under each Ground Lease have been paid in full, (iv) neither Borrower
nor, to Borrower’s actual knowledge, the landlord under each Ground Lease has
commenced any action or given or received any notice for the purpose of
terminating such Ground Lease, (v) to Borrower’s actual knowledge, no Fee Owner,
as debtor in possession or by a trustee for such Fee Owner,   has given any
notice of, and Borrower has not consented to, any attempt to transfer the
related Fee Estate free and clear of such Ground Lease under section 363(f) of
the Bankruptcy Code, and (vi) to Borrower’s actual knowledge, no Fee Owner under
any Ground Lease is subject to any voluntary or involuntary bankruptcy,
reorganization or insolvency proceeding and no Fee Estate with respect to any
Ground Lease is an asset in any  voluntary or involuntary bankruptcy,
reorganization or insolvency proceeding.

 

(b)           The Ground Leases or a memorandum thereof have been duly recorded,
the Ground Leases do not prohibit the interest of the lessee thereunder to be
encumbered by the applicable Security Instrument, and to Borrower’s actual
knowledge based on estoppel letters with respect to such Ground Lease, there has
not been any change in such terms of the Ground Leases since their recordation;
and

 

(c)           Except as indicated in the related Title Insurance Policy,
Borrower’s interest in the Ground Leases are not subject to any Liens superior
to, or of equal priority with, the applicable Security Instrument.

 

67

--------------------------------------------------------------------------------


 

4.1.43      Deposit Accounts.

 

(a)           This Agreement and the Property Account Control Agreement create
valid and continuing security interests (as defined in the UCC) in the Property
Accounts and the Lockbox Account in favor of Lender, which security interests
are prior to all other Liens and are enforceable as such against creditors of
and purchasers from Borrower;

 

(b)           Borrower and Lender agree that the Property Account is and shall
be maintained (i) as a “deposit account” (as such term is defined in Section
9-102(a)(29) of the UCC), (ii) in such a manner that Lender shall have control
(within the meaning of Section 9-104(a)(2) of the UCC) over the Property Account
and (iii) such that neither Borrower nor Manager shall have any right of
withdrawal from the Property Account and no Account Collateral shall be released
to Borrower or Manager from the Property Account.  Without limiting Borrower’s
obligations under the immediately preceding sentence, Borrower shall only
establish and maintain the Property Account with a financial institution that
has executed an agreement substantially in the form of the Property Account
Control Agreement or in such other form reasonably acceptable to Lender.

 

(c)           Borrower and Lender agree that each Account other than the
Property Account is and shall be maintained (i) as a “securities account” (as
such term is defined in Section 8-501(a) of the UCC), (ii) in such a manner that
Lender shall have control (within the meaning of Section 8-106(d)(2) of the UCC)
over each such Account other than the Property Accounts, (iii) such that neither
Borrower nor Manager shall have any right of withdrawal from such Accounts and,
except as provided herein, no Account Collateral shall be released to Borrower
from such Accounts, (iv) in such a manner that the Lockbox Bank shall agree to
treat all property credited to each Account other than the Property Accounts as
“financial assets” and (v) such that all securities or other property underlying
any financial assets credited to such Accounts shall be registered in the name
of Lockbox Bank, indorsed to Lockbox Bank or in blank or credited to another
securities account maintained in the name of Lockbox Bank and in no case will
any financial asset credited to any such Accounts be registered in the name of
Borrower, payable to the order of Borrower or specially indorsed to Borrower
except to the extent the foregoing have been specially indorsed to Lockbox Bank
or in blank);

 

(d)           Borrower owns and has good and marketable title to the Property
Accounts and the Lockbox Account free and clear of any Lien or claim of any
Person other than those granted pursuant to the Loan Documents;

 

(e)           Borrower has delivered to Lender fully executed agreements
pursuant to which Property Account Bank and Lockbox Bank have agreed to comply
with all instructions originated by Lender directing disposition of the funds in
such accounts without further consent by Borrower;

 

(f)            Other than the security interest granted to Lender pursuant to
this Agreement and the Property Account Control Agreement, Borrower has not
pledged, assigned, or sold, granted a security interest in, or otherwise
conveyed any of the Property Accounts, or the Lockbox Account; and

 

68

--------------------------------------------------------------------------------


 

(g)           The Property Accounts and the Lockbox Account are not in the name
of any Person other than Borrower or Lender.  Borrower has not consented to the
Property Account Banks or the banks maintaining the Lockbox Account complying
with instructions of any Person other than Lender.

 

4.1.44      Embargoed Person.

 

As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Principal,
Indemnitor and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the result that the investment in Borrower,
Principal, Indemnitor or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by Lender is in violation of
law (“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower, Principal, Indemnitor or Guarantor, as applicable, with
the result that the investment in Borrower, Principal, Indemnitor or Guarantor,
as applicable (whether directly or indirectly), is prohibited by law or the Loan
is in violation of law; and (c) none of the funds of Borrower, Principal,
Indemnitor or Guarantor, as applicable, have been derived from any unlawful
activity with the result that the investment in Borrower, Principal, Indemnitor
or Guarantor, as applicable (whether directly or indirectly), is prohibited by
law or the Loan is in violation of law.

 

Section 4.2            Survival of Representations.

 

Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall be made effective as of the date hereof and shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower; provided that in no event shall such survival
pursuant to this Section 4.2 extend beyond (i) payment in full of the Debt, or
(ii) with respect to an Individual Property, the release of such Individual
Property from the applicable Security Instrument.  All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

V.            BORROWER COVENANTS

 

Section 5.1            Affirmative Covenants.

 

From the date hereof and until payment and performance in full of all
obligations of Borrower under the Loan Documents or the earlier release of the
Liens of all Security Instruments encumbering the Properties (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

 

69

--------------------------------------------------------------------------------


 

5.1.1        Existence; Compliance with Legal Requirements.

 

Borrower shall do, or cause to be done, all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises, and comply, in all material respects, with all Legal Requirements
applicable to it and the Properties other than those the lack of which could not
reasonably be expected to have a Material Adverse Effect.  There shall never be
committed by Borrower or any other Person in occupancy of or involved with the
operation or use of the Properties any act or omission affording the federal
government or any State or local government the right of forfeiture against any
Individual Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.  Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture.  Borrower shall (i) at all times
maintain, preserve and protect all franchises and trade names and preserve all
the remainder of its property used or useful in the conduct of its business, and
(ii) except as otherwise expressly provided in this Loan Agreement, keep, or
cause to be kept, the Properties in good working order and repair, and from time
to time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Security Instruments only to the extent that a failure to comply with
either of sub-clauses (i) or (ii) could reasonably be expected to have a
Material Adverse Effect.  Borrower shall keep, or cause to be kept, the
Properties insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement.

 

5.1.2        Taxes and Other Charges.

 

Borrower shall pay (or cause to be paid) all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Properties or any part
thereof as the same become due and payable.  Borrower shall furnish (or cause to
be furnished) to Lender receipts, or other evidence for the payment of the Taxes
and the Other Charges prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish such receipts for
payment of Taxes in the event that such Taxes have been paid by Lender pursuant
to Section 7.2 hereof).  Borrower shall not suffer and shall promptly cause to
be paid and discharged any Lien or charge whatsoever which may be or become a
Lien or charge against the Properties, and shall promptly pay (or cause to be
paid) all utility services provided to the Properties.  After prior written
notice to Lender, Borrower or Operating Tenant, at its own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any Taxes or Other Charges, provided that (i) no Default or Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
Applicable Laws; (iii) no Individual Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof pay (or
cause to be paid) the amount of any such Taxes or Other Charges, together with
all costs, interest and penalties which may be payable in connection therewith;
(v) such proceeding shall suspend the collection of such contested Taxes or
Other Charges from the applicable Individual Property; and (vi) Borrower shall
furnish (or cause to be furnished) such security as may be required in the
proceeding.  Lender may apply such security or part thereof held by Lender at
any time when, in the judgment of Lender, the validity or applicability of such

 

70

--------------------------------------------------------------------------------


 

Taxes or Other Charges are established or any Individual Property (or part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Security Instrument being primed by any related Lien.

 

5.1.3        Litigation.

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower which could
reasonably be expected to have a Material Adverse Effect.

 

5.1.4        Access to Properties.

 

Borrower shall permit agents, representatives and employees of Lender, subject
to the rights of Tenants, landlords, licensees or other occupants, to inspect
the Properties or any part thereof at reasonable hours upon reasonable advance
notice.

 

5.1.5        Notice of Default.

 

Borrower shall promptly advise Lender of any Material Adverse Effect, or of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

 

5.1.6        Cooperate in Legal Proceedings.

 

Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
materially adversely affect the rights of Lender hereunder or any rights
obtained by Lender under any of the other Loan Documents and, in connection
therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7        Award and Insurance Benefits.

 

Subject to Section 6.4 hereof, Borrower shall cooperate with Lender in obtaining
for Lender the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with any Individual Property, and Lender shall
be reimbursed (to the extent provided for in the Loan Documents) for any
expenses incurred in connection therewith (including reasonable attorneys’ fees
and disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of Casualty or Condemnation affecting any Individual
Property or any part thereof) out of such Award or Insurance Proceeds.

 

5.1.8        Further Assurances.

 

Borrower shall, at Borrower’s sole cost and expense, execute and deliver to
Lender such documents, instruments, certificates, assignments and other
writings, and do such other acts necessary or desirable, to evidence, preserve
and/or protect the collateral at any time securing or intended to secure the
obligations of Borrower under the Loan Documents, as Lender may reasonably
require including, without limitation, the authorization of Lender to file UCC
financing statements.

 

71

--------------------------------------------------------------------------------


 

5.1.9        Mortgage and Intangible Taxes.

 

Borrower shall pay all State, county and municipal recording, mortgage,
intangible, and all other taxes imposed upon the execution and recordation of
the Security Instruments and/or upon the execution and delivery of the Note.

 

5.1.10      Financial Reporting.

 

Borrower shall (and shall cause the Operating Tenants to) keep adequate books
and records of account in accordance with GAAP, or in accordance with other
methods reasonably acceptable to Lender, consistently applied and shall furnish
to Lender:

 

(a)           quarterly and annual statements of Operating Tenant and its
consolidated subsidiaries within sixty (60) days after the end of each fiscal
quarter or one hundred twenty (120) days after the close of each Fiscal Year of
Operating Tenant, as applicable;

 

(B)           QUARTERLY AND ANNUAL OPERATING STATEMENTS OF EACH INDIVIDUAL
PROPERTY IN THE FORM REQUIRED BY LENDER (AND IN SUBSTANTIALLY THE FORM
PREVIOUSLY SUBMITTED TO LENDER IN CONNECTION WITH THE MAKING OF THE LOAN),
DETAILING THE (I) SALES PER SQUARE FOOT AT EACH INDIVIDUAL PROPERTY, (II)
OCCUPANCY COSTS OF EACH INDIVIDUAL PROPERTY AND (III) CAPITAL EXPENDITURES OF
EACH INDIVIDUAL PROPERTY (THE “INDIVIDUAL STORE CAPITAL EXPENDITURE SCHEDULE”)
(EACH SUCH OPERATING STATEMENT OF EACH INDIVIDUAL PROPERTY, A “MINI REPORT”),
WITHIN SIXTY (60) DAYS AFTER THE END OF EACH FISCAL QUARTER OR ONE HUNDRED
TWENTY (120) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF BORROWER, AS
APPLICABLE;

 

(C)           QUARTERLY AND ANNUAL BALANCE SHEETS, PROFIT AND LOSS STATEMENTS,
STATEMENTS OF CASH FLOWS, AND STATEMENTS OF CHANGE IN FINANCIAL POSITION OF
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES TOGETHER WITH A CALCULATION
REFLECTING THE ANNUAL DEBT SERVICE COVERAGE RATIO FOR THE LOAN FOR THE
IMMEDIATELY PRECEDING TWELVE (12) MONTH PERIOD (OR SUCH SHORTER PERIOD BEGINNING
ON THE DATE HEREOF WITH RESPECT TO THE BORROWER) AS OF THE LAST DAY OF SUCH
MONTH ACCOMPANIED BY AN OFFICER’S CERTIFICATE WITH RESPECT THERETO, WITHIN SIXTY
(60) DAYS AFTER THE END OF EACH FISCAL QUARTER OR ONE HUNDRED TWENTY (120) DAYS
AFTER THE CLOSE OF EACH FISCAL YEAR OF BORROWER; AND

 

(D)           QUARTERLY AND ANNUAL P&L REPORTS FROM THE OPERATING TENANTS (WITH
THE ANNUAL FINANCIAL STATEMENTS AUDITED BY AN ACCEPTABLE ACCOUNTANT) TOGETHER
WITH (I) AN OFFICER’S CERTIFICATE OF OPERATING TENANT CERTIFYING TO THE
CALCULATION REFLECTING THE EBITDAR RATIO AND (II) AN OFFICER’S CERTIFICATE FROM
OF BORROWER CERTIFYING THAT SAID P&L REPORT AND SUCH AUDITED FINANCIAL
STATEMENTS OF THE OPERATING TENANT DELIVERED TO LENDER HEREUNDER ARE TRUE AND
CORRECT COPIES THEREOF RECEIVED FROM THE OPERATING TENANT, WHICH SHALL BE
DELIVERED WITHIN SIXTY (60) DAYS AFTER THE END OF EACH FISCAL QUARTER OR ONE
HUNDRED TWENTY (120) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE OPERATING
TENANTS.

 

(E)           FOR THE PARTIAL YEAR PERIOD COMMENCING UPON A TRIGGERING EVENT,
AND FOR EACH FISCAL YEAR DURING A TRIGGERING EVENT PERIOD, BORROWER SHALL SUBMIT
TO LENDER AN ANNUAL BUDGET FOR THE PROPERTIES NOT LATER THAN THIRTY (30) DAYS
PRIOR TO THE COMMENCEMENT OF SUCH PERIOD OR FISCAL YEAR IN FORM REASONABLY
SATISFACTORY TO LENDER, AND SHALL BE SUBJECT TO LENDER’S WRITTEN APPROVAL (EACH
SUCH ANNUAL BUDGET AFTER IT HAS

 

72

--------------------------------------------------------------------------------


 

BEEN APPROVED IN WRITING BY LENDER SHALL BE HEREINAFTER REFERRED TO AS AN
“APPROVED ANNUAL BUDGET”).  IN THE EVENT THAT LENDER OBJECTS TO A PROPOSED
ANNUAL BUDGET SUBMITTED BY BORROWER, LENDER SHALL ADVISE BORROWER OF SUCH
OBJECTIONS WITHIN FIFTEEN (15) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO
BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER
SHALL PROMPTLY REVISE SUCH ANNUAL BUDGET AND RESUBMIT THE SAME TO LENDER. 
LENDER SHALL ADVISE BORROWER OF ANY OBJECTIONS TO SUCH REVISED ANNUAL BUDGET
WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A REASONABLY
DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER SHALL PROMPTLY REVISE THE
SAME IN ACCORDANCE WITH THE PROCESS DESCRIBED IN THIS SUBSECTION UNTIL LENDER
APPROVES THE ANNUAL BUDGET.  UNTIL SUCH TIME THAT LENDER APPROVES A PROPOSED
ANNUAL BUDGET, THE MOST RECENTLY APPROVED ANNUAL BUDGET SHALL APPLY; PROVIDED
THAT, SUCH APPROVED ANNUAL BUDGET SHALL BE ADJUSTED TO REFLECT ACTUAL INCREASES
IN TAXES, INSURANCE PREMIUMS AND UTILITIES EXPENSES.

 

(F)            BORROWER SHALL FURNISH TO LENDER, WITHIN TEN (10) BUSINESS DAYS
AFTER REQUEST SUCH FURTHER DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF
THE PROPERTIES AND THE FINANCIAL AFFAIRS OF BORROWER AS MAY BE REASONABLY
REQUESTED BY LENDER.

 

(G)           ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED UNDER THIS AGREEMENT SHALL BE DELIVERED (I) IN PAPER FORM, (II) ON A
DISKETTE, AND (III) IF REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF
BORROWER’S DATA SYSTEMS WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC
FORM AND PREPARED EITHER (I) MICROSOFT WORD FOR WINDOWS OR (II) WORDPERFECT FOR
WINDOWS SOFTWARE (WHICH FILES MAY BE PREPARED USING A SPREADSHEET PROGRAM AND
SAVED AS WORD PROCESSING FILES).

 

(H)           BORROWER AGREES THAT LENDER MAY FORWARD TO EACH PURCHASER,
TRANSFEREE, ASSIGNEE, SERVICER, PARTICIPANT, OR INVESTOR IN ALL OR ANY PORTION
OF THE LOAN OR ANY SECURITIES (COLLECTIVELY, THE “INVESTOR”) OR ANY RATING
AGENCY RATING SUCH PARTICIPATIONS AND/OR SECURITIES AND EACH PROSPECTIVE
INVESTOR, AND ANY ORGANIZATION MAINTAINING DATABASES ON THE UNDERWRITING AND
PERFORMANCE OF COMMERCIAL MORTGAGE LOANS, ALL DOCUMENTS AND INFORMATION WHICH
LENDER NOW HAS OR MAY HEREAFTER ACQUIRE RELATING TO THE DEBT AND TO BORROWER,
ANY GUARANTOR, ANY INDEMNITOR AND THE PROPERTIES, WHETHER FURNISHED BY BORROWER,
ANY GUARANTOR, ANY INDEMNITOR OR OTHERWISE, AS LENDER DETERMINES NECESSARY OR
DESIRABLE.  BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE UNDER ANY
APPLICABLE LAWS TO PROHIBIT SUCH DISCLOSURE, INCLUDING, BUT NOT LIMITED, TO ANY
RIGHT OF PRIVACY.  NOTWITHSTANDING THE FOREGOING, LENDER AGREES TO TREAT AS
CONFIDENTIAL, AND TO NOT DISCLOSE WITHOUT THE OPERATING TENANT’S WRITTEN
CONSENT, ALL INCOME AND EXPENSE STATEMENTS FOR THE BUSINESS AT EACH INDIVIDUAL
PROPERTY AND ANY OTHER INFORMATION SPECIFIC TO AN INDIVIDUAL PROPERTY INCLUDING,
BUT NOT LIMITED TO, THE REPORTS DELIVERED UNDER SECTIONS 5.1.10(A), (B) AND (D)
(COLLECTIVELY, THE “CONFIDENTIAL INFORMATION”); PROVIDED, HOWEVER, THAT
CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION WHICH (I) IS ALREADY KNOWN
TO LENDER PRIOR TO RECEIPT AS EVIDENCED BY PRIOR DOCUMENTATION THEREOF OR HAS
BEEN INDEPENDENTLY DEVELOPED BY LENDER ON A NON-CONFIDENTIAL BASIS; (II) IS OR
BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A RESULT OF AN IMPROPER
DISCLOSURE BY LENDER OR ITS REPRESENTATIVES; (III) BECOMES AVAILABLE TO LENDER
ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE OPERATING TENANT,
BORROWER OR ANY OF THEIR REPRESENTATIVES, PROVIDED THAT SUCH SOURCE IS NOT, TO
LENDER’S

 

73

--------------------------------------------------------------------------------


 

KNOWLEDGE, BOUND BY A CONFIDENTIALITY AGREEMENT WITH OR OTHER CONTRACTUAL, LEGAL
OR FIDUCIARY OBLIGATION OF CONFIDENTIALITY TO THE OPERATING TENANT OR BORROWER
WITH RESPECT TO SUCH INFORMATION; OR (IV) IS DISCLOSED PURSUANT TO A REQUIREMENT
OF A COURT, ADMINISTRATIVE AGENCY OR OTHER REGULATORY OR GOVERNMENTAL BODY OR IS
DISCLOSED PURSUANT TO APPLICABLE LAW, RULE OR REGULATION.  NOTWITHSTANDING THE
FOREGOING, LENDER MAY, WITHOUT THE WRITTEN CONSENT OF BORROWER OR THE OPERATING
TENANT, DISCLOSE ANY CONFIDENTIAL INFORMATION SOLELY TO A TRUSTEE IN CONNECTION
WITH A SECURITIZATION OR A RATING AGENCY INVOLVED WITH RESPECT TO SUCH
SECURITIZATION (COLLECTIVELY, THE “DISCLOSURE PARTIES”) AND THE DISCLOSURE
PARTIES MAY FURTHER DISCLOSE THE CONFIDENTIAL INFORMATION SOLELY TO “B-PIECE
BUYERS” IN CONNECTION WITH THE SECURITIZATION OR AN INSTITUTIONAL INVESTOR THAT
TYPICALLY INVESTS IN SECURITIZATIONS OF THIS TYPE AND SIZE (“OTHER PARTIES”) TO
THE EXTENT THE DISCLOSURE PARTIES  CUSTOMARILY DISCLOSE THE SAME TO THE OTHER
PARTIES IN CONNECTION WITH THE SECURITIZATION AND TO THE EXTENT REQUESTED BY THE
OTHER PARTIES; PROVIDED THAT (A) THE DISCLOSURE PARTIES AND THE OTHER PARTIES
ARE ADVISED THAT THE CONFIDENTIAL INFORMATION IS CONFIDENTIAL, (B) THE
CONFIDENTIAL INFORMATION MAY NOT BE PLACED IN ANY PROSPECTUS, OR OTHER
SECURITIES OFFERING MATERIAL OR OTHER WRITTEN MATERIALS BY LENDER, OR ANY
TRUSTEE OR RATING AGENCY OR ANY AFFILIATE, AND (C) THE DISCLOSURE PARTIES AND
THE OTHER PARTIES (OTHER THAN THE RATING AGENCIES WHICH ARE NOT REQUIRED TO
EXECUTE A CONFIDENTIALITY AGREEMENT BUT MAY ONLY DISCLOSE INFORMATION TO PARTIES
THAT HAVE EXECUTED A CONFIDENTIALITY AGREEMENT), EXECUTE A CONFIDENTIALITY
AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT E, OR SUCH OTHER
FORM AS REASONABLY AGREED UPON BY THE OPERATING TENANT, THE DISCLOSURE PARTIES
AND/OR THE OTHER PARTIES (THE “CONFIDENTIALITY AGREEMENT”).  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION, (A) IN NO EVENT SHALL ANY
CONFIDENTIAL INFORMATION BE DISCLOSED TO ANY RETAILERS, AND (B) LANDLORD AND
OPERATING TENANT UNDERSTAND AND AGREE THAT THE DISCLOSURE PARTIES MAY DISCLOSE
ANY INFORMATION IN CONNECTION WITH OPERATING TENANT AND THE PROPERTIES ON AN
AGGREGATE, LOAN-PORTFOLIO BASIS.

 

5.1.11      Business and Operations.

 

Borrower will continue to engage in the businesses presently conducted by it as
and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Properties.  Borrower will remain in good
standing under the laws of each jurisdiction to the extent required for the
ownership, maintenance, management and operation of the Properties.

 

5.1.12      Costs of Enforcement.

 

In the event (a) that any Security Instrument encumbering any Individual
Property is foreclosed in whole or in part or that any such Security Instrument
is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage prior to or subsequent to
any Security Instrument encumbering any Individual Property in which proceeding
Lender is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower or any of its constituent
Persons or an assignment by Borrower or any of its constituent Persons for the
benefit of its creditors, Borrower, its successors or assigns, shall be
chargeable with and agrees to pay all costs of collection and defense, including
reasonable attorneys’ fees and costs, incurred by Lender or Borrower in

 

74

--------------------------------------------------------------------------------


 

connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

5.1.13      Estoppel Statement.

 

(a)           After written request by Lender, Borrower shall within ten (10)
days furnish Lender with a statement, duly acknowledged and certified, setting
forth (i) the amount of the original principal amount of the Note, (ii) the
unpaid principal amount of the Note, (iii) the Applicable Interest Rate of the
Note, (iv) the date installments of interest and/or principal were last paid,
(v) any offsets or defenses to the payment of the Debt, and (vi) that the Note,
this Agreement, the Security Instruments and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

(b)           Borrower shall use its best efforts to deliver to Lender, promptly
upon written request, duly executed estoppel certificates from the Operating
Tenants, the Qualified Assignees and the Qualified Subtenants attesting to such
facts as Lender may require, including, but not limited to attestations that the
applicable Leases are in full force and effect with no defaults thereunder on
the part of any party, that none of the Rents have been paid more than one month
in advance, and that the Operating Tenants, the Qualified Assignees or the
Qualified Subtenants, as the case may be, claim no defense or offset against the
full and timely performance of its obligations under the applicable Leases.

 

5.1.14      Loan Proceeds.

 

Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4.

 

5.1.15      Performance by Borrower.

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower, and shall not enter into or otherwise suffer or permit
any amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, Borrower without the prior
written consent of Lender.

 

5.1.16      Confirmation of Representations.

 

Borrower shall deliver, in connection with any Securitization, (a) one or more
Officer’s Certificates certifying as to the accuracy of all representations made
by Borrower in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of Borrower and Principal as of the date of the
closing of such Securitization.

 

5.1.17      Leasing Matters.

 

(A)           OTHER THAN AS PROVIDED IN SECTION 5.1.17(B), BORROWER MAY NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, ENTER INTO, AMEND, MODIFY OR WAIVE
THE PROVISIONS OF ANY MATERIAL

 

75

--------------------------------------------------------------------------------


 

PROVISIONS OF ANY LEASE, INCLUDING, BUT NOT LIMITED TO, PROVISIONS RELATING TO
THE TERM, THE RENTAL OBLIGATIONS OF THE OPERATING TENANT OR TENANT THEREUNDER OR
ANY OTHER ECONOMIC PROVISIONS OF THE OPERATING LEASE OR ANY LEASE (OTHER THAN AN
IMMATERIAL LEASE) OR TERMINATE, REDUCE RENTS UNDER, ACCEPT A SURRENDER OF SPACE
UNDER, OR SHORTEN THE TERM OF, ANY LEASE (OTHER THAN AN IMMATERIAL LEASE),
INCLUDING, WITHOUT LIMITATION, THE OPERATING LEASES AND THE QUALIFIED ASSIGNEE
LEASES (INCLUDING ANY GUARANTY, LETTER OF CREDIT OR OTHER CREDIT SUPPORT WITH
RESPECT THERETO).

 

(B)           SUBJECT TO THE SQUARE FOOTAGE LIMITATIONS AND THE OTHER PROVISIONS
HEREOF, BORROWER MAY ALLOW OPERATING TENANT TO ASSIGN PORTIONS OF THE OPERATING
LEASES; PROVIDED, THAT NO MORE THAN TEN PERCENT (10%) OF THE RETAIL SPACE (BY
SQUARE FOOTAGE) MAY BE ASSIGNED TO A TENANT THAT IS NOT A NATIONAL OR REGIONAL
RETAILER.  IN CONNECTION WITH SUCH ASSIGNMENT, (I) OPERATING TENANT MAY BE
RELIEVED OF ITS OBLIGATIONS UNDER THAT PORTION OF THE OPERATING LEASE SO
ASSIGNED AND (II) ANY SUCH ASSIGNMENT SHALL NOT REQUIRE THE CONSENT OF LENDER,
SO LONG AS, IN THE CASE OF (I) AND (II) ABOVE, LENDER HAS RECEIVED EVIDENCE THAT
THE ASSIGNEE (OR A PERSON) MEETS THE ASSIGNMENT REQUIREMENTS (A “QUALIFIED
ASSIGNEE”).  THE LEASE ENTERED INTO BY THE QUALIFIED ASSIGNEE WITH BORROWER
SHALL HAVE SUBSTANTIALLY THE SAME TERMS AS THE OPERATING LEASE, (EXCEPT FOR SUCH
PROVISIONS WHICH BY THEIR TERMS ARE NOT APPLICABLE TO SUCH PROPERTY BEING
ASSIGNED) INCLUDING, BUT NOT LIMITED TO, THE SAME REMAINING LEASE TERM, RENT
ESCALATIONS, COVENANTS, ESCROWS AND RESERVES, FINANCIAL REPORTING REQUIREMENTS,
ETC., WITH A RENTAL RATE EQUAL TO OR GREATER THAN THE DETERMINED MINIMUM RENT (A
“QUALIFIED ASSIGNEE LEASE”).  IN CONNECTION WITH SUCH ASSIGNMENT AND RELEASE,
THE OPERATING LEASE SHALL BE AMENDED TO REFLECT THE RELEASE OF SUCH PROPERTY AND
THE MONTHLY RENTAL RATE UNDER SUCH OPERATING LEASE SHALL BE REDUCED AS PROVIDED
IN THE OPERATING LEASE; PROVIDED, HOWEVER, THAT THE FOLLOWING SHALL NOT
CONSTITUTE AN ASSIGNMENT OF THE OPERATING LEASE: (1) A TRANSFER TO ANY ENTITY
INTO WHICH OR WITH WHICH TENANT, ITS SUCCESSORS OR ASSIGNS, IS MERGED OR
CONSOLIDATED, IN ACCORDANCE WITH THE APPLICABLE STATUTORY PROVISIONS OF MERGER
OR CONSOLIDATION OF ENTITIES, SO LONG AS THE LIABILITIES OF THE ENTITIES
PARTICIPATING IN SUCH MERGER OR CONSOLIDATION ARE ASSUMED BY THE ENTITY
SURVIVING SUCH MERGER OR CREATED BY SUCH CONSOLIDATION, (2) A SALE OF
SUBSTANTIALLY ALL OF THE STOCK OF OPERATING TENANT,  (3) A SALE OF SUBSTANTIALLY
ALL OF THE ASSETS OF OPERATING TENANT TO A SINGLE ENTITY THAT EXPRESSLY ASSUMES
THE OPERATING LEASE, (4) A TRANSFER OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO
ANY ENTITY IN CONNECTION WITH INTERCOMPANY CORPORATE TRANSFERS WHOSE OWNERSHIP
IS CONTROLLED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT; OR (5) A TRANSFER
OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO ANY ENTITY WHICH HAS THE POWER TO
DIRECT TENANT’S MANAGEMENT AND OPERATION, OR ANY ENTITY WHOSE MANAGEMENT AND
OPERATION IS CONTROLLED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT IS UNDER
COMMON CONTROL WITH TENANT OR TENANT’S PARENT OR ULTIMATE PARENT; (6) A TRANSFER
OF TENANT’S ENTIRE INTEREST IN THIS LEASE TO ANY ENTITY, A MAJORITY OF WHOSE
VOTING RIGHTS ARE OWNED BY TENANT OR TENANT’S PARENT OR ULTIMATE PARENT; OR (7)
A SIMILAR TRANSACTION TO THOSE DESCRIBED IN (1) THROUGH (6) ABOVE.  WITH RESPECT
TO EACH OF THE TRANSACTIONS DESCRIBED IN ITEMS (4), (5), (6) AND A SIMILAR
INTERCOMPANY TRANSACTION, DESCRIBED ABOVE IN THIS SECTION 5.1.17(B), TENANT
SHALL REMAIN LIABLE UNDER THE LEASE.  WITH RESPECT TO THE TRANSACTIONS DESCRIBED
IN ITEMS (1), (2), (3) AND A SIMILAR CORPORATE TRANSACTION DESCRIBED ABOVE IN
THIS SECTION 5.1.17(B), TENANT’S OBLIGATIONS UNDER THE LEASE SHALL TERMINATE
ENTIRELY, AND TENANT SHALL BE RELEASED OF ANY LIABILITY UNDER THE LEASE, EXCEPT
FOR THE LIABILITIES OF TENANT WHICH ACCRUED PRIOR TO THE DATE OF SUCH
TRANSACTION.

 

(C)           IN ADDITION, SUBJECT TO THE SQUARE FOOTAGE LIMITATION AND THE
OTHER PROVISIONS HEREOF, BORROWER MAY ALLOW OPERATING TENANT THE FREE RIGHT TO
SUBLET ANY PORTION OF THE

 

76

--------------------------------------------------------------------------------


 

PROPERTIES AND ANY SUCH SUBLETTING SHALL NOT REQUIRE THE CONSENT OF LENDER.  ANY
SUCH SUBLETTING SHALL IN NO WAY RELIEVE OPERATING TENANT OF ITS OBLIGATIONS
UNDER THE OPERATING LEASE.  LENDER SHALL EXECUTE AND DELIVER A SUBORDINATION AND
NON-DISTURBANCE AGREEMENTS ON A FORM SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT D IF (I) THE RENT UNDER THE SUBLEASE IS A RENTAL RATE EQUAL TO OR
GREATER THAN THE DETERMINED MINIMUM RENT AND ALL OTHER TERMS OF THE SUBLEASE
WERE NEGOTIATED ON AN ARM’S LENGTH BASIS, (II) THE TERMS OF THE SUBLEASE SHALL
HAVE SUBSTANTIALLY THE SAME TERMS AS THE OPERATING LEASE, INCLUDING, BUT NOT
LIMITED TO, THE SAME REMAINING LEASE TERM, RENT ESCALATIONS, COVENANTS, ESCROWS
AND RESERVES, FINANCIAL REPORTING REQUIREMENTS, ETC. (EXCEPT FOR SUCH PROVISIONS
WHICH BY THEIR TERMS ARE NOT APPLICABLE TO SUCH PROPERTY BEING SUBLET), (III)
THE SUBTENANT (OR PERSON THAT GUARANTEES THE OBLIGATIONS OF A SUBTENANT) IS A
QUALIFIED SUBTENANT, AND (IV) THE SUBLEASE CONTAINS NO OTHER MATERIAL PROVISIONS
THAT (I) BENEFIT THE SUBTENANT AND ARE UNUSUAL FOR A MARKET SUBLEASE, AND (II)
ARE MATERIALLY ADVERSE TO A LANDLORD.  FOR AVOIDANCE OF DOUBT, THE PAYMENT BY
OPERATING TENANT TO A SUBTENANT OF A TENANT ALLOWANCE AT THE EXECUTION OF THE
SUBLEASE SHALL NOT BE CONSIDERED UNUSUAL.

 

(D)           BORROWER (I) SHALL OBSERVE AND PERFORM ALL THE OBLIGATIONS IMPOSED
UPON THE LANDLORD UNDER THE LEASES AND SHALL NOT DO OR PERMIT TO BE DONE
ANYTHING TO IMPAIR THE VALUE OF SUCH LEASES AS SECURITY FOR THE DEBT; (II) SHALL
PROMPTLY SEND COPIES TO LENDER OF ALL NOTICES OF DEFAULT WHICH BORROWER SHALL
RECEIVE UNDER THE LEASES; (III) SHALL ENFORCE ALL OF THE MATERIAL TERMS,
COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART OF THE APPLICABLE
TENANT TO BE OBSERVED OR PERFORMED; (IV) SHALL NOT COLLECT ANY OF THE RENTS MORE
THAN ONE (1) MONTH IN ADVANCE; (V) SHALL NOT EXECUTE ANY OTHER ASSIGNMENT OF THE
LANDLORD’S INTEREST IN THE LEASES OR THE RENTS; AND (VI) OTHER THAN WITH RESPECT
TO ASSIGNMENTS AND SUBLEASES IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.1.7 (B)
AND (C) HEREOF, SHALL NOT CONSENT TO ANY ASSIGNMENT OF OR SUBLETTING UNDER ANY
LEASE NOT IN ACCORDANCE WITH ITS TERMS, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, BUT, OTHER THAN AN EXPRESSLY PROVIDED HEREIN, THE OBLIGATIONS AND
LIABILITIES OF THE APPLICABLE TENANT UNDER THE APPLICABLE LEASE SHALL NOT BE
REDUCED OR MODIFIED AS A RESULT OF SUCH ASSIGNMENT OR SUBLEASE.

 

5.1.18      Management Agreement.

 

There is no Management Agreement in effect with respect to the Properties. 
Borrower shall not enter into any Management Agreement without the prior written
consent of Lender.

 

5.1.19      Environmental Covenants.

 

(A)           BORROWER COVENANTS AND AGREES THAT SO LONG AS THE LOAN IS
OUTSTANDING (I) ALL USES AND OPERATIONS ON OR OF THE PROPERTIES, WHETHER BY
BORROWER OR ANY OTHER PERSON, SHALL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL ENVIRONMENTAL LAWS AND PERMITS ISSUED PURSUANT THERETO; (II) UNLESS
BORROWER OR TENANT IS DILIGENTLY PURSUING REMEDIATION IN ACCORDANCE WITH THE
NOTICE REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.1.19(A)(IX) HEREOF, THERE
SHALL BE NO RELEASES OF HAZARDOUS MATERIALS IN, ON, UNDER OR FROM ANY OF THE
PROPERTIES; (III) THERE SHALL BE NO HAZARDOUS MATERIALS IN, ON, OR UNDER ANY OF
THE PROPERTIES, EXCEPT THOSE THAT ARE BOTH (A) IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND WITH PERMITS ISSUED PURSUANT THERETO, IF AND TO THE
EXTENT REQUIRED, AND (B) (1) IN AMOUNTS NOT IN EXCESS OF THAT NECESSARY TO
OPERATE THE APPLICABLE INDIVIDUAL PROPERTY OR (2) FULLY DISCLOSED TO AND
APPROVED BY LENDER IN WRITING; (IV) BORROWER SHALL KEEP (OR CAUSE TO BE KEPT)
THE PROPERTIES FREE AND CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES

 

77

--------------------------------------------------------------------------------


 

IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAW, WHETHER DUE TO ANY ACT OR OMISSION OF
BORROWER OR ANY OTHER PERSON (THE “ENVIRONMENTAL LIENS”); (V) BORROWER SHALL, AT
ITS SOLE COST AND EXPENSE, FULLY AND EXPEDITIOUSLY COOPERATE IN ALL ACTIVITIES
PURSUANT TO PARAGRAPH (B) BELOW, INCLUDING BUT NOT LIMITED TO PROVIDING ALL
RELEVANT INFORMATION AND MAKING KNOWLEDGEABLE PERSONS AVAILABLE FOR INTERVIEWS;
(VI) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PERFORM OR CAUSE TO BE
PERFORMED ANY ENVIRONMENTAL SITE ASSESSMENT OR OTHER INVESTIGATION OF
ENVIRONMENTAL CONDITIONS IN CONNECTION WITH ANY OF THE PROPERTIES, PURSUANT TO
ANY REASONABLE WRITTEN REQUEST OF LENDER, UPON LENDER’S REASONABLE BELIEF THAT
AN INDIVIDUAL PROPERTY IS NOT IN FULL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS,
AND SHARE WITH LENDER THE REPORTS AND OTHER RESULTS THEREOF, AND LENDER AND
OTHER INDEMNIFIED PARTIES SHALL BE ENTITLED TO RELY ON SUCH REPORTS AND OTHER
RESULTS THEREOF; (VII) BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, COMPLY OR
CAUSE COMPLIANCE WITH ALL REASONABLE WRITTEN REQUESTS OF LENDER TO (A)
REASONABLY EFFECTUATE REMEDIATION OF ANY HAZARDOUS MATERIALS IN, ON, UNDER OR
FROM ANY INDIVIDUAL PROPERTY; AND (B) COMPLY WITH ANY ENVIRONMENTAL LAW; (VIII)
BORROWER SHALL NOT KNOWINGLY PERMIT ANY TENANT OR OTHER USER OF ANY OF THE
PROPERTIES TO VIOLATE ANY ENVIRONMENTAL LAW; AND (IX) BORROWER SHALL IMMEDIATELY
NOTIFY LENDER IN WRITING AFTER IT HAS BECOME AWARE OF (A) ANY PRESENCE OR
RELEASE OR THREATENED RELEASES OF HAZARDOUS MATERIALS IN, ON, UNDER, FROM OR
MIGRATING TOWARDS ANY OF THE PROPERTIES; (B) ANY NON-COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS RELATED IN ANY WAY TO ANY OF THE PROPERTIES; (C) ANY ACTUAL
OR POTENTIAL ENVIRONMENTAL LIEN; (D) ANY REQUIRED OR PROPOSED REMEDIATION OF
ENVIRONMENTAL CONDITIONS RELATING TO ANY OF THE PROPERTIES; AND (E) ANY WRITTEN
OR ORAL NOTICE OR OTHER COMMUNICATION OF WHICH BORROWER BECOMES AWARE FROM ANY
SOURCE WHATSOEVER (INCLUDING BUT NOT LIMITED TO A GOVERNMENTAL AUTHORITY)
RELATING IN ANY WAY TO HAZARDOUS MATERIALS IN VIOLATION OF ENVIRONMENTAL LAWS.

 

(B)           LENDER AND ANY OTHER PERSON DESIGNATED BY LENDER, INCLUDING BUT
NOT LIMITED TO ANY REPRESENTATIVE OF A GOVERNMENTAL AUTHORITY, AND ANY
ENVIRONMENTAL CONSULTANT, AND ANY RECEIVER APPOINTED BY ANY COURT OF COMPETENT
JURISDICTION, SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER UPON ANY
INDIVIDUAL PROPERTY AT ALL REASONABLE TIMES TO ASSESS ANY AND ALL ASPECTS OF THE
ENVIRONMENTAL CONDITION OF ANY INDIVIDUAL PROPERTY AND ITS USE, INCLUDING BUT
NOT LIMITED TO CONDUCTING ANY ENVIRONMENTAL ASSESSMENT OR AUDIT (THE SCOPE OF
WHICH SHALL BE DETERMINED IN LENDER’S SOLE AND ABSOLUTE DISCRETION) AND TAKING
SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER, AIR, OR BUILDING MATERIALS, AND
CONDUCTING OTHER INVASIVE TESTING.  BORROWER SHALL COOPERATE WITH AND PROVIDE
ACCESS TO LENDER AND ANY SUCH PERSON OR ENTITY DESIGNATED BY LENDER.

 

5.1.20      Alterations.

 

Borrower may permit Operating Tenant to make alterations to the Properties
provided (i) such alterations are performed in compliance with the terms of the
Leases, (ii) Borrower gives Lender prior notice of any material alterations and
(iii) such alterations do not materially reduce the value of the Properties or
impair the safety or structural integrity of the buildings.  Structural
alterations made to the Properties shall not exceed $2,000,000.00 for each
Individual Property, with such amount increased each year in accordance with the
CPI Index.  Any structural repairs in excess of the above amounts shall require
Lender’s prior written consent.  Excluding alterations required as a result of
casualty or condemnation, or required to comply with Legal Requirements, the
maximum amount of structural and non-structural construction that is incomplete
or not fully paid for by Operating Tenant at any one time shall not exceed
$30,000,000.00 with such amount increased each year in accordance with the CPI
Index.  Upon

 

78

--------------------------------------------------------------------------------


 

completion of any alterations, Borrower shall promptly provide Lender with (a)
an architect’s certificate certifying the alterations to have been completed in
conformity with the plans and specifications (if the alterations are of such a
nature as would require the issuance of such a certificate from the architect);
(b) a certificate of occupancy (if the alterations are of such a nature as would
require the issuance of a certificate of occupancy under applicable law); and
(c) any other documents or information reasonably requested by Lender.  Borrower
shall use commercially reasonable efforts to cause Operating Tenant to keep the
Properties free from any Liens arising out of any work performed on, or
materials furnished to, the Properties.

 

5.1.21      The Ground Lease.

 

With respect to each Ground Lease,

 

(A)           BORROWER SHALL (I) PAY (OR CAUSE TO BE PAID) ALL RENTS, ADDITIONAL
RENTS AND OTHER SUMS REQUIRED TO BE PAID BY BORROWER, AS TENANT UNDER AND
PURSUANT TO THE PROVISIONS OF EACH GROUND LEASE, (II) DILIGENTLY PERFORM AND
OBSERVE (OR CAUSE TO BE DILIGENTLY PERFORMED AND OBSERVED) ALL OF THE MATERIAL
TERMS, COVENANTS AND CONDITIONS OF EACH GROUND LEASE ON THE PART OF BORROWER, AS
TENANT THEREUNDER, (III) PROMPTLY NOTIFY LENDER OF THE GIVING OF ANY NOTICE BY
THE FEE OWNER UNDER THE APPLICABLE GROUND LEASE TO BORROWER OF ANY DEFAULT BY
BORROWER, AS TENANT THEREUNDER, AND DELIVER TO LENDER A TRUE COPY OF EACH SUCH
NOTICE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT AND (IV) PROMPTLY NOTIFY LENDER
OF ANY BANKRUPTCY, REORGANIZATION OR INSOLVENCY OF THE FEE OWNER UNDER THE
APPLICABLE GROUND LEASE OR OF ANY NOTICE THEREOF, AND DELIVER TO LENDER A TRUE
COPY OF SUCH NOTICE WITHIN FIVE (5) BUSINESS DAYS OF BORROWER’S RECEIPT,
TOGETHER WITH COPIES OF ALL NOTICES, PLEADINGS, SCHEDULES AND SIMILAR MATTERS
RECEIVED BY BORROWER IN CONNECTION WITH SUCH BANKRUPTCY, REORGANIZATION OR
INSOLVENCY WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT.  BORROWER SHALL NOT,
WITHOUT THE PRIOR CONSENT OF LENDER, (X) SUBJECT TO SECTION 2.7 HEREOF,
SURRENDER THE LEASEHOLD ESTATE CREATED BY THE APPLICABLE GROUND LEASE OR
TERMINATE OR CANCEL ANY GROUND LEASE OR MATERIALLY MODIFY, CHANGE, SUPPLEMENT,
ALTER OR AMEND ANY GROUND LEASE, EITHER ORALLY OR IN WRITING, OTHER THAN TO
EXTEND THE GROUND LEASE TERM AS CONTEMPLATED UNDER THE TERMS THEREUNDER, OR (Y)
CONSENT TO, ACQUIESCE IN, OR FAIL TO OBJECT TO, ANY ATTEMPT BY ANY FEE OWNER, AS
DEBTOR IN POSSESSION OR BY A TRUSTEE FOR SUCH FEE OWNER,  TO SELL OR TRANSFER
THE FEE ESTATE WITH RESPECT TO ANY GROUND LEASE FREE AND CLEAR OF THE GROUND
LEASE UNDER SECTION 363(F) OF THE BANKRUPTCY CODE OR OTHERWISE.  BORROWER SHALL
OBJECT TO ANY SUCH ATTEMPT BY SUCH FEE OWNER, AS DEBTOR IN POSSESSION OR BY A
TRUSTEE FOR SUCH FEE OWNER, TO SELL OR TRANSFER THE FEE ESTATE WITH RESPECT TO
ANY GROUND LEASE FREE AND CLEAR OF THE GROUND LEASE UNDER SECTION 363(F) OF THE
BANKRUPTCY CODE OR OTHERWISE, AND IN SUCH EVENT SHALL AFFIRMATIVELY ASSERT AND
PURSUE ITS RIGHT TO ADEQUATE PROTECTION UNDER SECTION 363(E) OF THE BANKRUPTCY
CODE.  BORROWER HEREBY ASSIGNS TO LENDER ALL OF ITS RIGHTS UNDER SECTION 363 OF
THE BANKRUPTCY CODE TO CONSENT OR OBJECT TO ANY SALE OR TRANSFER OF SUCH FEE
ESTATE FREE AND CLEAR OF THE GROUND LEASE, AND GRANTS TO LENDER THE RIGHT TO
OBJECT TO ANY SUCH  SALE OR TRANSFER ON BEHALF OF BORROWER, AND BORROWER SHALL
NOT CONTEST ANY PLEADINGS, MOTIONS DOCUMENTS OR OTHER ACTIONS FILED OR TAKEN ON
LENDER’S OR BORROWER’S BEHALF BY LENDER IN THE EVENT THAT ANY FEE OWNER, AS
DEBTOR IN POSSESSION OR BY A TRUSTEE FOR SUCH FEE OWNER, ATTEMPTS TO SELL OR
TRANSFER THE FEE ESTATE WITH RESPECT TO ANY GROUND LEASE FREE AND CLEAR OF THE
GROUND LEASE UNDER SECTION 363(F) OF THE BANKRUPTCY CODE OR OTHERWISE.

 

79

--------------------------------------------------------------------------------


 

(B)           IF BORROWER (OR IF OPERATING TENANT, AT BORROWER’S DIRECTION UNDER
THE OPERATING LEASE) SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM,
COVENANT OR CONDITION OF ANY GROUND LEASE ON THE PART OF BORROWER, AS TENANT
THEREUNDER, AND SHALL FAIL TO CURE THE SAME PRIOR TO THE EXPIRATION OF ANY
APPLICABLE CURE PERIOD PROVIDED THEREUNDER, LENDER SHALL HAVE THE RIGHT, BUT
SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS AND TO PERFORM ANY ACT OR TAKE ANY
ACTION AS MAY BE APPROPRIATE TO CAUSE ALL OF THE TERMS, COVENANTS AND CONDITIONS
OF SUCH GROUND LEASE ON THE PART OF BORROWER TO BE PERFORMED OR OBSERVED ON
BEHALF OF BORROWER, TO THE END THAT THE RIGHTS OF BORROWER IN, TO AND UNDER SUCH
GROUND LEASE SHALL BE KEPT UNIMPAIRED AND FREE FROM DEFAULT.  IF THE LANDLORD
UNDER THE APPLICABLE GROUND LEASE SHALL DELIVER TO LENDER A COPY OF ANY NOTICE
OF DEFAULT UNDER SUCH GROUND LEASE, SUCH NOTICE SHALL CONSTITUTE FULL PROTECTION
TO LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY LENDER, IN GOOD FAITH,
IN RELIANCE THEREON.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, BORROWER SHALL EXERCISE EACH INDIVIDUAL OPTION, IF ANY, TO EXTEND OR
RENEW THE TERM OF EACH GROUND LEASE UPON DEMAND BY LENDER MADE AT ANY TIME
WITHIN ONE (1) YEAR PRIOR TO THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE
EXERCISED, AND, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BORROWER HEREBY EXPRESSLY AUTHORIZES AND APPOINTS LENDER ITS
ATTORNEY-IN-FACT TO EXERCISE ANY SUCH OPTION IN THE NAME OF AND UPON BEHALF OF
BORROWER, WHICH POWER OF ATTORNEY SHALL BE IRREVOCABLE AND SHALL BE DEEMED TO BE
COUPLED WITH AN INTEREST.

 

(C)           NOTWITHSTANDING ANYTHING CONTAINED IN ANY GROUND LEASE TO THE
CONTRARY, BORROWER SHALL NOT FURTHER SUBLET ANY PORTION OF THE RELATED
INDIVIDUAL PROPERTY (OTHER THAN AS PERMITTED PURSUANT TO SECTION 5.1.17 HEREOF)
WITHOUT PRIOR WRITTEN CONSENT OF LENDER.  EACH SUBLEASE OF A GROUND LEASE
HEREAFTER MADE SHALL PROVIDE THAT, (A) IN THE EVENT OF THE TERMINATION OF THE
GROUND LEASE, IN THE EVENT THAT LENDER SHALL ENTER INTO A NEW LEASE WITH THE
APPLICABLE FEE OWNER, THE SUBLEASE SHALL NOT TERMINATE OR BE TERMINABLE BY THE
LESSEE THEREUNDER; (B) IN THE EVENT OF ANY ACTION FOR THE FORECLOSURE OF THE
SECURITY INSTRUMENT WITH RESPECT TO THE RELATED INDIVIDUAL PROPERTY, THE
SUBLEASE SHALL NOT TERMINATE OR BE TERMINABLE BY THE LESSEE THEREUNDER BY REASON
OF THE TERMINATION OF THE GROUND LEASE UNLESS SUCH LESSEE IS SPECIFICALLY NAMED
AND JOINED IN ANY SUCH ACTION AND UNLESS A JUDGMENT IS OBTAINED THEREIN AGAINST
SUCH LESSEE OR UNLESS LENDER DOES NOT ENTER INTO A NEW LEASE WITH THE APPLICABLE
FEE OWNER; AND (C) IN THE EVENT THAT THE GROUND LEASE IS TERMINATED AS
AFORESAID, THE LESSEE UNDER THE SUBLEASE SHALL ATTORN TO THE LESSOR UNDER THE
GROUND LEASE OR TO THE PURCHASER AT THE SALE OF THE RELATED INDIVIDUAL PROPERTY
ON SUCH FORECLOSURE, AS THE CASE MAY BE.  IN THE EVENT THAT ANY PORTION OF SUCH
INDIVIDUAL PROPERTY SHALL BE SUBLET PURSUANT TO THE TERMS OF THIS SUBSECTION,
SUCH SUBLEASE SHALL BE DEEMED TO BE INCLUDED IN THE INDIVIDUAL PROPERTY.

 

5.1.22      Intentionally Omitted.

 

5.1.23      OFAC.

 

At all times throughout the term of the Loan, Borrower, Guarantor, Indemnitor
and their respective Affiliates shall be in full compliance with all applicable
orders, rules, regulations and recommendations of The Office of Foreign Assets
Control of the U.S. Department of the Treasury.

 

80

--------------------------------------------------------------------------------


 

Section 5.2            Negative Covenants.

 

From the date hereof until payment and performance in full of all obligations of
Borrower under the Loan Documents or the earlier release of the Liens of all
Security Instruments encumbering the Properties in accordance with the terms of
this Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

 

5.2.1        Liens.

 

Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of any Individual Property or permit any such action to be taken, except
for Permitted Encumbrances.

 

5.2.2        Dissolution.

 

Borrower shall not (a) engage in any dissolution, liquidation or consolidation
or merger with or into any other business entity, (b) transfer, lease or sell,
in one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
expressly permitted by the Loan Documents, (c) except as expressly permitted
under the Loan Documents, modify, amend, waive or terminate its organizational
documents or its qualification and good standing in any jurisdiction where it is
required to be so qualified or (d) cause the Principal to (i) dissolve, wind up
or liquidate or take any action, or omit to take an action, as a result of which
the Principal would be dissolved, wound up or liquidated in whole or in part, or
(ii) except as expressly permitted under the Loan Documents, amend, modify,
waive or terminate the certificate of incorporation, bylaws or similar
organizational documents of the Principal, in each case, without obtaining the
prior written consent of Lender.

 

5.2.3        Change In Business.

 

Borrower shall not enter into any line of business other than the ownership,
acquisition, development, operation, leasing and management of the Properties
(including providing services in connection therewith), or make any material
change in the scope or nature of its business objectives, purposes or operations
or undertake or participate in activities other than the continuance of its
present business.

 

5.2.4        Debt Cancellation.

 

Borrower shall not cancel or otherwise forgive or release any material claim or
debt owed to Borrower by any Person, except for adequate consideration and in
the ordinary course of Borrower’s business.

 

5.2.5        Zoning.

 

Except as provided elsewhere in this Agreement regarding, among other things,
Out-Parcels, Borrower shall not, and shall not permit any Affiliate to, initiate
or consent to any zoning reclassification of any portion of any Individual
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of any Individual Property in any manner that
could result in such use becoming a non-conforming use under any zoning
ordinance or any other Applicable Law, without the prior written consent of
Lender.

 

81

--------------------------------------------------------------------------------


 

5.2.6        No Joint Assessment.

 

Borrower shall not suffer, permit or initiate the joint assessment of any
Individual Property with (a) any other real property constituting a tax lot
separate from such Individual Property, or (b) any portion of such Individual
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Individual
Property.

 

5.2.7        Name, Identity, Structure, or Principal Place of Business.

 

Borrower shall not change its name, identity (including its trade name or
names), or  principal place of business set forth in the introductory paragraph
of this Agreement, without, in each case, first giving Lender thirty (30) days
prior written notice.  Borrower shall not change its corporate, partnership or
other structure, or the place of its organization as set forth in Section
4.1.34, without, in each case, the consent of Lender.  Upon Lender’s request,
Borrower shall execute and deliver additional financing statements, security
agreements and other instruments which may be necessary to effectively evidence
or perfect Lender’s security interest in the Property as a result of such change
of principal place of business or place of organization.

 

5.2.8        ERISA.

 

(A)           DURING THE TERM OF THE LOAN OR OF ANY OBLIGATION OR RIGHT
HEREUNDER, BORROWER SHALL NOT BE A PLAN AND NONE OF THE ASSETS OF BORROWER SHALL
CONSTITUTE PLAN ASSETS.

 

(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN, AS REQUESTED BY LENDER IN ITS SOLE DISCRETION, AND REPRESENTS AND
COVENANTS THAT (A) BORROWER IS NOT AND DOES NOT MAINTAIN AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA,
OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA, (B)
BORROWER IS NOT SUBJECT TO STATE STATUTES REGULATING INVESTMENTS AND FIDUCIARY
OBLIGATIONS WITH RESPECT TO GOVERNMENTAL PLANS AND (C) BORROWER IS NOT BE A PLAN
AND NONE OF THE ASSETS OF BORROWER CONSTITUTE PLAN ASSETS.

 

5.2.9        Affiliate Transactions.

 

Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower, Principal or any of the partners of Borrower or Principal
except as permitted hereunder or in the ordinary course of business and on terms
no less favorable to Borrower or such Affiliate than would be obtained in a
comparable arm’s-length transaction with an unrelated third party.

 

5.2.10      Transfers.

 

(A)           BORROWER SHALL NOT SELL, CONVEY, MORTGAGE, GRANT, BARGAIN,
ENCUMBER, PLEDGE, ASSIGN, GRANT OPTIONS WITH RESPECT TO, OR OTHERWISE TRANSFER
OR DISPOSE OF (DIRECTLY OR INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY
OPERATION OF LAW OR OTHERWISE, AND WHETHER OR NOT FOR CONSIDERATION OR OF
RECORD) ANY INDIVIDUAL PROPERTY OR ANY PART THEREOF OR ANY

 

82

--------------------------------------------------------------------------------


 

LEGAL OR BENEFICIAL INTEREST THEREIN OR PERMIT A SALE OR PLEDGE OF AN EQUITY
INTEREST IN ANY RESTRICTED PARTY (COLLECTIVELY, A “TRANSFER”), OTHER THAN
PURSUANT TO LEASES OF SPACE IN THE IMPROVEMENTS TO TENANTS IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.1.17 HEREOF OR A RELEASE OF AN INDIVIDUAL PROPERTY
OR AN OUT-PARCEL IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.5 HEREOF, OR A
SUBSTITUTION OF AN INDIVIDUAL PROPERTY IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 2.6 HEREOF, WITHOUT (I) THE PRIOR WRITTEN CONSENT OF LENDER AND (II) IF
A SECURITIZATION HAS OCCURRED, DELIVERY TO LENDER OF WRITTEN CONFIRMATION FROM
THE RATING AGENCIES THAT THE TRANSFER WILL NOT RESULT IN THE DOWNGRADE,
WITHDRAWAL OR QUALIFICATION OF THE THEN CURRENT RATINGS ASSIGNED TO ANY
SECURITIES OR THE PROPOSED RATING OF ANY SECURITIES.

 

(B)           A TRANSFER SHALL INCLUDE, BUT NOT BE LIMITED TO: (I) AN
INSTALLMENT SALES AGREEMENT WHEREIN BORROWER AGREES TO SELL ONE OR MORE
INDIVIDUAL PROPERTIES OR ANY PART THEREOF FOR A PRICE TO BE PAID IN
INSTALLMENTS; (II) AN AGREEMENT BY BORROWER LEASING ALL OR A SUBSTANTIAL PART OF
ANY INDIVIDUAL PROPERTY FOR OTHER THAN ACTUAL OCCUPANCY BY A SPACE TENANT
THEREUNDER OR A SALE, ASSIGNMENT OR OTHER TRANSFER OF, OR THE GRANT OF A
SECURITY INTEREST IN, BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ANY LEASES
OR ANY RENTS; (III) IF A RESTRICTED PARTY IS A CORPORATION, ANY MERGER,
CONSOLIDATION OR SALE OR PLEDGE OF SUCH CORPORATION’S STOCK OR THE CREATION OR
ISSUANCE OF NEW STOCK; (IV) IF A RESTRICTED PARTY IS A LIMITED OR GENERAL
PARTNERSHIP OR JOINT VENTURE, ANY MERGER OR CONSOLIDATION OR THE CHANGE,
REMOVAL, RESIGNATION OR ADDITION OF A GENERAL PARTNER OR THE SALE OR PLEDGE OF
THE PARTNERSHIP INTEREST OF ANY GENERAL PARTNER OR ANY PROFITS OR PROCEEDS
RELATING TO SUCH PARTNERSHIP INTEREST, OR THE SALE OR PLEDGE OF LIMITED
PARTNERSHIP INTERESTS OR ANY PROFITS OR PROCEEDS RELATING TO SUCH LIMITED
PARTNERSHIP INTERESTS OR THE CREATION OR ISSUANCE OF NEW LIMITED PARTNERSHIP
INTERESTS; (V) IF A RESTRICTED PARTY IS A LIMITED LIABILITY COMPANY, ANY MERGER
OR CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A MANAGING
MEMBER OR NON-MEMBER MANAGER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR THE SALE
OR PLEDGE OF THE MEMBERSHIP INTEREST OF A MANAGING MEMBER (OR IF NO MANAGING
MEMBER, ANY MEMBER) OR ANY PROFITS OR PROCEEDS RELATING TO SUCH MEMBERSHIP
INTEREST, OR THE SALE OR PLEDGE OF NON-MANAGING MEMBERSHIP INTERESTS OR THE
CREATION OR ISSUANCE OF NEW NON-MANAGING MEMBERSHIP INTERESTS; (VI) IF A
RESTRICTED PARTY IS A TRUST OR NOMINEE TRUST, ANY MERGER, CONSOLIDATION OR THE
SALE OR PLEDGE OF THE LEGAL OR BENEFICIAL INTEREST IN A RESTRICTED PARTY OR THE
CREATION OR ISSUANCE OF NEW LEGAL OR BENEFICIAL INTERESTS; OR (VII) THE REMOVAL
OR THE RESIGNATION OF THE MANAGING AGENT (INCLUDING, WITHOUT LIMITATION, AN
AFFILIATED MANAGER) OTHER THAN IN ACCORDANCE WITH SECTION 5.1.18 HEREOF.

 

(C)           NOTWITHSTANDING THE PROVISIONS OF SECTIONS 5.2.10(A) AND (B), THE
FOLLOWING TRANSFERS SHALL NOT BE DEEMED TO BE A TRANSFER: (I) A TRANSFER BY
DEVISE OR DESCENT OR BY OPERATION OF LAW UPON THE DEATH OF A MEMBER, PARTNER OR
SHAREHOLDER OF A RESTRICTED PARTY OR A RESTRICTED PARTY ITSELF, (II) THE SALE OR
PLEDGE, IN ONE OR A SERIES OF TRANSACTIONS, OF NOT MORE THAN FORTY-NINE PERCENT
(49%) OF THE EQUITY INTERESTS IN A RESTRICTED PARTY, (III) THE SALE OR PLEDGE,
IN ONE OR A SERIES OF TRANSACTIONS, OF NOT MORE THAN FORTY-NINE PERCENT (49%) OF
THE LIMITED PARTNERSHIP INTERESTS OR NON-MANAGING MEMBERSHIP INTERESTS (AS THE
CASE MAY BE) IN A RESTRICTED PARTY AND (IV) PLEDGES AND HYPOTHECATIONS (BUT NOT
THE FORECLOSURE OF SUCH PLEDGES OR HYPOTHECATIONS) OF MORE THAN FORTY-NINE
PERCENT (49%) OF THE INDIRECT EQUITY INTERESTS IN BORROWER TO AN INSTITUTIONAL
LENDER PROVIDED THAT SUCH PLEDGES OR HYPOTHECATIONS ARE IN CONNECTION WITH A
SHORT TERM

 

83

--------------------------------------------------------------------------------


 

FINANCING WITH GUARANTOR (I) SECURED BY, DIRECTLY OR INDIRECTLY, ALL OR
SUBSTANTIALLY ALL OF THE EQUITY INTERESTS OWNED BY GUARANTOR AND (II) WITH AN
TERM OF NOT MORE THAN FIVE (5) MONTHS, AND AS A CONDITION TO EACH SUCH TRANSFER
IN THIS SUBSECTION (C), LENDER SHALL RECEIVE NOT LESS THAN TWENTY (20) DAYS
PRIOR WRITTEN NOTICE OF SUCH PROPOSED TRANSFER AND NO SUCH TRANSFERS SHALL
RESULT IN THE CHANGE OF VOTING CONTROL IN BORROWER OR PRINCIPAL.

 

(D)           LENDER SHALL NOT BE REQUIRED TO DEMONSTRATE ANY ACTUAL IMPAIRMENT
OF ITS SECURITY OR ANY INCREASED RISK OF DEFAULT HEREUNDER IN ORDER TO DECLARE
THE DEBT IMMEDIATELY DUE AND PAYABLE UPON A TRANSFER IN VIOLATION OF THIS
SECTION 5.2.10.  THIS PROVISION SHALL APPLY TO EVERY TRANSFER REGARDLESS OF
WHETHER VOLUNTARY OR NOT, OR WHETHER OR NOT LENDER HAS CONSENTED TO ANY PREVIOUS
TRANSFER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION
5.2.10, (A) NO TRANSFER (WHETHER OR NOT SUCH TRANSFER SHALL CONSTITUTE A
TRANSFER) SHALL BE MADE TO ANY PROHIBITED PERSON, (B) IN THE EVENT OF ANY
TRANSFER (WHETHER OR NOT SUCH TRANSFER SHALL CONSTITUTE A TRANSFER), RESULTS IN
ANY PERSON AND ITS AFFILIATES OWNING IN EXCESS OF FORTY-NINE PERCENT (49%) OF
THE OWNERSHIP INTEREST IN A BORROWER OR PRINCIPAL, BORROWER SHALL PROVIDE TO
LENDER, NOT LESS THAN THIRTY (30) DAYS PRIOR TO SUCH TRANSFER, THE NAME AND
IDENTITY OF EACH PROPOSED TRANSFEREE, TOGETHER WITH THE NAMES OF ITS CONTROLLING
PRINCIPALS, THE SOCIAL SECURITY NUMBER OR EMPLOYEE IDENTIFICATION NUMBER OF SUCH
TRANSFEREE AND CONTROLLING PRINCIPALS, AND SUCH TRANSFEREE’S AND CONTROLLING
PRINCIPAL’S HOME ADDRESS OR PRINCIPAL PLACE OF BUSINESS, AND HOME OR BUSINESS
TELEPHONE NUMBER, AND (C) IN THE EVENT ANY TRANSFER (WHETHER OR NOT SUCH
TRANSFER SHALL CONSTITUTE A TRANSFER) RESULTS IN ANY PERSON AND ITS AFFILIATES
OWNING IN EXCESS OF FORTY-NINE PERCENT (49%) OF THE OWNERSHIP INTEREST IN A
RESTRICTED PARTY,  BORROWER SHALL, PRIOR TO SUCH TRANSFER, DELIVER AN UPDATED
INSOLVENCY OPINION TO LENDER, WHICH OPINION SHALL BE IN FORM, SCOPE AND
SUBSTANCE ACCEPTABLE IN ALL RESPECTS TO LENDER AND, IF A SECURITIZATION HAS
OCCURRED, THE RATING AGENCIES.

 

(E)           NOTWITHSTANDING THE FOREGOING, A PLEDGE OF THE INDIRECT EQUITY
INTERESTS IN A RESTRICTED PARTY BY SPONSOR TO A QUALIFIED INVESTOR SHALL BE
PERMITTED IN CONNECTION WITH A LINE OF CREDIT, REVOLVING CREDIT FACILITY OR
OTHER CORPORATE FACILITY SECURED BY SUCH A PLEDGE (A “SECURED LINE OF CREDIT”),
PROVIDED THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING (II) ANY
SUCH SECURED LINE OF CREDIT IS SECURED BY ALL, OR SUBSTANTIALLY ALL, OF THE
EQUITY INTERESTS OWNED BY SPONSOR; AND (III) LENDER SHALL HAVE RECEIVED AT LEAST
THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF THE PROPOSED SECURED LINE OF CREDIT.

 

5.2.11      Assumption

 

Notwithstanding anything to the contrary contained in Section 5.2.10 of this
Agreement, Lender shall not unreasonably withhold its consent to a one-time
sale, assignment, or other transfer of the Properties, in their entirety,
provided that (a) Lender receives thirty (30) days prior written notice of such
transfer, (b) no Event of Default has occurred and is continuing and (c) upon
the satisfaction (in the reasonable determination of Lender) of the following
conditions:

 

(A)           BORROWER SHALL HAVE PAID TO LENDER, CONCURRENTLY WITH THE CLOSING
OF SUCH TRANSFER, (I) A NON-REFUNDABLE ASSUMPTION FEE IN AN AMOUNT EQUAL TO ONE
PERCENT (1.0%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, AND (II)
ALL OUT-OF-POCKET COSTS AND

 

84

--------------------------------------------------------------------------------


 

EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY LENDER IN CONNECTION
WITH THE TRANSFER;

 

(B)           THE PROPOSED TRANSFEREE (“TRANSFEREE”) SHALL BE A QUALIFIED
TRANSFEREE OR WHOLLY OWNED AND CONTROLLED BY A QUALIFIED TRANSFEREE;

 

(C)           TRANSFEREE SHALL ASSUME ALL OF THE OBLIGATIONS OF BORROWER UNDER
THE NOTE, THE SECURITY INSTRUMENTS, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
IN A MANNER SATISFACTORY TO LENDER IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITATION, BY ENTERING INTO AN ASSUMPTION AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER;

 

(D)           BORROWER AND TRANSFEREE, WITHOUT ANY COST TO LENDER, SHALL FURNISH
ANY INFORMATION REQUESTED BY LENDER FOR THE PREPARATION OF, AND SHALL AUTHORIZE
LENDER TO FILE, NEW FINANCING STATEMENTS AND FINANCING STATEMENT AMENDMENTS AND
OTHER DOCUMENTS TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND SHALL
EXECUTE ANY ADDITIONAL DOCUMENTS REASONABLY REQUESTED BY LENDER;

 

(E)           BORROWER SHALL HAVE DELIVERED TO LENDER, WITHOUT ANY COST OR
EXPENSE TO LENDER, SUCH ENDORSEMENTS TO LENDER’S TITLE INSURANCE POLICY INSURING
THAT FEE SIMPLE AND/OR LEASEHOLD TITLE TO THE PROPERTIES, AS APPLICABLE, IS
VESTED IN TRANSFEREE (SUBJECT TO PERMITTED ENCUMBRANCES), HAZARD INSURANCE
ENDORSEMENTS OR CERTIFICATES AND OTHER SIMILAR MATERIALS AS LENDER MAY DEEM
NECESSARY AT THE TIME OF THE TRANSFER, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER;

 

(F)            TRANSFEREE SHALL HAVE FURNISHED TO LENDER ALL APPROPRIATE PAPERS
EVIDENCING TRANSFEREE’S ORGANIZATION AND GOOD STANDING, AND THE QUALIFICATION OF
THE SIGNERS TO EXECUTE THE ASSUMPTION OF THE DEBT, WHICH PAPERS SHALL INCLUDE
CERTIFIED COPIES OF ALL DOCUMENTS RELATING TO THE ORGANIZATION AND FORMATION OF
TRANSFEREE AND OF THE ENTITIES, IF ANY, WHICH ARE PARTNERS OR MEMBERS OF
TRANSFEREE.  TRANSFEREE AND SUCH CONSTITUENT PARTNERS, MEMBERS OR SHAREHOLDERS
OF TRANSFEREE (AS THE CASE MAY BE), AS LENDER SHALL REQUIRE, SHALL COMPLY WITH
THE COVENANTS SET FORTH IN SECTION 4.1.35 HEREOF;

 

(G)           TRANSFEREE SHALL FURNISH AN OPINION OF COUNSEL SATISFACTORY TO
LENDER AND ITS COUNSEL (1) THAT TRANSFEREE’S FORMATION DOCUMENTS PROVIDE FOR THE
MATTERS DESCRIBED IN SUBPARAGRAPH (F) ABOVE, (2) THAT THE ASSUMPTION OF THE DEBT
HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED, AND THAT THE NOTE, THE
SECURITY INSTRUMENTS, THIS AGREEMENT, THE ASSUMPTION AGREEMENT AND THE OTHER
LOAN DOCUMENTS ARE VALID, BINDING AND ENFORCEABLE AGAINST TRANSFEREE IN
ACCORDANCE WITH THEIR TERMS, (3) THAT TRANSFEREE AND ANY ENTITY WHICH IS A
CONTROLLING STOCKHOLDER, MEMBER OR GENERAL PARTNER OF TRANSFEREE, HAVE BEEN DULY
ORGANIZED, AND ARE IN EXISTENCE AND GOOD STANDING, (4) WITH RESPECT TO THE
SUBSTANTIVE NON-CONSOLIDATION OF TRANSFEREE AND ITS CONSTITUENT ENTITIES
(PARTNERS, MEMBERS OR SHAREHOLDERS)AND (5) WITH RESPECT TO SUCH OTHER MATTERS AS
LENDER MAY REASONABLY REQUEST;

 

(H)           ALL OF THE OPERATING LEASES AND ALL OF THE QUALIFIED ASSIGNEE
LEASES SHALL REMAIN IN FULL FORCE AND EFFECT DURING AND AFTER THE COMPLETION OF
SUCH TRANSFER WITHOUT ABATEMENT OF RENT; AND

 

85

--------------------------------------------------------------------------------


 

(I)            THE PROPERTY SHALL BE MANAGED BY A QUALIFIED MANAGER FOLLOWING
SUCH TRANSFER.

 

VI.           INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1            Insurance.

 

(A)           BORROWER SHALL OBTAIN AND MAINTAIN, OR CAUSE TO BE MAINTAINED,
POLICIES FOR BORROWER AND THE PROPERTIES PROVIDING AT LEAST THE FOLLOWING
COVERAGES:

 

(I)               COMPREHENSIVE ALL RISK INSURANCE INCLUDING A $100,000,000 PER
OCCURRENCE SUB-LIMIT, WITH NO AGGREGATE FOR THE PERIL OF WIND, (NAMED STORMS),
ON THE IMPROVEMENTS AND THE PERSONAL PROPERTY, IN EACH CASE (A) IN AN AMOUNT
EQUAL TO 100% OF THE “FULL REPLACEMENT COST,” WHICH FOR PURPOSES OF THIS
AGREEMENT SHALL MEAN ACTUAL REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF
EXCAVATIONS, FOUNDATIONS, UNDERGROUND UTILITIES AND FOOTINGS) WITH A WAIVER OF
DEPRECIATION, (B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO THE
IMPROVEMENTS AND PERSONAL PROPERTY WAIVING ALL CO-INSURANCE PROVISIONS; (C)
PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF (I) $100,000 OR (II) IN THE EVENT THAT
THE INSURANCE DEDUCTIBLE LETTER OF CREDIT IS IN FULL FORCE AND EFFECT, $500,000
; AND (D) PROVIDING COVERAGE FOR CONTINGENT LIABILITY FROM OPERATION OF BUILDING
LAWS, DEMOLITION COSTS AND INCREASED COST OF CONSTRUCTION ENDORSEMENTS TOGETHER
WITH AN “ORDINANCE OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT IF ANY OF THE
IMPROVEMENTS OR THE USE OF EACH INDIVIDUAL PROPERTY SHALL AT ANY TIME CONSTITUTE
LEGAL NON-CONFORMING STRUCTURES OR USES.  THE FULL REPLACEMENT COST SHALL BE
REDETERMINED FROM TIME TO TIME (BUT NOT MORE FREQUENTLY THAN ONCE IN ANY
TWENTY-FOUR (24) CALENDAR MONTHS) AT THE REQUEST OF LENDER BY AN APPRAISER OR
CONTRACTOR DESIGNATED AND PAID BY BORROWER AND APPROVED BY LENDER, OR BY AN
ENGINEER OR APPRAISER IN THE REGULAR EMPLOY OF THE INSURER.  AFTER THE FIRST
APPRAISAL, ADDITIONAL APPRAISALS MAY BE BASED ON CONSTRUCTION COST INDICES
CUSTOMARILY EMPLOYED IN THE TRADE.  NO OMISSION ON THE PART OF LENDER TO REQUEST
ANY SUCH ASCERTAINMENT SHALL RELIEVE BORROWER OF ANY OF ITS OBLIGATIONS UNDER
THIS SUBSECTION;

 

(II)              COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT EACH INDIVIDUAL PROPERTY, SUCH INSURANCE (A) TO BE ON THE SO-CALLED
“OCCURRENCE” FORM WITH A COMBINED SINGLE LIMIT OF NOT LESS THAN $1,000,000.00
PRE OCCURRENCE AND $2,000,000 IN THE AGGREGATE; (B) TO CONTINUE AT NOT LESS THAN
THE AFORESAID LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER IN WRITING BY REASON
OF CHANGED ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (C) TO
COVER AT LEAST THE FOLLOWING HAZARDS: (1) PREMISES AND OPERATIONS; (2) PRODUCTS
AND COMPLETED OPERATIONS ON AN “IF ANY” BASIS; (3) INDEPENDENT CONTRACTORS; (4)
BLANKET CONTRACTUAL LIABILITY FOR ALL WRITTEN AND ORAL CONTRACTS; AND (5)
CONTRACTUAL LIABILITY COVERING THE INDEMNITIES CONTAINED IN ARTICLE 10 OF THE
SECURITY INSTRUMENTS TO THE EXTENT THE SAME IS AVAILABLE. THE DEDUCTIBLE FOR THE
COVERAGE REQUIRED PURSUANT TO THIS SUBSECTION (II) SHALL NOT EXCEED $250,000;

 

86

--------------------------------------------------------------------------------


 

(III)             BUSINESS INTERRUPTION/LOSS OF RENTS INSURANCE (A) WITH LOSS
PAYABLE TO LENDER AS MORTGAGEE AND LOSS PAYEE; (B) COVERING ALL RISKS REQUIRED
TO BE COVERED BY THE INSURANCE PROVIDED FOR IN SECTION 6.1(A)(I); (C) IN AN
AMOUNT EQUAL TO 100% OF THE PROJECTED GROSS INCOME FROM EACH INDIVIDUAL PROPERTY
(ON AN ACTUAL LOSS SUSTAINED BASIS) FOR A PERIOD CONTINUING UNTIL THE
RESTORATION OF THE INDIVIDUAL PROPERTY IS COMPLETED; THE AMOUNT OF SUCH BUSINESS
INTERRUPTION/LOSS OF RENTS INSURANCE SHALL BE DETERMINED PRIOR TO THE CLOSING
DATE AND AT LEAST ONCE EACH YEAR THEREAFTER BASED ON THE GREATEST OF: (X)
BORROWER’S REASONABLE ESTIMATE OF THE GROSS INCOME FROM EACH INDIVIDUAL PROPERTY
AND (Y) THE HIGHEST GROSS INCOME RECEIVED DURING THE TERM OF THE NOTE FOR ANY
FULL CALENDAR YEAR PRIOR TO THE DATE THE AMOUNT OF SUCH INSURANCE IS BEING
DETERMINED, IN EACH CASE FOR THE SUCCEEDING TWENTY-FOUR (24) MONTH PERIOD AND
(D) CONTAINING AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT WHICH PROVIDES THAT
AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND THE PERSONAL PROPERTY HAS BEEN
REPAIRED, THE CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER
RETURNS TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX
(6) MONTHS FROM THE DATE THAT THE APPLICABLE INDIVIDUAL PROPERTY IS REPAIRED OR
REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING
THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD; ALL INSURANCE
PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS SECTION 6.1(A)(III) SHALL BE HELD BY
LENDER AND SHALL BE APPLIED TO THE OBLIGATIONS SECURED HEREUNDER FROM TIME TO
TIME DUE AND PAYABLE HEREUNDER AND UNDER THE NOTE AND THIS AGREEMENT; PROVIDED,
HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED TO RELIEVE BORROWER OF
ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED HEREUNDER ON THE RESPECTIVE DATES
OF PAYMENT PROVIDED FOR IN THE NOTE AND THIS AGREEMENT EXCEPT TO THE EXTENT SUCH
AMOUNTS ARE ACTUALLY PAID OUT OF THE PROCEEDS OF SUCH BUSINESS INTERRUPTION/LOSS
OF RENTS INSURANCE.

 

(IV)             AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS (A) OWNER’S
CONTINGENT OR PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR
UNDER THE TERMS OR PROVISIONS OF THE INSURANCE PROVIDED FOR IN SECTION
6.1(C)(II); AND (B) THE INSURANCE PROVIDED FOR IN SECTION 6.1(A)(I) SHALL BE
WRITTEN IN A SO-CALLED BUILDER’S RISK COMPLETED VALUE OR SIMILAR PROPERTY FORM
(1) ON A NON-REPORTING BASIS, (2) AGAINST ALL RISKS INSURED AGAINST PURSUANT TO
SECTION 6.1(A)(I), (3) SHALL INCLUDE PERMISSION TO OCCUPY EACH INDIVIDUAL
PROPERTY, AND (4) SHALL CONTAIN AN AGREED AMOUNT ENDORSEMENT WAIVING
CO-INSURANCE PROVISIONS;

 

(V)              WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE IN WHICH EACH INDIVIDUAL PROPERTY IS LOCATED, AND EMPLOYER’S LIABILITY
INSURANCE WITH A LIMIT OF AT LEAST $1,000,000.00 PER ACCIDENT AND PER DISEASE
PER EMPLOYEE, AND $1,000,000.00 FOR DISEASE AGGREGATE IN RESPECT OF ANY WORK OR
OPERATIONS ON OR ABOUT EACH INDIVIDUAL PROPERTY, OR IN CONNECTION WITH SUCH
INDIVIDUAL PROPERTY OR ITS OPERATION (IF APPLICABLE);

 

(VI)             COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SECTION 6.1(A)(I);

 

87

--------------------------------------------------------------------------------


 

(VII)            IF ANY PORTION OF THE IMPROVEMENTS IS AT ANY TIME LOCATED IN AN
AREA IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN DEVELOPMENT OR ANY
SUCCESSOR THERETO AS AN AREA HAVING SPECIAL FLOOD HAZARDS PURSUANT TO THE
NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER PROTECTION ACT OF 1973
OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994, AS EACH MAY BE AMENDED, OR
ANY SUCCESSOR LAW (THE “FLOOD INSURANCE ACTS”), FLOOD HAZARD INSURANCE OF THE
FOLLOWING TYPES AND IN THE FOLLOWING AMOUNTS (A) COVERAGE UNDER POLICIES ISSUED
PURSUANT TO THE FLOOD INSURANCE ACTS (THE “FLOOD INSURANCE POLICIES”) IN AN
AMOUNT EQUAL TO THE MAXIMUM LIMIT OF COVERAGE AVAILABLE FOR THE APPLICABLE
INDIVIDUAL PROPERTY UNDER THE FLOOD INSURANCE ACTS, SUBJECT ONLY TO CUSTOMARY
DEDUCTIBLES UNDER SUCH POLICIES AND (B) COVERAGE UNDER SUPPLEMENTAL PRIVATE
POLICIES IN AN AMOUNT, WHICH WHEN ADDED TO THE COVERAGE PROVIDED UNDER THE FLOOD
ACT POLICIES WITH RESPECT TO AN INDIVIDUAL PROPERTY, IS NOT LESS THAN THE
ALLOCATED LOAN AMOUNT FOR SUCH INDIVIDUAL PROPERTY;

 

(VIII)           EARTHQUAKE FOR LOCATIONS WITH PROBABLE MAXIMUM LOSS PERCENTAGES
(PML%) OF 20 OR GREATER, AND, IF REQUIRED BY LENDER, SINKHOLE AND MINE
SUBSIDENCE INSURANCE IN AMOUNTS EQUAL TO ONE TIMES (1X) THE PROBABLE MAXIMUM
LOSS OF EACH INDIVIDUAL PROPERTY AS DETERMINED BY LENDER IN ITS SOLE DISCRETION
AND IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, PROVIDED THAT THE INSURANCE
PURSUANT TO THIS SECTION 6.1(A)(VIII) HEREOF SHALL BE ON TERMS CONSISTENT WITH
THE ALL RISK INSURANCE POLICY REQUIRED UNDER SECTION 6.1(A)(I) HEREOF;

 

(IX)             UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN
SEVENTY-FIVE MILLION AND 00/100 DOLLARS ($75,000,000.00) PER OCCURRENCE ON TERMS
CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED UNDER
SECTION 6.1(A)(II) HEREOF;

 

(X)              SUCH OTHER INSURANCE AND IN SUCH AMOUNTS AS IS REQUIRED UNDER
THE OPERATING LEASES, THE QUALIFIED ASSIGNEE LEASES OR AS LENDER FROM TIME TO
TIME MAY REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE
TIME ARE COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO EACH INDIVIDUAL
PROPERTY LOCATED IN OR AROUND THE REGION IN WHICH THE EACH INDIVIDUAL PROPERTY
IS LOCATED.

 

(B)           ALL INSURANCE PROVIDED SHALL BE OBTAINED UNDER VALID AND
ENFORCEABLE POLICIES (THE “POLICIES” OR IN THE SINGULAR, THE “POLICY”), AND
SHALL BE SUBJECT TO THE APPROVAL OF LENDER AS TO INSURANCE COMPANIES, POLICY
LIMITS AND ANY SUB-LIMITS THEREOF, FORMS (INCLUDING EXCLUSIONS AND EXCEPTIONS),
DEDUCTIBLES, LOSS PAYEES AND INSUREDS. THE INSURANCE COMPANIES MUST BE APPROVED,
AUTHORIZED OR LICENSED TO PROVIDE INSURANCE IN THE STATE IN WHICH THE PROPERTY
IS LOCATED AND HAVE A RATING OF “A” OR BETTER FOR FINANCIAL STRENGTH CLAIMS
PAYING ABILITY ASSIGNED BY MOODY’S INVESTORS SERVICE, INC. (IF MOODY’S INVESTORS
SERVICE, INC. PROVIDES A RATING FOR THE INSURER) AND STANDARD & POOR’S RATING
GROUP (“S&P”), PROVIDED THAT IF ANY INSURANCE REQUIRED IS PROVIDED BY A
SYNDICATE OF INSURERS, THE INSURERS WITH RESPECT TO SUCH INSURANCE SHALL BE
ACCEPTABLE IF:   (I) THE FIRST LAYER OF COVERAGE UNDER SUCH INSURANCE SHALL BE
PROVIDED BY CARRIERS WITH A MINIMUM FINANCIAL STRENGTH RATING FROM S&P OF “A” OR
BETTER; (II) SIXTY PERCENT (60%) (SEVENTY-FIVE PERCENT (75%) IF THERE FOUR OR
FEWER MEMBERS IN THE SYNDICATE) OF THE AGGREGATE LIMITS

 

88

--------------------------------------------------------------------------------


 

UNDER SUCH POLICIES MUST BE PROVIDED BY CARRIERS WITH A MINIMUM FINANCIAL
STRENGTH RATING FROM S&P OF “A” OR BETTER AND (III) THE FINANCIAL STRENGTH
RATING FROM S&P FOR EACH CARRIER IN THE SYNDICATE SHALL HAVE A FINANCIAL
STRENGTH RATING FROM S&P OF AT LEAST “BBB”(EACH SUCH INSURER SHALL BE REFERRED
TO BELOW AS A “QUALIFIED INSURER”).  BORROWER WILL BE REQUIRED TO MAINTAIN
INSURANCE AGAINST TERRORISM, TERRORIST ACTS OR SIMILAR ACTS OF SABOTAGE
(“TERRORISM INSURANCE”) WITH COVERAGE AMOUNTS OF NOT LESS THAN TWO HUNDRED
MILLION AND 00/100 DOLLARS ($200,000,000.00) (THE “TERRORISM INSURANCE REQUIRED
AMOUNT”).  NOTWITHSTANDING THE FOREGOING SENTENCE, BORROWER SHALL NOT BE
OBLIGATED TO EXPEND MORE THAN $150,000.00 IN ANY FISCAL YEAR ON INSURANCE
PREMIUMS FOR TERRORISM INSURANCE (THE “TERRORISM INSURANCE CAP”), INCREASED
ANNUALLY BASED ON INCREASES IN THE CPI INDEX, AND IF THE COST OF THE TERRORISM
INSURANCE REQUIRED AMOUNT EXCEEDS THE TERRORISM INSURANCE CAP, BORROWER SHALL
PURCHASE THE MAXIMUM AMOUNT OF TERRORISM INSURANCE AVAILABLE WITH FUNDS EQUAL TO
THE TERRORISM INSURANCE CAP.  NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE
EXPIRATION DATES OF THE POLICIES THERETOFORE FURNISHED TO LENDER PURSUANT TO
SECTION 6.1(A), BORROWER SHALL DELIVER CERTIFIED COPIES OF INSURANCE
CERTIFICATES OR BINDERS MARKED “PREMIUM PAID” OR ACCOMPANIED BY EVIDENCE
SATISFACTORY TO LENDER OF PAYMENT OF THE PREMIUMS DUE THEREUNDER (THE “INSURANCE
PREMIUMS”).

 

(C)           INTENTIONALLY OMITTED.

 

(D)           ALL POLICIES PROVIDED FOR OR CONTEMPLATED BY SECTION 6.1(A)
HEREOF, EXCEPT FOR THE POLICY REFERENCED IN SECTION 6.1(A)(V), SHALL NAME LENDER
AND BORROWER AS THE INSURED OR ADDITIONAL INSURED, AS THEIR RESPECTIVE INTERESTS
MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE, BOILER AND MACHINERY, AND FLOOD
INSURANCE, SHALL CONTAIN A SO-CALLED NEW YORK STANDARD NON-CONTRIBUTING
MORTGAGEE CLAUSE IN FAVOR OF LENDER PROVIDING THAT THE LOSS THEREUNDER SHALL BE
PAYABLE TO LENDER AS THEIR INTERESTS MAY APPEAR.

 

(E)           ALL POLICIES PROVIDED FOR IN SECTION 6.1(A) HEREOF SHALL CONTAIN
CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

 

(I)               NO ACT OR NEGLIGENCE OF BORROWER, ANY TENANT, OR ANYONE ACTING
FOR BORROWER OR SUCH TENANT, OR FAILURE TO COMPLY WITH THE PROVISIONS OF ANY
POLICY WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE INSURANCE OR ANY PART
THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE INSURANCE
INSOFAR AS LENDER IS CONCERNED;

 

(II)              THE POLICY SHALL NOT BE MATERIALLY CHANGED (OTHER THAN TO
INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELLED WITHOUT AT LEAST TEN (10)
DAYS’ WRITTEN NOTICE TO LENDER AND ANY OTHER PARTY NAMED THEREIN AS AN INSURED;

 

(III)             EACH POLICY SHALL PROVIDE THAT THE ISSUERS THEREOF SHALL GIVE
WRITTEN NOTICE TO LENDER IF THE POLICY HAS NOT BEEN RENEWED TEN (10) DAYS PRIOR
TO ITS EXPIRATION; AND

 

(IV)             LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON
OR SUBJECT TO ANY ASSESSMENTS THEREUNDER.

 

89

--------------------------------------------------------------------------------


 

(F)            UPON LENDER’S REQUEST, BORROWER SHALL FURNISH TO LENDER, ON OR
BEFORE THIRTY (30) DAYS AFTER THE CLOSE OF EACH OF BORROWER’S FISCAL YEARS OR IF
DIFFERENT, THE TENANT’S FISCAL YEAR, A SCHEDULE OF INSURANCE SUMMARIZING THE
INSURANCE MAINTAINED IN COMPLIANCE HEREWITH, OF THE RISKS COVERED BY SUCH
INSURANCE AND OF THE INSURANCE COMPANY OR COMPANIES WHICH CARRY SUCH INSURANCE
AND, IF REQUESTED BY LENDER, VERIFICATION OF THE ADEQUACY OF SUCH INSURANCE BY
AN INDEPENDENT INSURANCE BROKER OR APPRAISER ACCEPTABLE TO LENDER.

 

(G)           IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT
ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE
THE RIGHT, WITHOUT PRIOR NOTICE TO BORROWER (BUT LENDER SHALL PROMPTLY NOTIFY
BORROWER AFTER TAKING ANY SUCH ACTION) TO TAKE SUCH ACTION AS LENDER DEEMS
NECESSARY TO PROTECT ITS INTEREST IN THE PROPERTIES, INCLUDING, WITHOUT
LIMITATION, THE OBTAINING OF SUCH INSURANCE COVERAGE AS LENDER IN ITS SOLE
DISCRETION DEEMS APPROPRIATE, AND ALL EXPENSES INCURRED BY LENDER IN CONNECTION
WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL
BE PAID BY BORROWER TO LENDER UPON DEMAND AND UNTIL PAID SHALL BE SECURED BY THE
SECURITY INSTRUMENTS AND SHALL BEAR INTEREST AT THE DEFAULT RATE.

 

(H)           IN THE EVENT OF A FORECLOSURE OF ANY OF THE SECURITY INSTRUMENTS,
OR OTHER TRANSFER OF TITLE TO ANY INDIVIDUAL PROPERTY IN EXTINGUISHMENT IN WHOLE
OR IN PART OF THE DEBT ALL RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE
POLICIES THEN IN FORCE AND ALL PROCEEDS PAYABLE THEREUNDER SHALL THEREUPON VEST
IN THE PURCHASER AT SUCH FORECLOSURE OR LENDER OR OTHER TRANSFEREE IN THE EVENT
OF SUCH OTHER TRANSFER OF TITLE.

 

Section 6.2            Casualty.

 

If an Individual Property shall be damaged or destroyed, in whole or in part, by
fire or other casualty (a “Casualty”), Borrower shall give prompt notice of such
damage to Lender and, subject to Operating Tenant’s right under the Operating
Lease to terminate the Operating Lease as to any Individual Property subject to
a “casualty event” under the terms of the Operating Lease, Borrower shall
promptly commence, or cause commencement, and diligently prosecute or cause
prosecution of the completion of the Restoration of the Individual Property as
nearly as possible to the condition the Individual Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender and otherwise in accordance with Section 6.4.  Borrower shall pay, or
cause to be paid, all costs of such Restoration whether or not such costs are
covered by insurance.  Lender may, but shall not be obligated to make proof of
loss if not made promptly by Borrower or Operating Tenant.

 

Section 6.3            Condemnation.

 

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of all or any part of any
Individual Property and shall deliver to Lender copies of any and all papers
served in connection with such proceedings.  Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings.

 

90

--------------------------------------------------------------------------------


 

Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt. 
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note.  If any Individual Property or any
portion thereof is taken by a condemning authority, and Tenant has not elected
to terminate the Lease with respect to such Individual Property, Borrower shall,
subject to Operating Tenant’s right under the Operating Lease to terminate the
Operating Lease as to any Individual Property subject to a condemnation
proceeding under the terms of the Operating Lease, Borrower shall promptly
commence, or cause commencement and diligently prosecute or cause prosecution of
the Restoration of the applicable Individual Property and otherwise comply with
the provisions of Section 6.4.  If any Individual Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

 

Section 6.4            Restoration.

 

6.4.1        Application to Restoration.

 

If any Casualty covered by any of the Policies or Condemnation occurs where the
Operating Tenant has not terminated the Operating Lease as to any such
Individual Property in accordance with the provisions of Sections 6.2 and 6.3
above, and if:

 

(I)               IN THE REASONABLE JUDGMENT OF LENDER, THE AFFECTED INDIVIDUAL
PROPERTY CAN BE RESTORED BEFORE THE EARLIER OF (I) AT LEAST THREE (3) MONTHS
BEFORE THE MATURITY DATE OR (II) SIX (6) MONTHS PRIOR TO EXPIRATION OF THE
OPERATING LEASE AND THE APPLICABLE QUALIFIED ASSIGNEE LEASES, AND PRIOR TO THE
EXPIRATION OF THE RENTAL OR BUSINESS INTERRUPTION INSURANCE WITH RESPECT
THERETO, TO THE AFFECTED INDIVIDUAL PROPERTY’S PRE-EXISTING CONDITION AND
UTILITY AS EXISTED IMMEDIATELY PRIOR TO SUCH CASUALTY OR CONDEMNATION AND TO AN
ECONOMIC UNIT NOT LESS VALUABLE AND NOT LESS USEFUL THAN THE SAME WAS
IMMEDIATELY PRIOR TO THE CASUALTY OR CONDEMNATION, AND AFTER SUCH RESTORATION
SUCH INDIVIDUAL PROPERTY WILL ADEQUATELY SECURE THE ALLOCATED LOAN AMOUNT FOR
SUCH INDIVIDUAL PROPERTY;

 

(II)              FOLLOWING THE RESTORATION THEREOF, SUCH INDIVIDUAL PROPERTY
WILL CONTINUE TO BE DEMISED UNDER THE OPERATING LEASE AND, IF APPLICABLE, THE
QUALIFIED ASSIGNEE LEASES, AND PROVIDED SUCH OPERATING LEASE AND, IF APPLICABLE,
THE QUALIFIED ASSIGNEE LEASES ARE THEN IN FULL FORCE AND EFFECT AND THE
APPLICABLE OPERATING TENANT AND, QUALIFIED ASSIGNEE, IF APPLICABLE, IS NOT IN
BANKRUPTCY; AND

 

(III)             NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE THEN
CONTINUING,

 

91

--------------------------------------------------------------------------------


 

then the Net Proceeds shall be (I) in the event the Net Proceeds are less than
the Restoration Threshold, disbursed to Borrower or (II) in the event the Net
Proceeds are greater than the Restoration Threshold and, during a Lockbox Cash
Flow Sweep Period, less than $3,000,000.00, applied to reimburse Borrower, in
either case, for the cost of Restoration of the affected Individual Property, in
the manner set forth herein.  Borrower shall commence or cause the commencement
of, and diligently prosecute or cause the diligent prosecution of such
Restoration.  Notwithstanding the foregoing, in no event shall Lender be
obligated to apply such Net Proceeds to reimburse any Borrower for the cost of
Restoration unless, in addition to satisfaction of the foregoing conditions,
both (x) Borrower shall pay or cause to be paid all costs of such Restoration in
excess of the net amount of the Net Proceeds made available pursuant to the
terms hereof; and (y) Lender shall have received evidence reasonably
satisfactory to it that during the period of the Restoration, the aggregate
Rents for the Properties will be at least equal to the sum of the operating
expenses for all Properties and all debt service, reserve and other payments
required under the Loan Documents during such period, as reasonably determined
by Lender.

 

6.4.2        Application to Debt

 

(A) During a Lockbox Cash Flow Sweep Period and in the event the Net Proceeds
are greater than or equal to $3,000,000.00 or (B) if Operating Tenant has
terminated the Operating Lease as to any Individual Property in connection with
a casualty event or condemnation proceeding pursuant to the terms of the
Operating Lease, any Net Proceeds may, at the option of Lender in its
discretion, be applied to the payment of (i) interest on the Note through the
end of the Interest Period in which such payment occurs, (ii) the unpaid
principal balance of the Loan and (iii) other charges due under the Note and/or
any of the other Loan Documents.

 

6.4.3        Procedure for Application to Restoration

 

In the event the Net Proceeds are greater than the Restoration Threshold and,
during a Lockbox Cash Flow Sweep Period, less than $3,000,000.00 and Borrower is
entitled to reimbursement out of the Net Proceeds held by Lender, such Net
Proceeds shall be disbursed from time to time upon Lender being furnished with:

 

(I)               EVIDENCE SATISFACTORY TO LENDER OF THE ESTIMATED COST OF
COMPLETION OF THE RESTORATION,

 

(II)              PRIOR TO THE COMMENCEMENT OF RESTORATION, LENDER SHALL HAVE
EVIDENCE SATISFACTORY TO LENDER THAT DETERMINED THAT ALL IMMEDIATELY AVAILABLE
FUNDS IN ADDITION TO THE NET PROCEEDS IN LENDER’S REASONABLE JUDGMENT ARE
SUFFICIENT TO COMPLETE THE PROPOSED RESTORATION,

 

(III)             SUCH ARCHITECT’S CERTIFICATES, WAIVERS OF LIEN, CONTRACTOR’S
SWORN STATEMENTS, TITLE INSURANCE ENDORSEMENTS, BONDS, PLATS OF SURVEY, PERMITS,
APPROVALS, LICENSES AND SUCH OTHER DOCUMENTS AND ITEMS AS LENDER MAY REQUIRE AND
APPROVE IN LENDER’S REASONABLE DISCRETION, AND

 

(IV)             ALL PLANS AND SPECIFICATIONS FOR SUCH RESTORATION, SUCH PLANS
AND SPECIFICATIONS TO BE APPROVED BY LENDER PRIOR TO COMMENCEMENT OF ANY WORK.

 

92

--------------------------------------------------------------------------------


 

Lender may, at Borrower’s expense, retain a consultant to review and approve all
requests for disbursements, which approval shall also be a condition precedent
to any disbursement.  No payment made prior to the final completion of the
Restoration shall exceed ninety percent (90%) of the value of the work
performed; funds other than the Net Proceeds shall be disbursed prior to
disbursement of such Net Proceeds; and at all times, the undisbursed balance of
such Net Proceeds then held by Lender, together with funds deposited for that
purpose or irrevocably committed to the satisfaction of Lender by or on behalf
of Borrower for that purpose, shall be at least sufficient in the reasonable
judgment of Lender to pay for the cost of completion of the Restoration, free
and clear of all Liens or claims for Lien.  Provided no Event of Default then
exists, any surplus that remains out of the Insurance Proceeds held by Lender
after payment of such costs of Restoration shall be paid to Borrower.  Any
surplus that remains out of the Condemnation Proceeds received by Lender after
payment of such costs of Restoration shall be retained by Lender and applied to
payment of the Debt or returned to Borrower.

 

VII.         RESERVE FUNDS

 

Section 7.1            Required Repair Funds.

 

7.1.1        Deposits.

 

On the Closing Date, Borrower shall deposit with Lender the amount for each
Individual Property set forth on such Schedule II hereto to perform the Required
Repairs for such Individual Property.  Amounts so deposited with Lender shall be
held by Lender in accordance with Section 7.7 hereof.  Amounts so deposited
shall hereinafter be referred to as Borrower’s “Required Repair Fund.”  Borrower
shall perform, or cause to be performed, the repairs at the Properties, as more
particularly set forth on Schedule II hereto (such repairs hereinafter referred
to as “Required Repairs”).  Borrower shall complete, or cause to be completed,
the Required Repairs on or before the required deadline for each repair as set
forth on Schedule II.  It shall be an Event of Default under this Agreement if
(i) Borrower does not complete or does not cause the completion of the Required
Repairs at each Individual Property as set forth on Schedule II on or before
January 1, 2007, or (ii) Borrower does not satisfy, or cause the satisfaction,
of each condition contained in Section 7.1.2 hereof.  Upon the occurrence of an
Event of Default, Lender, at its option, may withdraw all Required Repair Funds
from the Required Repair Account and Lender may apply such funds either to
completion of the Required Repairs at one or more of the Properties or toward
payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion.  Lender’s right to withdraw and apply Required
Repair Funds shall be in addition to all other rights and remedies provided to
Lender under this Agreement and the other Loan Documents.

 

7.1.2        Release of Required Repair Funds.

 

Lender shall disburse to Borrower the Required Repair Funds from the Required
Repair Account from time to time upon satisfaction by Borrower of each of the
following conditions:  (a) Borrower shall submit a written request for payment
to Lender at least ten (10) days prior to the date on which Borrower requests
such payment be made and specifying the Required Repairs to be paid, (b) on the
date such request is received by Lender and on the date such payment is to be
made, no Default or Event of Default shall exist and remain uncured, (c) Lender
shall have

 

93

--------------------------------------------------------------------------------


 

received an Officers’ Certificate (i) stating that all Required Repairs at the
applicable Individual Property to be funded by the requested disbursement have
been completed in a good and workmanlike manner and, to Borrower’s knowledge, in
accordance with all Legal Requirements and Environmental Laws, (ii) identifying
each Person that supplied materials or labor in connection with the Required
Repairs performed at such Individual Property with respect to the reimbursement
to be funded by the requested disbursement, and (iii) stating that each such
Person has been paid in full with respect to the portion of the Required Repairs
which is the subject of the requested disbursement, such Officers’ Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, and (d) at Lender’s option, a title search for such Individual Property
indicating that such Individual Property is free from all Liens, claims and
other encumbrances not previously approved by Lender. Lender shall not be
required to make disbursements from the Required Repair Account unless such
requested disbursement is in an amount greater than $25,000 (or a lesser amount
if the total amount in the Required Repair Account is less than $25,000, in
which case only one disbursement of the amount remaining in the account shall be
made).  Upon the satisfaction of the foregoing requirements, Lender shall be
obligated to make disbursements from the Required Repair Account with respect to
an Individual Property in the amount allocated for such Individual Property set
forth on Schedule II hereof (even if the cost to complete such work is less than
the amount set forth in Schedule II hereof; provided that Lender shall not be
obligated to make disbursements from the Required Repair Account with respect to
an Individual Property in excess of the amount allocated for such Individual
Property as set forth on Schedule II hereof.

 

Section 7.2            Tax and Insurance Escrow Fund.

 

(a)           During any Triggering Event Period, Borrower shall pay (or cause
to be paid) to Lender on each Payment Date (i) one-twelfth of the Taxes (the
“Monthly Tax Deposit”) that Lender estimates will be payable during the next
ensuing twelve (12) months in order to accumulate with Lender sufficient funds
to pay all such Taxes at least thirty (30) days prior to their respective due
dates; and (ii) at the option of Lender, if the liability or casualty Policy
maintained by Borrower covering the Properties shall not constitute an approved
blanket or umbrella Policy pursuant to Section 6.1 hereof, or Lender shall
require Borrower to obtain a separate Policy pursuant to Section 6.1 hereof,
one-twelfth of the Insurance Premiums (the “Monthly Insurance Premium Deposit”)
that Lender estimates will be payable for the renewal of the coverage afforded
by the Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (i) and (ii) above
hereinafter called the “Tax and Insurance Escrow Fund”).  The Tax and Insurance
Escrow Fund and the payments of interest or principal or both, payable pursuant
to the Note and this Agreement, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.  Lender will apply the Tax and Insurance
Escrow Fund to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to Sections 5.1.12 and 6.1, respectively, hereof.  In making
any payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof.  If the amount of the Tax and Insurance Escrow
Fund shall exceed the amounts due for Taxes and Insurance Premiums pursuant to
Sections 5.1.12 and 6.1,

 

94

--------------------------------------------------------------------------------


 

respectively, hereof, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Escrow Fund.  In allocating such excess, Lender may deal with the
Person shown on the records of Lender to be the owner of the Properties.  Any
amount remaining in the Tax and Insurance Escrow Fund after the Debt has been
paid in full shall be returned to Borrower.  If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes and Insurance Premiums by the dates set forth in (i) and
(ii) above, Lender shall notify Borrower of such determination and Borrower
shall increase its monthly payments to Lender by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to delinquency of the Taxes and/or thirty (30) days prior to expiration of
the Policies, as the case may be.

 

(b)           Upon the occurrence of a Triggering Event Termination Event, upon
written request of Borrower, Lender shall disburse all funds contained in the
Tax and Insurance Escrow Fund to Borrower.

 

Section 7.3            Replacements and Replacement Reserve.

 

7.3.1        Replacement Reserve Fund.

 

(a)           During any Triggering Event Period, Borrower shall pay (or cause
to be paid) to Lender on each Payment Date one-twelfth (1/12) of $0.20 per
square foot of net rentable space at the Properties (the “Replacement Reserve
Monthly Deposit”) for replacements and repairs required to be made to the
Properties during the calendar year (collectively, the “Replacements”).  Amounts
so deposited shall hereinafter be referred to as Borrower’s “Replacement Reserve
Fund”.

 

(b)           Upon the occurrence of a Triggering Event Termination Event, upon
written request of Borrower, Lender shall disburse all funds contained in the
Replacement Reserve Fund to Borrower.

 

95

--------------------------------------------------------------------------------


 

7.3.2        Disbursements from Replacement Reserve Account.

 

Lender shall disburse to Borrower the Replacement Reserve Fund from the
Replacement Reserve Account from time to time upon satisfaction by Borrower’s of
each of the following conditions:  (a) Borrower shall submit a written request
for payment to Lender at least ten (10) days prior to the date on which Borrower
requests such payment be made and specifying the Replacements to be paid, (b) on
the date such request is received by Lender and on the date such payment is to
be made, no Default or Event of Default shall exist and remain uncured, (c)
Lender shall have received an Officers’ Certificate (i) stating that all
Replacements (or the portion thereof) at the applicable Individual Property to
be funded by the requested disbursement have been completed in good and
workmanlike manner and, to Borrower’s knowledge, in accordance with all Legal
Requirements and Environmental Laws, such certificate to be accompanied by a
copy of any license, permit or other approval by any Governmental Authority
required to commence and/or complete the Replacements, (ii) identifying each
Person that supplied materials or labor in connection with the Replacements
performed at such Individual Property with respect to the reimbursement to be
funded by the requested disbursement, and (iii) stating that each such Person
has been paid in full, such Officers’ Certificate to be accompanied by lien
waivers or other evidence of payment satisfactory to Lender, (d) at Lender’s
option, a title search for such Individual Property indicating that such
Individual Property is free from all Liens, claims and other encumbrances not
previously approved by Lender, and (e) Lender shall have received such other
evidence as Lender shall reasonably request that the Replacements (or the
applicable portions thereof) at such Individual Property to be funded by the
requested disbursement have been completed in a good and workmanlike manner and
are paid for upon such disbursement to Borrower.  Lender shall not be required
to make disbursements from the Replacement Reserve Account unless such requested
disbursement is in an amount greater than $25,000 (or a lesser amount if the
total amount in the Replacement Reserve Account is less than $25,000, in which
case only one disbursement of the amount remaining in the account shall be
made).  Lender shall not be obligated to make disbursements from the Replacement
Reserve Account with respect to an Individual Property in excess of the amount
allocated for such Individual Property.

 

7.3.3        Performance of Replacements.

 

(A)           BORROWER SHALL MAKE (OR CAUSE TO BE MADE) REPLACEMENTS WHEN
REQUIRED IN ORDER TO KEEP EACH INDIVIDUAL PROPERTY IN GOOD WORKING ORDER AND
REPAIR, AND TO KEEP (OR CAUSE TO BE KEPT) EACH INDIVIDUAL PROPERTY OR ANY
PORTION THEREOF FROM DETERIORATING.  BORROWER SHALL COMPLETE (OR CAUSE TO BE
COMPLETED) ALL REPLACEMENTS IN A GOOD AND WORKMANLIKE MANNER AS SOON AS
PRACTICABLE FOLLOWING THE COMMENCEMENT OF MAKING EACH SUCH REPLACEMENT.

 

(B)           SUBJECT TO TERMS OF THE OPERATING LEASE, LENDER RESERVES THE
RIGHT, AT ITS OPTION, TO APPROVE ALL CONTRACTS OR WORK ORDERS WITH MATERIALMEN,
MECHANICS, SUPPLIERS, SUBCONTRACTORS, CONTRACTORS OR OTHER PARTIES PROVIDING
LABOR OR MATERIALS IN CONNECTION WITH THE REPLACEMENTS COSTING, IN THE
AGGREGATE, IN EXCESS OF $500,000 WITH RESPECT TO EACH INDIVIDUAL PROPERTY.  UPON
LENDER’S REQUEST, BORROWER SHALL ASSIGN ANY CONTRACT OR SUBCONTRACT TO LENDER.

 

96

--------------------------------------------------------------------------------


 

(C)           IN THE EVENT LENDER DETERMINES IN ITS REASONABLE DISCRETION THAT
ANY REPLACEMENT IS NOT BEING PERFORMED IN A WORKMANLIKE OR TIMELY MANNER OR THAT
ANY REPLACEMENT HAS NOT BEEN COMPLETED IN A WORKMANLIKE OR TIMELY MANNER, LENDER
SHALL HAVE THE OPTION TO WITHHOLD DISBURSEMENT FOR SUCH UNSATISFACTORY
REPLACEMENT AND TO PROCEED UNDER EXISTING CONTRACTS OR TO CONTRACT WITH THIRD
PARTIES TO COMPLETE SUCH REPLACEMENT AND TO APPLY THE REPLACEMENT RESERVE FUND
TOWARD THE LABOR AND MATERIALS NECESSARY TO COMPLETE SUCH REPLACEMENT, WITHOUT
PROVIDING ANY PRIOR NOTICE TO BORROWER AND TO EXERCISE ANY AND ALL OTHER
REMEDIES AVAILABLE TO LENDER UPON AN EVENT OF DEFAULT HEREUNDER.

 

(D)           IN ORDER TO FACILITATE LENDER’S COMPLETION OR MAKING OF THE
REPLACEMENTS PURSUANT TO SECTION 7.3.3(C) ABOVE, BORROWER GRANTS LENDER THE
RIGHT TO ENTER ONTO ANY INDIVIDUAL PROPERTY AND PERFORM ANY AND ALL WORK AND
LABOR NECESSARY TO COMPLETE OR MAKE THE REPLACEMENTS AND/OR EMPLOY WATCHMEN TO
PROTECT SUCH INDIVIDUAL PROPERTY FROM DAMAGE.  ALL SUMS SO EXPENDED BY LENDER,
TO THE EXTENT NOT FROM THE REPLACEMENT RESERVE FUND, SHALL BE DEEMED TO HAVE
BEEN ADVANCED UNDER THE LOAN TO BORROWER AND SECURED BY THE SECURITY
INSTRUMENTS.  FOR THIS PURPOSE, BORROWER CONSTITUTES AND APPOINTS LENDER ITS
TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION TO COMPLETE OR
UNDERTAKE THE REPLACEMENTS IN THE NAME OF BORROWER.  SUCH POWER OF ATTORNEY
SHALL BE DEEMED TO BE A POWER COUPLED WITH AN INTEREST AND CANNOT BE REVOKED. 
BORROWER EMPOWERS SAID ATTORNEY-IN-FACT AS FOLLOWS:  (I) TO USE ANY FUNDS IN THE
REPLACEMENT RESERVE ACCOUNT FOR THE PURPOSE OF MAKING OR COMPLETING THE
REPLACEMENTS; (II) TO MAKE SUCH ADDITIONS, CHANGES AND CORRECTIONS TO THE
REPLACEMENTS AS SHALL BE NECESSARY OR DESIRABLE TO COMPLETE THE REPLACEMENTS;
(III) TO EMPLOY SUCH CONTRACTORS, SUBCONTRACTORS, AGENTS, ARCHITECTS AND
INSPECTORS AS SHALL BE REQUIRED FOR SUCH PURPOSES; (IV) TO PAY, SETTLE OR
COMPROMISE ALL EXISTING BILLS AND CLAIMS WHICH ARE OR MAY BECOME LIENS AGAINST
ANY INDIVIDUAL PROPERTY, OR AS MAY BE NECESSARY OR DESIRABLE FOR THE COMPLETION
OF THE REPLACEMENTS, OR FOR CLEARANCE OF TITLE; (V) TO EXECUTE ALL APPLICATIONS
AND CERTIFICATES IN THE NAME OF BORROWER WHICH MAY BE REQUIRED BY ANY OF THE
CONTRACT DOCUMENTS; (VI) TO PROSECUTE AND DEFEND ALL ACTIONS OR PROCEEDINGS IN
CONNECTION WITH ANY INDIVIDUAL PROPERTY OR THE REHABILITATION AND REPAIR OF ANY
INDIVIDUAL PROPERTY; AND (VII) TO DO ANY AND EVERY ACT WHICH BORROWER MIGHT DO
IN ITS OWN BEHALF TO FULFILL THE TERMS OF THIS AGREEMENT.

 

(E)           NOTHING IN THIS SECTION 7.3.3 SHALL:  (I) MAKE LENDER RESPONSIBLE
FOR MAKING OR COMPLETING THE REPLACEMENTS; (II) REQUIRE LENDER TO EXPEND FUNDS
IN ADDITION TO THE REPLACEMENT RESERVE FUND TO MAKE OR COMPLETE ANY REPLACEMENT;
(III) OBLIGATE LENDER TO PROCEED WITH THE REPLACEMENTS; OR (IV) OBLIGATE LENDER
TO DEMAND FROM BORROWER ADDITIONAL SUMS TO MAKE OR COMPLETE ANY REPLACEMENT.

 

(F)            BORROWER SHALL PERMIT LENDER AND LENDER’S AGENTS AND
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER, ARCHITECT, OR
INSPECTOR) OR THIRD PARTIES MAKING REPLACEMENTS PURSUANT TO THIS SECTION 7.3.3
TO ENTER ONTO EACH INDIVIDUAL PROPERTY DURING NORMAL BUSINESS HOURS (SUBJECT TO
THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT THE PROGRESS OF ANY
REPLACEMENTS AND ALL MATERIALS BEING USED IN CONNECTION THEREWITH, TO EXAMINE
ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH REPLACEMENTS WHICH ARE OR MAY BE
KEPT AT EACH INDIVIDUAL PROPERTY, AND TO COMPLETE ANY

 

97

--------------------------------------------------------------------------------


 

REPLACEMENTS MADE PURSUANT TO THIS SECTION 7.3.3.  BORROWER SHALL CAUSE ALL
CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH LENDER OR LENDER’S
REPRESENTATIVES OR SUCH OTHER PERSONS DESCRIBED ABOVE IN CONNECTION WITH
INSPECTIONS DESCRIBED IN THIS SECTION 7.3.3(F) OR THE COMPLETION OF REPLACEMENTS
PURSUANT TO THIS SECTION 7.3.3.

 

(G)           LENDER MAY REQUIRE AN INSPECTION OF AN INDIVIDUAL PROPERTY AT
BORROWER’S EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT FROM THE REPLACEMENT
RESERVE ACCOUNT, WITH RESPECT TO EACH INDIVIDUAL PROPERTY, IN ORDER TO VERIFY
COMPLETION OF THE REPLACEMENTS FOR WHICH REIMBURSEMENT IS SOUGHT.  LENDER MAY
REQUIRE THAT SUCH INSPECTION BE CONDUCTED BY AN APPROPRIATE INDEPENDENT
QUALIFIED PROFESSIONAL SELECTED BY LENDER AND/OR MAY REQUIRE A COPY OF A
CERTIFICATE OF COMPLETION BY AN INDEPENDENT QUALIFIED PROFESSIONAL ACCEPTABLE TO
LENDER PRIOR TO THE DISBURSEMENT OF ANY AMOUNTS FROM THE REPLACEMENT RESERVE
ACCOUNT.  BORROWER SHALL PAY THE EXPENSE OF THE INSPECTION AS REQUIRED
HEREUNDER, WHETHER SUCH INSPECTION IS CONDUCTED BY LENDER OR BY AN INDEPENDENT
QUALIFIED PROFESSIONAL.

 

(H)           THE REPLACEMENTS AND ALL MATERIALS, EQUIPMENT, FIXTURES, OR ANY
OTHER ITEM COMPRISING A PART OF ANY REPLACEMENT SHALL BE CONSTRUCTED, INSTALLED
OR COMPLETED, AS APPLICABLE, FREE AND CLEAR OF ALL MECHANIC’S, MATERIALMEN’S OR
OTHER LIENS.

 

(I)            BEFORE EACH DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT
WITH RESPECT TO EACH INDIVIDUAL PROPERTY, LENDER MAY REQUIRE BORROWER TO PROVIDE
LENDER WITH A SEARCH OF TITLE TO THE APPLICABLE INDIVIDUAL PROPERTY EFFECTIVE TO
THE DATE OF THE DISBURSEMENT, WHICH SEARCH SHOWS THAT NO MECHANIC’S OR
MATERIALMEN’S LIENS OR OTHER LIENS OF ANY NATURE HAVE BEEN PLACED AGAINST THE
APPLICABLE INDIVIDUAL PROPERTY SINCE THE DATE OF RECORDATION OF THE RELATED
SECURITY INSTRUMENT AND THAT TITLE TO SUCH INDIVIDUAL PROPERTY IS FREE AND CLEAR
OF ALL LIENS (OTHER THAN THE LIEN OF THE RELATED SECURITY INSTRUMENT AND OTHER
PERMITTED ENCUMBRANCES.

 

(J)            ALL REPLACEMENTS SHALL COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER THE
APPLICABLE INDIVIDUAL PROPERTY AND APPLICABLE INSURANCE REQUIREMENTS INCLUDING,
WITHOUT LIMITATION, APPLICABLE BUILDING CODES, SPECIAL USE PERMITS,
ENVIRONMENTAL REGULATIONS, AND REQUIREMENTS OF INSURANCE UNDERWRITERS.

 

(K)           IN ADDITION TO ANY INSURANCE REQUIRED UNDER THE LOAN DOCUMENTS,
BORROWER SHALL PROVIDE, OR CAUSE TO BE PROVIDED, WORKMEN’S COMPENSATION
INSURANCE, BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER INSURANCE TO
THE EXTENT REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH A PARTICULAR
REPLACEMENT.  ALL SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY
SATISFACTORY TO LENDER.  ALL SUCH POLICIES WHICH CAN BE ENDORSED WITH STANDARD
MORTGAGEE CLAUSES MAKING LOSS PAYABLE TO LENDER OR ITS ASSIGNS SHALL BE SO
ENDORSED.  CERTIFIED COPIES OF SUCH POLICIES SHALL BE DELIVERED TO LENDER

 

98

--------------------------------------------------------------------------------


 

7.3.4        Balance in the Replacement Reserve Account.

 

The insufficiency of any balance in the Replacement Reserve Account shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

 

Section 7.4            Intentionally Omitted.

 

Section 7.5            Holdback Reserve Funds.

 

Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent (“Holdback Reserve Account”), into which Borrower shall deposit
on the date hereof $1,790,000.00 (the “Holdback Reserve Funds”).  Upon Lender’s
consent to the purchase of the Fee Estate of the Burlington Property pursuant to
Section 2.7 hereof, in the event that Borrower provides evidence satisfactory to
Lender in its reasonable discretion that (i) the sale of the Burlington Property
has occurred and (ii) Borrower has fulfilled the requirements of Section 2.7
hereof, Lender shall release such Holdback Reserve Funds to Borrower.  Borrower
shall be entitled to one disbursement pursuant to this Section 7.5 and shall not
have the ability for multiple fundings.  Any amount remaining in the Holdback
Reserve Account after the Debt has been paid in full shall be returned to
Borrower and no other party shall have any right or claim thereto.  Upon an
Event of Default, Lender shall have the right, as determined by Lender in its
sole discretion, to apply all or a portion of the Holdback Reserve Funds to the
payment of the Debt, in such order as Lender shall determine in its sole
discretion.

 

Section 7.6            Ground Lease Escrow Fund.

 

(a)           During any Triggering Event Period, Borrower shall pay (or cause
to be paid) to Lender, together with the Monthly Debt Service Payment Amount, a
monthly prorated amount (the “Monthly Ground Rent Deposit”) that is estimated by
Lender to be due and payable by Borrower under the Ground Lease for all rent and
any and all other charges (the “Ground Rent”) which may be due (for the next
succeeding 12 month period) by Borrower under the Ground Lease in order to
accumulate with Lender sufficient funds to pay all sums payable under the Ground
Lease at least ten (10) Business Days prior to the dates due (said amounts,
hereinafter called the “Ground Lease Escrow Fund”).  The Ground Lease Escrow
Fund is for the purpose of paying all sums due under the Ground Lease.  Lender
shall apply any amounts held in the Ground Lease Escrow Fund to the payment of
such Ground Rent.  Upon notice to Borrower, such deposit may be increased by
Lender in the amount Lender deems is necessary in its reasonable discretion
based on any increases in the Ground Rent due under the Ground Lease.

 

(b)           Upon the occurrence of a Triggering Event Termination Event, upon
written request of Borrower, Lender shall disburse all funds contained in the
Ground Lease Escrow Fund to Borrower.

 

Section 7.7            Reserve Funds Generally.

 

(A)           BORROWER GRANTS TO LENDER A FIRST-PRIORITY PERFECTED SECURITY
INTEREST IN EACH OF THE RESERVE FUNDS AND THE RELATED ACCOUNTS AND ANY AND ALL
MONIES NOW OR HEREAFTER DEPOSITED IN EACH RESERVE FUND AND RELATED ACCOUNT AS
ADDITIONAL SECURITY FOR

 

99

--------------------------------------------------------------------------------


 

PAYMENT OF THE DEBT.  UNTIL EXPENDED OR APPLIED IN ACCORDANCE HEREWITH, THE
RESERVE FUNDS AND THE RELATED ACCOUNTS SHALL CONSTITUTE ADDITIONAL SECURITY FOR
THE DEBT.

 

(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER MAY, IN ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES
AVAILABLE TO LENDER, APPLY ANY SUMS THEN PRESENT IN ANY OR ALL OF THE RESERVE
FUNDS TO THE PAYMENT OF THE DEBT IN ANY ORDER IN ITS SOLE DISCRETION.

 

(C)           INTENTIONALLY OMITTED.

 

(D)           THE RESERVE FUNDS SHALL BE HELD IN INTEREST BEARING ACCOUNTS AND
ALL EARNINGS OR INTEREST ON A RESERVE FUND SHALL BE ADDED TO AND BECOME A PART
OF SUCH RESERVE FUND AND SHALL BE DISBURSED IN THE SAME MANNER AS OTHER MONIES
DEPOSITED IN SUCH RESERVE FUND.

 

(E)           BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF
LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST IN ANY RESERVE
FUND OR RELATED ACCOUNT OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY LIEN OR
ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC-1
FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE
FILED WITH RESPECT THERETO.

 

(F)            BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING FROM OR IN ANY WAY CONNECTED
WITH THE RESERVE FUNDS OR THE RELATED ACCOUNTS OR THE PERFORMANCE OF THE
OBLIGATIONS FOR WHICH THE RESERVE FUNDS OR THE RELATED ACCOUNTS WERE
ESTABLISHED, EXCEPT TO THE EXTENT ARISING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LENDER, ITS AGENTS OR EMPLOYEES.  BORROWER SHALL ASSIGN TO LENDER
ALL RIGHTS AND CLAIMS BORROWER MAY HAVE AGAINST ALL PERSONS SUPPLYING LABOR,
MATERIALS OR OTHER SERVICES WHICH ARE TO BE PAID FROM OR SECURED BY THE RESERVE
FUNDS OR THE RELATED ACCOUNTS; PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY
SUCH RIGHT OR CLAIM UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.

 

Section 7.8            Excess Cash Reserve.

 

Borrower shall deposit (or cause to be deposited) the Required Excess Cash on
each Payment Date during any Lockbox Cash Flow Sweep Period into the Excess Cash
Reserve Account.  Amounts so deposited shall hereinafter be referred to as the
“Excess Cash Reserve Funds.”  Provided no Event of Default has occurred and is
continuing, sums from the Excess Cash Reserve Account shall be disbursed to
Borrower upon a Lockbox Cash Flow Sweep Period Termination Event.

 

Section 7.9            Operating Expenses; Extraordinary Expenses.

 

(A)           FUNDS IN THE LOCKBOX ACCOUNT SHALL BE FUNDED DURING A LOCKBOX CASH
FLOW SWEEP PERIOD TO THE OPERATING EXPENSE RESERVE FUND IN AN AMOUNT SUFFICIENT
TO PAY ALL OPERATING EXPENSES REQUIRED TO BE INCURRED DURING THE FOLLOWING MONTH
IN ACCORDANCE WITH THE APPROVED ANNUAL BUDGET.  AMOUNTS SO DEPOSITED SHALL
HEREINAFTER

 

100

--------------------------------------------------------------------------------


 

BE REFERRED TO AS THE “OPERATING EXPENSE RESERVE FUNDS.”  PROVIDED NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, SUMS FROM THE OPERATING EXPENSE RESERVE
ACCOUNT SHALL BE DISBURSED BY LENDER TO BORROWER FOLLOWING WRITTEN REQUEST FOR
THE PAYMENT OF SUCH OPERATING EXPENSES IN ACCORDANCE WITH THE APPROVED ANNUAL
BUDGET.

 

(B)           FUNDS IN THE LOCKBOX ACCOUNT SHALL BE FUNDED DURING A LOCKBOX CASH
FLOW SWEEP PERIOD TO THE OPERATING EXPENSE RESERVE FUND IN AN AMOUNT SUFFICIENT
TO PAY ANY EXTRAORDINARY EXPENSE APPROVED BY LENDER FROM TIME TO TIME UPON
APPLICATION BY BORROWER SPECIFYING SUCH EXTRAORDINARY EXPENSES IN ACCORDANCE
WITH THIS SECTION 7.9.  BORROWER SHALL DEPOSIT, ON EACH PAYMENT DATE DURING A
LOCKBOX CASH FLOW SWEEP PERIOD FUNDS SUFFICIENT TO PAY ANY EXTRAORDINARY
EXPENSES FOR THE FOLLOWING MONTH WHICH HAVE BEEN APPROVED BY LENDER INTO THE
EXTRAORDINARY EXPENSE RESERVE ACCOUNT, IF ANY.  AMOUNTS SO DEPOSITED SHALL
HEREINAFTER BE REFERRED TO AS THE “EXTRAORDINARY EXPENSE RESERVE FUNDS.” 
PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SUMS FROM THE
EXTRAORDINARY EXPENSE RESERVE ACCOUNT SHALL BE DISBURSED BY LENDER TO BORROWER
FOLLOWING RECEIPT AND APPROVAL OF BORROWER’S WRITTEN REQUEST FOR THE PAYMENT OF
SUCH EXTRAORDINARY EXPENSES, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.

 

Section 7.10         Provisions Regarding Letters of Credit

 

(A)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, BORROWER MAY MEET
ITS OBLIGATIONS TO FUND ANY OR ALL OF THE INITIAL DEPOSITS OR OTHER DEPOSITS
REQUIRED TO BE MADE AND MAINTAINED DURING A TRIGGERING EVENT PERIOD, BY
DELIVERING TO LENDER A LETTER OF CREDIT IN SUCH AMOUNT AS MAY BE NECESSARY TO
MEET THE DEPOSIT OBLIGATIONS UNDER THIS ARTICLE 7.  ANY LETTER OF CREDIT
DELIVERED UNDER THIS AGREEMENT SHALL BE ADDITIONAL SECURITY FOR THE PAYMENT OF
THE DEBT.  UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, LENDER
SHALL HAVE THE RIGHT, AT ITS OPTION, TO DRAW ON ANY SUCH LETTER OF CREDIT AND TO
APPLY ALL OR ANY PART THEREOF TO THE PAYMENT OF THE ITEMS FOR WHICH SUCH LETTER
OF CREDIT WAS ESTABLISHED OR TO APPLY EACH SUCH LETTER OF CREDIT TO PAYMENT OF
THE DEBT IN SUCH ORDER, PROPORTION OR PRIORITY AS LENDER MAY DETERMINE.  ON THE
MATURITY DATE IF THE DEBT IS NOT PAID IN FULL, ANY SUCH LETTER OF CREDIT MAY BE
APPLIED TO REDUCE THE DEBT.

 

(B)           IN ADDITION TO ANY OTHER RIGHT LENDER MAY HAVE TO DRAW UPON A
LETTER OF CREDIT PURSUANT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDER
SHALL HAVE THE ADDITIONAL RIGHTS TO DRAW IN FULL ON ANY LETTER OF CREDIT: (I) IF
LENDER HAS RECEIVED A NOTICE FROM THE ISSUING BANK THAT THE LETTER OF CREDIT
WILL NOT BE RENEWED AND EITHER (Y) A SUBSTITUTE LETTER OF CREDIT OR (Z) CASH IN
THE AMOUNT OF THE LETTER OF CREDIT IS NOT PROVIDED AT LEAST TEN (10) BUSINESS
DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING LETTER OF CREDIT IS SCHEDULED TO
EXPIRE; (II) UPON RECEIPT OF NOTICE FROM THE ISSUING BANK THAT THE LETTER OF
CREDIT WILL BE TERMINATED; OR (III) IF THE BANK ISSUING THE LETTER OF CREDIT
SHALL CEASE TO SATISFY THE MINIMUM L/C RATING AND BORROWER FAILS TO DELIVER A
SUBSTITUTE LETTER OF CREDIT OR CASH IN THE AMOUNT OF THE LETTER OF CREDIT WITHIN
TEN (10) BUSINESS DAYS OF SUCH EVENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE ABOVE, LENDER IS NOT OBLIGATED TO DRAW DOWN ON ANY LETTER OF
CREDIT UPON THE HAPPENING OF AN EVENT SPECIFIED IN (I), (II) OR (III) ABOVE AND
SHALL NOT BE LIABLE FOR ANY LOSSES SUSTAINED BY BORROWER DUE TO THE INSOLVENCY
OF THE BANK ISSUING THE LETTER OF CREDIT IF LENDER HAS NOT DRAWN THE LETTER OF
CREDIT AND IN THE EVENT OF THE INSOLVENCY OF THE BANK ISSUING THE

 

101

--------------------------------------------------------------------------------


 

LETTER OF CREDIT OR IF THE BANK ISSUING THE LETTER OF CREDIT CEASES TO SATISFY
THE MINIMUM L/C RATING, BORROWER SHALL PROVIDE TO LENDER WITHIN THE TIME FRAMES
SET FORTH ABOVE EITHER (Y) A SUBSTITUTE LETTER OF CREDIT MEETING THE
REQUIREMENTS HEREOF OR (Z) CASH IN THE AMOUNT OF THE LETTER OF CREDIT. IF A
LETTER OF CREDIT HAS BEEN POSTED BY TENANT OR BORROWER ON BEHALF OF TENANT, SUCH
LETTER OF CREDIT MAY BE REDUCED FROM TIME TO TIME BY TENANT OR BORROWER PLACING
A REPLACEMENT OR SUBSTITUTE LETTER OF CREDIT IN THE REVISED AMOUNT NECESSARY TO
REFLECT THE COMPLIANCE WITH PERFORMANCE OBLIGATIONS (IN WHOLE OR IN PART) FOR
WHICH SUCH LETTER OF CREDIT WAS PLACED TO SECURE.

 

VIII.        DEFAULTS

 

Section 8.1            Event of Default.

 

(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER (AN “EVENT OF DEFAULT”):

 

(I)               IF ANY PORTION OF THE DEBT IS NOT PAID ON THE DATE THE SAME IS
DUE AND PAYABLE OR, IF SUCH DATE IS NOT A BUSINESS DAY, THEN THE NEXT SUCCEEDING
BUSINESS DAY; PROVIDED, HOWEVER, BORROWER SHALL NOT BE IN DEFAULT (A) SO LONG AS
THERE IS SUFFICIENT MONEY IN THE LOCKBOX ACCOUNT FOR PAYMENT OF ALL AMOUNTS THEN
DUE AND PAYABLE (INCLUDING, BUT NOT LIMITED TO, ANY DEPOSITS INTO RESERVE
ACCOUNTS, COLLECTIVELY THE “FULL PAYMENT”) AND LENDER’S ACCESS TO THE FULL
PAYMENT HAS NOT BEEN CONSTRAINED OR CONSTRICTED IN ANY MANNER OR (B) IF THERE IS
NOT SUFFICIENT MONEY IN THE LOCKBOX ACCOUNT FOR THE FULL PAYMENT ON THE PAYMENT
DATE, SO LONG AS BORROWER DEPOSITS THE FULL PAYMENT WITHIN THREE (3) BUSINESS
DAYS AFTER SUCH PAYMENT DATE; PROVIDED THAT THE PRECEDING SUBSECTION (B) SHALL
BE APPLICABLE AND PERMITTED BY LENDER NO MORE THAN TWICE EVERY 12 (TWELVE) MONTH
PERIOD;

 

(II)              IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID ON OR BEFORE
THE DATE THAT THE SAME BECOME DELINQUENT; PROVIDED, HOWEVER, BORROWER SHALL NOT
BE IN DEFAULT SO LONG AS THERE IS SUFFICIENT MONEY IN THE LOCKBOX ACCOUNT FOR
PAYMENT OF ALL AMOUNTS THEN DUE AND PAYABLE (INCLUDING ANY DEPOSITS INTO RESERVE
ACCOUNTS) AND LENDER’S ACCESS TO SUCH MONEY HAS NOT BEEN CONSTRAINED OR
CONSTRICTED IN ANY MANNER;

 

(III)             IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT OR IF
CERTIFIED COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER WITHIN THREE (3)
BUSINESS DAYS AFTER WRITTEN REQUEST; PROVIDED, HOWEVER, BORROWER SHALL NOT BE IN
DEFAULT SO LONG AS THERE IS SUFFICIENT MONEY IN THE LOCKBOX ACCOUNT FOR PAYMENT
OF ALL AMOUNTS THEN DUE AND PAYABLE (INCLUDING ANY DEPOSITS INTO RESERVE
ACCOUNTS) AND LENDER’S ACCESS TO SUCH MONEY HAS NOT BEEN CONSTRAINED OR
CONSTRICTED IN ANY MANNER;

 

(IV)             IF BORROWER TRANSFERS OR ENCUMBERS ANY PORTION OF ANY OF THE
PROPERTIES IN VIOLATION OF THE PROVISIONS OF SECTION 5.2.10 HEREOF OR ARTICLE 7
OF THE SECURITY INSTRUMENTS;

 

(V)              IF ANY REPRESENTATION OR WARRANTY MADE BY (A) BORROWER OR
PRINCIPAL HEREIN OR IN ANY OTHER LOAN DOCUMENT, (B) INDEMNITOR IN THE

 

102

--------------------------------------------------------------------------------


 

ENVIRONMENTAL INDEMNITY, (C) GUARANTOR IN THE GUARANTY, OR (C) BORROWER,
PRINCIPAL, INDEMNITOR OR GUARANTOR IN ANY REPORT, CERTIFICATE, FINANCIAL
STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO LENDER SHALL
HAVE BEEN KNOWINGLY FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE
THE REPRESENTATION OR WARRANTY WAS MADE;

 

(VI)             IF BORROWER, PRINCIPAL, INDEMNITOR OR GUARANTOR SHALL MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(VII)            IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR
BORROWER, PRINCIPAL, INDEMNITOR, OR GUARANTOR OR IF BORROWER, PRINCIPAL,
INDEMNITOR, OR GUARANTOR SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY
PETITION FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT PURSUANT TO THE
BANKRUPTCY CODE, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL BE FILED BY OR
AGAINST, CONSENTED TO, OR ACQUIESCED IN BY, BORROWER, PRINCIPAL, INDEMNITOR, OR
GUARANTOR, OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER,
PRINCIPAL, INDEMNITOR OR GUARANTOR SHALL BE INSTITUTED; PROVIDED, HOWEVER, IF
SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS INVOLUNTARY AND NOT
KNOWINGLY CONSENTED TO BY BORROWER, PRINCIPAL, INDEMNITOR OR GUARANTOR, UPON THE
SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN SIXTY (60) DAYS;

 

(VIII)           IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN
CONTRAVENTION OF THE LOAN DOCUMENTS;

 

(IX)             IF BORROWER BREACHES ANY OF ITS RESPECTIVE NEGATIVE COVENANTS
CONTAINED IN SECTION 5.2;

 

(X)              IF BORROWER VIOLATES OR DOES NOT COMPLY WITH ANY OF THE
PROVISIONS OF SECTION 5.1.17 HEREOF;

 

(XI)             IF A DEFAULT HAS OCCURRED AND CONTINUES BEYOND ANY APPLICABLE
CURE PERIOD UNDER ANY MANAGEMENT AGREEMENT, IF ANY (OR ANY REPLACEMENT
MANAGEMENT AGREEMENT, IF ANY), IF SUCH DEFAULT PERMITS THE MANAGER THEREUNDER TO
TERMINATE OR CANCEL ANY MANAGEMENT AGREEMENT (OR ANY REPLACEMENT MANAGEMENT
AGREEMENT);

 

(XII)            IF BORROWER OR PRINCIPAL VIOLATES OR DOES NOT COMPLY WITH ANY
OF THE MATERIAL PROVISIONS OF SECTION 4.1.35 HEREOF;

 

(XIII)           IF ANY INDIVIDUAL PROPERTY BECOMES SUBJECT TO ANY MECHANIC’S,
MATERIALMAN’S OR OTHER LIEN IN EXCESS OF $500,000.00 OTHER THAN A LIEN FOR LOCAL
REAL ESTATE TAXES AND ASSESSMENTS NOT THEN DUE AND PAYABLE AND THE LIEN SHALL
REMAIN UNDISCHARGED OF RECORD (BY PAYMENT, BONDING OR OTHERWISE) FOR A PERIOD OF
NINETY (90) DAYS;

 

103

--------------------------------------------------------------------------------


 

(XIV)           IF ANY FEDERAL TAX LIEN OR STATE OR LOCAL INCOME TAX LIEN IS
FILED AGAINST BORROWER OR ANY INDIVIDUAL PROPERTY AND SAME IS NOT DISCHARGED OF
RECORD OR BONDED WITHIN NINETY (90) DAYS AFTER SAME IS FILED;

 

(XV)            (A) BORROWER FAILS TO TIMELY PROVIDE LENDER WITH THE WRITTEN
CERTIFICATION AND EVIDENCE REFERRED TO IN SECTION 5.2.8 HEREOF, (B) BORROWER IS
A PLAN OR ITS ASSETS CONSTITUTE PLAN ASSETS; OR (C) BORROWER CONSUMMATES A
TRANSACTION WHICH WOULD CAUSE THE SECURITY INSTRUMENTS OR LENDER’S EXERCISE OF
ITS RIGHTS UNDER THE SECURITY INSTRUMENTS, THE NOTE, THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS TO CONSTITUTE A NONEXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
RESULT IN A VIOLATION OF A STATE STATUTE REGULATING GOVERNMENTAL PLANS,
SUBJECTING LENDER TO LIABILITY FOR A VIOLATION OF ERISA, THE CODE, A STATE
STATUTE OR OTHER SIMILAR LAW;

 

(XVI)           IF BORROWER SHALL FAIL TO DELIVER TO LENDER, WITHIN TEN (10)
BUSINESS DAYS AFTER REQUEST BY LENDER, THE ESTOPPEL CERTIFICATES REQUIRED
PURSUANT TO THE TERMS HEREOF; PROVIDED, HOWEVER, THAT IF BORROWER IS USING
REASONABLE AND DILIGENT EFFORTS TO OBTAIN SUCH ESTOPPEL CERTIFICATE FROM THE
OPERATING TENANT UNDER THE OPERATING LEASE, THEN BORROWER SHALL NOT BE IN
DEFAULT HEREUNDER;

 

(XVII)          IF ANY DEFAULT OCCURS UNDER ANY GUARANTY OR INDEMNITY EXECUTED
IN CONNECTION HEREWITH (INCLUDING, WITHOUT LIMITATION, THE GUARANTY AND THE
ENVIRONMENTAL INDEMNITY) AND SUCH DEFAULT CONTINUES AFTER THE EXPIRATION OF
APPLICABLE GRACE PERIODS, IF ANY;

 

(XVIII)         IF BORROWER SHALL BE IN DEFAULT BEYOND APPLICABLE NOTICE AND
GRACE PERIODS UNDER ANY OTHER MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT OR
OTHER SECURITY AGREEMENT COVERING ANY PART OF ANY INDIVIDUAL PROPERTY WHETHER IT
BE SUPERIOR OR JUNIOR IN LIEN TO THE RELATED SECURITY INSTRUMENT;

 

(XIX)            INTENTIONALLY OMITTED;

 

(XX)             WITH RESPECT TO ANY TERM, COVENANT OR PROVISION SET FORTH
HEREIN WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR GRACE PERIOD, IF
BORROWER SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR CONDITION AFTER THE
GIVING OF SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE PERIOD;

 

(XXI)            IF BORROWER SHALL FAIL TO PAY OR CAUSE TO BE PAID, PRIOR TO THE
EXPIRATION OF ANY APPLICABLE GRACE AND CURE PERIODS UNDER THE GROUND LEASE, THE
GROUND RENT OR ANY ADDITIONAL RENT, IF ANY, OR OTHER CHARGE MENTIONED IN OR MADE
PAYABLE BY ANY GROUND LEASE WHEN SAID RENT OR OTHER CHARGE IS DUE AND PAYABLE
AND SUCH FAILURE RESULTS IN AN “EVENT OF DEFAULT” UNDER THE GROUND LEASE;
PROVIDED, HOWEVER, BORROWER SHALL NOT BE IN DEFAULT SO LONG AS THERE IS
SUFFICIENT MONEY IN THE LOCKBOX ACCOUNT FOR PAYMENT OF ALL AMOUNTS THEN DUE AND
PAYABLE (INCLUDING ANY DEPOSITS INTO RESERVE ACCOUNTS) AND LENDER’S ACCESS TO
SUCH MONEY HAS NOT BEEN CONSTRAINED OR CONSTRICTED IN ANY MANNER;

 

(XXII)           IF THERE SHALL OCCUR ANY MATERIAL DEFAULT BY BORROWER, AS
TENANT UNDER ANY GROUND LEASE, IN THE OBSERVANCE OR PERFORMANCE OF ANY MATERIAL
TERM,

 

104

--------------------------------------------------------------------------------


 

COVENANT OR CONDITION OF SUCH GROUND LEASE ON THE PART OF BORROWER TO BE
OBSERVED OR PERFORMED AND SAID DEFAULT IS NOT CURED FOLLOWING THE EXPIRATION OF
ANY APPLICABLE GRACE AND NOTICE PERIODS THEREIN PROVIDED, OR IF THE LEASEHOLD
ESTATE CREATED BY SUCH GROUND LEASE SHALL BE SURRENDERED OR IF SUCH GROUND LEASE
SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR SUCH GROUND LEASE SHALL BE
TERMINATED OR CANCELED FOR ANY REASON OR UNDER ANY CIRCUMSTANCES WHATSOEVER, OR
IF ANY OF THE MATERIAL TERMS, COVENANTS OR CONDITIONS OF SUCH GROUND LEASE SHALL
IN ANY MANNER BE MATERIALLY MODIFIED, CHANGED, SUPPLEMENTED, ALTERED, OR AMENDED
WITHOUT THE CONSENT OF LENDER; PROVIDED, HOWEVER, THAT IF THE GROUND LEASE
EXPIRES UPON ITS OWN TERMS OR IS NOT RENEWED BY BORROWER, SUCH INACTION BY
BORROWER SHALL NOT CONSTITUTE AN EVENT OF DEFAULT HEREUNDER;

 

(XXIII)          IF ANY OF THE ASSUMPTIONS CONTAINED IN THE INSOLVENCY OPINION,
OR IN ANY OTHER “NON-CONSOLIDATION” OPINION DELIVERED TO LENDER IN CONNECTION
WITH THE LOAN, OR IN ANY OTHER “NON-CONSOLIDATION” DELIVERED SUBSEQUENT TO THE
CLOSING OF THE LOAN, IS OR SHALL BECOME UNTRUE IN ANY MATERIAL RESPECT;

 

(XXIV)         IF ANY OF THE MATERIAL TERMS, COVENANTS OR CONDITIONS OF THE
OPERATING LEASE SHALL BE MODIFIED, CHANGED, SUPPLEMENTED, ALTERED, OR AMENDED
WITHOUT THE WRITTEN CONSENT OF LENDER, INCLUDING, BUT NOT LIMITED TO, PROVISIONS
RELATING TO THE TERM, THE RENTAL OBLIGATIONS OF THE APPLICABLE OPERATING TENANT
THEREUNDER OR ANY OTHER ECONOMIC PROVISIONS OF THE OPERATING LEASE;

 

(XXV)          IF ANY LETTER OF CREDIT IS NOT RENEWED, REPLACED OR SUBSTITUTED
WITH CASH IN ACCORDANCE WITH THE TERMS HEREOF AT LEAST FIVE (5) BUSINESS DAYS
PRIOR TO THE EXPIRATION DATE OF SUCH LETTER OF CREDIT;

 

(XXVI)         IN THE EVENT THAT THE LONG TERM CREDIT RATING OF THE ISSUING BANK
FALLS BELOW THE MINIMUM L/C RATING AND BORROWER FAILS TO DELIVER TO LENDER
WITHIN FIVE (5) BUSINESS DAYS THEREAFTER A LETTER OF CREDIT OR CASH IN AN AMOUNT
EQUAL TO THE AMOUNT OF THE LETTER OF CREDIT BEING REPLACED FROM AN ISSUING BANK
HAVING A CREDIT RATING OF NO LESS THAN THE MINIMUM L/C RATING;

 

(XXVII)        IF THERE SHALL BE AN EVENT OF DEFAULT UNDER THE TERMS OF ANY OF
THE SECURITY INSTRUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS BEYOND ANY
APPLICABLE NOTICE AND CURE PERIODS CONTAINED IN SUCH DOCUMENTS, WHETHER AS TO
BORROWER OR ANY INDIVIDUAL PROPERTY; OR

 

(XXVIII)       IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE
OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT NOT SPECIFIED IN
SUBSECTIONS (I) TO (XXVII) ABOVE (EXCLUDING THE EVENT OF DEFAULT SET FORTH IN
SUBSECTION (XXIII) ABOVE, MEANING THIS SUBSECTION (XXVIII) SHALL APPLY THERETO)
FOR TEN (10) DAYS AFTER NOTICE TO BORROWER FROM LENDER, IN THE CASE OF ANY
DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30)
DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER DEFAULT; PROVIDED,
HOWEVER, THAT IF SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT
REASONABLY BE CURED WITHIN SUCH 30-DAY PERIOD AND PROVIDED FURTHER THAT BORROWER
SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN

 

105

--------------------------------------------------------------------------------


 

SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS
TO CURE THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS
IS REASONABLY NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE
SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED ONE HUNDRED TWENTY (120) DAYS
AND THEREAFTER SUCH PERIOD AS SHALL BE APPROVED BY LENDER.

 

(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN CLAUSES (VI) OR (VII)
ABOVE) AND AT ANY TIME THEREAFTER, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
AVAILABLE TO IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR AT
LAW OR IN EQUITY, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND OTHER
THAN SUCH NOTICE AS MAY BE REQUIRED UNDER THE LAWS OF THE STATE APPLICABLE TO
THE INDIVIDUAL PROPERTY OR OTHERWISE AS REQUIRED HEREUNDER, THAT LENDER DEEMS
ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO ALL
OR ANY INDIVIDUAL PROPERTY, INCLUDING, WITHOUT LIMITATION, DECLARING THE DEBT TO
BE IMMEDIATELY DUE AND PAYABLE, AND LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR
ALL RIGHTS OR REMEDIES PROVIDED IN THE LOAN DOCUMENTS AGAINST BORROWER AND ANY
OR ALL OF THE PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES
AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN
CLAUSES (VI) OR (VII) ABOVE, THE DEBT AND ALL OTHER OBLIGATIONS OF BORROWER
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND AUTOMATICALLY
BECOME DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY
WAIVES ANY SUCH NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT TO THE CONTRARY NOTWITHSTANDING.

 

Section 8.2            Remedies.

 

(A)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER
REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER AT
LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO TIME,
WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED DUE AND PAYABLE, AND
WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER
ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER ANY OF THE LOAN
DOCUMENTS WITH RESPECT TO ALL OR ANY INDIVIDUAL PROPERTY OR ANY OTHER
COLLATERAL.  ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND CONCURRENT
AND MAY BE PURSUED INDEPENDENTLY, SINGLY, SUCCESSIVELY, TOGETHER OR OTHERWISE,
AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WITHOUT IMPAIRING OR
OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER PERMITTED BY
APPLICABLE LAW, EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES
THAT IF AN EVENT OF DEFAULT IS CONTINUING (I) LENDER IS NOT SUBJECT TO ANY “ONE
ACTION” OR “ELECTION OF REMEDIES” LAW OR RULE, AND (II) ALL LIENS AND OTHER
RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE PROPERTIES AND
THE OTHER COLLATERAL AND EACH SECURITY INSTRUMENT HAS BEEN FORECLOSED, SOLD
AND/OR OTHERWISE REALIZED UPON IN SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN
PAID IN FULL.

 

106

--------------------------------------------------------------------------------


 

(B)           WITH RESPECT TO BORROWER AND THE PROPERTIES, NOTHING CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING LENDER TO
RESORT TO ANY INDIVIDUAL PROPERTY OR COLLATERAL FOR THE SATISFACTION OF ANY OF
THE DEBT IN PREFERENCE OR PRIORITY TO ANY OTHER INDIVIDUAL PROPERTY OR
COLLATERAL, AND LENDER MAY SEEK SATISFACTION OUT OF ALL OF THE PROPERTIES OR ANY
OTHER COLLATERAL OR ANY PART THEREOF, IN ITS ABSOLUTE DISCRETION IN RESPECT OF
THE DEBT.  IN ADDITION, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO
PARTIALLY FORECLOSE THE SECURITY INSTRUMENTS IN ANY MANNER AND FOR ANY AMOUNTS
SECURED BY THE SECURITY INSTRUMENTS THEN DUE AND PAYABLE AS DETERMINED BY LENDER
IN ITS SOLE DISCRETION INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES:  (I) IN THE EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE
PERIOD IN THE PAYMENT OF ONE OR MORE SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST, LENDER MAY FORECLOSE ONE OR MORE OF THE SECURITY INSTRUMENTS TO
RECOVER SUCH DELINQUENT PAYMENTS, OR (II) IN THE EVENT LENDER ELECTS TO
ACCELERATE LESS THAN THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN,
LENDER MAY FORECLOSE ONE OR MORE OF THE SECURITY INSTRUMENTS TO RECOVER SO MUCH
OF THE PRINCIPAL BALANCE OF THE LOAN AS LENDER MAY ACCELERATE AND SUCH OTHER
SUMS SECURED BY ONE OR MORE OF THE SECURITY INSTRUMENTS AS LENDER MAY ELECT. 
NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES, THE PROPERTIES SHALL REMAIN
SUBJECT TO THE SECURITY INSTRUMENTS TO SECURE PAYMENT OF SUMS SECURED BY THE
SECURITY INSTRUMENTS AND NOT PREVIOUSLY RECOVERED.

 

(C)           LENDER SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO SEVER THE NOTE
AND THE OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND
OTHER SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER SHALL EXECUTE
AND DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A
SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO
EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER.  BORROWER HEREBY ABSOLUTELY AND
IRREVOCABLY APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN
INTEREST, IN ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR
DESIRABLE TO EFFECT THE AFORESAID SEVERANCE, BORROWER RATIFYING ALL THAT ITS
SAID ATTORNEY SHALL DO BY VIRTUE THEREOF; PROVIDED, HOWEVER, LENDER SHALL NOT
MAKE OR EXECUTE ANY SUCH DOCUMENTS UNDER SUCH POWER UNTIL THREE (3) BUSINESS
DAYS AFTER NOTICE HAS BEEN GIVEN TO BORROWER BY LENDER OF LENDER’S INTENT TO
EXERCISE ITS RIGHTS UNDER SUCH POWER.  THE SEVERED LOAN DOCUMENTS SHALL NOT
CONTAIN ANY REPRESENTATIONS, WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN
DOCUMENTS AND ANY SUCH REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED
LOAN DOCUMENTS WILL BE GIVEN BY BORROWER ONLY AS OF THE CLOSING DATE.

 

Section 8.3            Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default

 

107

--------------------------------------------------------------------------------


 

shall impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient.  A waiver of one or more Defaults or
Events of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

IX.           SPECIAL PROVISIONS

 

Section 9.1            Sale of Notes and Securitization. 

 

Lender may, at any time, sell, transfer or assign the Note, this Agreement, the
Security Instruments and the other Loan Documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities (the “Securities”) evidencing a
beneficial interest in a rated or unrated public offering or private placement
(a “Securitization”); provided that Lender shall not engage in any
Securitization with respect to a portion of the Loan which exceeds ten percent
(10%) of the original amount of such Securitization.  At the request of the
holder of the Note and, to the extent not already required to be provided by
Borrower under this Agreement, Borrower, at Borrower’s expense (but subject to
the last sentence of this Section 9.1), shall satisfy the market standards to
which the holder of the Note customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with a
Securitization or the sale of the Note or the participations or Securities,
including, without limitation, to:

 

(A)           (I)            PROVIDE SUCH FINANCIAL AND OTHER INFORMATION WITH
RESPECT TO THE PROPERTIES, BORROWER, TENANTS TO THE EXTENT BORROWER IS ENTITLED
TO SUCH INFORMATION UNDER THE OPERATING LEASE, GUARANTOR, INDEMNITOR AND THE
MANAGER, (II) PROVIDE BUDGETS RELATING TO THE PROPERTIES AS MAY BE PROVIDED BY
TENANTS UNDER THE LEASES, IF ANY (BUT WHICH SHALL NOT BE REQUIRED TO BE UPDATED)
AND (III) PERMIT LENDER TO PERFORM (AT IS OWN COST) SUCH SITE INSPECTION,
APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS (PHASE I’S AND, IF
APPROPRIATE, PHASE II’S), ENGINEERING REPORTS AND OTHER DUE DILIGENCE
INVESTIGATIONS OF THE PROPERTIES, AS MAY BE REASONABLY REQUESTED BY THE HOLDER
OF THE NOTE OR THE RATING AGENCIES OR AS MAY BE NECESSARY OR APPROPRIATE IN
CONNECTION WITH THE SECURITIZATION (THE “PROVIDED INFORMATION”), TOGETHER, IF
CUSTOMARY, WITH APPROPRIATE VERIFICATION AND/OR CONSENTS OF THE PROVIDED
INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF INDEPENDENT
ATTORNEYS ACCEPTABLE TO LENDER AND THE RATING AGENCIES; PROVIDED, HOWEVER, OTHER
THAN AS REQUIRED PURSUANT TO SECTION 5.1.10 HEREOF, THAT AT NO TIME SHALL
BORROWER, GUARANTOR, INDEMNITOR OR MANAGER BE REQUIRED TO PROVIDE INFORMATION
WITH RESPECT TO (I) ANTICIPATED STORE CLOSURES AND (II) INDIVIDUAL RETAIL STORE
PROFITABILITY (INCLUDING BUT NOT LIMITED TO PER-STORE SALES OR OCCUPANCY COSTS);

 

(B)           IF REQUIRED BY THE RATING AGENCIES, DELIVER, AS ARE NECESSARY TO
COMPLY WITH THE PROVISIONS OF SECTION 4.1.35 HEREOF, (I) A REVISED INSOLVENCY
OPINION, (II) REVISED OPINIONS OF COUNSEL AS TO DUE EXECUTION AND ENFORCEABILITY
WITH RESPECT TO THE PROPERTIES, BORROWER, AND THE LOAN DOCUMENTS, AND (III)
REVISED ORGANIZATIONAL DOCUMENTS FOR BORROWER, AND PRINCIPAL, WHICH COUNSEL,
OPINIONS AND ORGANIZATIONAL DOCUMENTS SHALL BE SATISFACTORY TO LENDER AND THE
RATING AGENCIES;

 

108

--------------------------------------------------------------------------------


 

(C)           INTENTIONALLY OMITTED;

 

(D)           EXECUTE SUCH AMENDMENTS TO THE LOAN DOCUMENTS AND ORGANIZATIONAL
DOCUMENTS AS MAY BE REQUESTED BY THE HOLDER OF THE NOTE OR THE RATING AGENCIES
OR OTHERWISE TO EFFECT THE SECURITIZATION; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT OR ORGANIZATIONAL
DOCUMENTS IF SUCH MODIFICATION OR AMENDMENT WOULD (EXCEPT FOR MODIFICATIONS AND
AMENDMENTS REQUIRED TO BE MADE PURSUANT TO SECTION (E) BELOW,) (I) CHANGE THE
INTEREST RATE, THE STATED MATURITY OR THE AMORTIZATION OF PRINCIPAL SET FORTH IN
THE NOTE, (II) MODIFY OR AMEND ANY OTHER MATERIAL ECONOMIC TERM OF THE LOAN
(INCLUDING ANY NON-RECOURSE CARVE-OUT PROVISIONS) OR (III) HAVE AN ADVERSE
ECONOMIC IMPACT ON BORROWER OR ANY AFFILIATE THEREOF; AND

 

(E)           IF LENDER ELECTS, IN ITS SOLE DISCRETION, PRIOR TO OR UPON A
SECURITIZATION, TO SPLIT THE LOAN INTO TWO OR MORE PARTS, OR THE NOTE INTO
MULTIPLE COMPONENT NOTES OR TRANCHES WHICH MAY HAVE DIFFERENT INTEREST RATES,
AMORTIZATION PAYMENTS, PRINCIPAL AMOUNTS, PAYMENT PRIORITIES, AND MATURITIES,
BORROWER AGREES TO REASONABLY COOPERATE WITH LENDER IN CONNECTION WITH THE
FOREGOING AND TO EXECUTE THE REQUIRED MODIFICATIONS AND AMENDMENTS TO THE NOTE,
THIS AGREEMENT AND THE LOAN DOCUMENTS AND TO PROVIDE OPINIONS REASONABLY
NECESSARY TO EFFECTUATE THE SAME SO LONG AS THE INITIAL PRINCIPAL AMOUNT OF SUCH
MULTIPLE COMPONENT NOTES OR TRANCHES DOES NOT EXCEED THE OUTSTANDING PRINCIPAL
AMOUNT OF THE NOTE IMMEDIATELY PRIOR TO SUCH SPLIT.  SUCH NOTES OR COMPONENTS
MAY BE ASSIGNED DIFFERENT INTEREST RATES, SO LONG AS THE INITIAL WEIGHTED
AVERAGE OF SUCH INTEREST RATES DOES NOT EXCEED THE APPLICABLE INTEREST RATE.

 

Other than for legal counsel, accountants and other professionals engaged by
Borrower, Borrower shall not be obligated to incur any cost or expense in
connection with Borrower’s complying with requests made under this Section 9.1.

 

Section 9.2            Securitization Cooperation.

 

Borrower understands that certain of the Provided Information may be included in
disclosure documents in connection with the Securitization, including, without
limitation, a prospectus supplement, private placement memorandum, offering
circular or other offering document (each a “Disclosure Document”) and may also
be included in filings (an “Exchange Act Filing”) with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or provided or made available to Investors or prospective
Investors in the Securities, the Rating Agencies, and service providers relating
to the Securitization.  In the event that the Disclosure Document is required to
be revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information in Borrower’s possession or which Borrower has a right to obtain
under the Operating Lease from the Operating Tenant necessary to keep the
Disclosure Document accurate and complete in all material respects; provided,
however, no Disclosure Document shall contain an Individual Store Capital
Expenditure Schedule.  This Section 9.2 is further subject to the
confidentiality and disclosure provisions of Section 5.1.10(h) hereof.

 

109

--------------------------------------------------------------------------------


 

Section 9.3            Servicer.

 

At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer; provided, however, the appointment of a servicer or trustee
shall not modify the provisions of this Agreement, including, without
limitation, any cash management provisions, provisions regarding the collection
of Rents or the holding, funding and disbursement from any Accounts maintained
hereunder.

 

Section 9.4            Exculpation.

 

(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN, IN THE SECURITY INSTRUMENTS
OR IN THE OTHER LOAN DOCUMENTS, LENDER SHALL NOT ENFORCE THE LIABILITY AND
OBLIGATION OF BORROWER TO PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED IN THIS
AGREEMENT, THE NOTE OR THE SECURITY INSTRUMENTS BY ANY ACTION OR PROCEEDING
WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER
MAY BRING A FORECLOSURE ACTION, ACTION FOR SPECIFIC PERFORMANCE OR OTHER
APPROPRIATE ACTION OR PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON
THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENTS, THE OTHER LOAN DOCUMENTS,
AND THE INTEREST IN THE PROPERTIES, THE RENTS AND ANY OTHER COLLATERAL GIVEN TO
LENDER CREATED BY THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENTS AND THE
OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT ANY JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE ENFORCEABLE AGAINST BORROWER ONLY TO THE EXTENT OF
BORROWER’S INTEREST IN THE PROPERTIES, IN THE RENTS AND IN ANY OTHER COLLATERAL
GIVEN TO LENDER. LENDER, BY ACCEPTING THIS AGREEMENT, THE NOTE AND THE SECURITY
INSTRUMENTS, AGREES THAT IT SHALL NOT, EXCEPT AS OTHERWISE PROVIDED HEREIN OR IN
THE SECURITY INSTRUMENTS, SUE FOR, SEEK OR DEMAND ANY DEFICIENCY JUDGMENT
AGAINST BORROWER IN ANY SUCH ACTION OR PROCEEDING, UNDER OR BY REASON OF OR
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENTS
OR THE OTHER LOAN DOCUMENTS.  THE PROVISIONS OF THIS SECTION SHALL NOT, HOWEVER,
(I) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF ANY OBLIGATION EVIDENCED OR
SECURED BY THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENTS OR THE OTHER LOAN
DOCUMENTS; (II) IMPAIR THE RIGHT OF LENDER TO NAME BORROWER AS A PARTY DEFENDANT
IN ANY ACTION OR SUIT FOR JUDICIAL FORECLOSURE AND SALE UNDER THE SECURITY
INSTRUMENTS; (III) AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY INDEMNITY
(INCLUDING, WITHOUT LIMITATION, THE ENVIRONMENTAL INDEMNITY), GUARANTY
(INCLUDING, WITHOUT LIMITATION, THE GUARANTY), MASTER LEASE OR SIMILAR
INSTRUMENT MADE IN CONNECTION WITH THIS AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENTS, OR THE OTHER LOAN DOCUMENTS; (IV) IMPAIR THE RIGHT OF LENDER TO
OBTAIN THE APPOINTMENT OF A RECEIVER; (V) IMPAIR THE ENFORCEMENT OF THE
ASSIGNMENT OF LEASES AND RENTS PROVISIONS CONTAINED IN THE SECURITY INSTRUMENTS;
(VI) IMPAIR THE RIGHT OF LENDER TO ENFORCE THE PROVISIONS OF SECTION 10.2 OF THE
SECURITY INSTRUMENTS OR SECTIONS 4.1.8, 4.1.28, 5.1.9 AND 5.2.8 HEREOF; OR (VII)
IMPAIR THE RIGHT OF LENDER TO OBTAIN A DEFICIENCY JUDGMENT OR OTHER JUDGMENT ON
THE NOTE AGAINST BORROWER IF NECESSARY TO (A) PRESERVE OR ENFORCE ITS RIGHTS AND
REMEDIES AGAINST ANY INDIVIDUAL PROPERTY OR (B) OBTAIN ANY INSURANCE PROCEEDS OR
AWARDS TO WHICH LENDER WOULD OTHERWISE BE ENTITLED UNDER THE TERMS OF THIS
AGREEMENT OR THE SECURITY INSTRUMENTS; PROVIDED HOWEVER, LENDER SHALL ONLY
ENFORCE SUCH JUDGMENT TO THE EXTENT OF THE INSURANCE PROCEEDS AND/OR AWARDS.

 

(B)           NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 9.4 TO THE
CONTRARY, BORROWER SHALL BE PERSONALLY LIABLE TO LENDER FOR THE LOSSES IT INCURS
DUE TO: (I) FRAUD OR

 

110

--------------------------------------------------------------------------------


 

INTENTIONAL MISREPRESENTATION IN CONNECTION WITH THE EXECUTION AND THE DELIVERY
OF THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT, OR THE OTHER LOAN
DOCUMENTS; (II) BORROWER’S MISAPPLICATION OR MISAPPROPRIATION OF RENTS RECEIVED
BY BORROWER AFTER THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT; (III)
BORROWER’S MISAPPLICATION OR MISAPPROPRIATION OF SECURITY DEPOSITS OR RENTS
COLLECTED MORE THAN THIRTY (30) DAYS IN ADVANCE; (IV) BORROWER’S MISAPPLICATION
OR THE MISAPPROPRIATION OF INSURANCE PROCEEDS OR AWARDS; (V) BORROWER’S FAILURE
TO PAY TAXES, OTHER CHARGES (EXCEPT TO THE EXTENT THAT SUMS SUFFICIENT TO PAY
SUCH AMOUNTS HAVE BEEN DEPOSITED IN ESCROW WITH LENDER PURSUANT TO THE TERMS OF
HEREOF), CHARGES FOR LABOR OR MATERIALS OR OTHER CHARGES THAT CAN CREATE LIENS
ON THE PROPERTIES; (VI) BORROWER’S FAILURE TO RETURN OR TO REIMBURSE LENDER FOR
ALL PERSONAL PROPERTY TAKEN FROM ANY PROPERTIES BY OR ON BEHALF OF BORROWER AND
NOT REPLACED WITH PERSONAL PROPERTY OF THE SAME UTILITY AND OF THE SAME OR
GREATER VALUE; (VII) ANY ACT OF INTENTIONAL WASTE OR ARSON BY BORROWER,
PRINCIPAL, OR ANY AFFILIATE THEREOF OR BY INDEMNITOR OR GUARANTOR; (VIII) ANY
FEES OR COMMISSIONS PAID BY BORROWER TO PRINCIPAL OR ANY AFFILIATE OF BORROWER
OR PRINCIPAL, INDEMNITOR, OR GUARANTOR IN VIOLATION OF THE TERMS OF THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENTS OR THE OTHER LOAN DOCUMENTS; (IX)
BORROWER’S FAILURE TO COMPLY WITH THE PROVISIONS OF SECTIONS 4.1.39 AND 5.1.19
OF THIS AGREEMENT; (X) A MATERIAL MISREPRESENTATION CONTAINED IN ANY REQUIRED
OUT-PARCEL OFFICER’S CERTIFICATE; OR (XI) ANY UNPAID MADISON PROPERTY OPTION
SHORTFALL AMOUNT DUE PURSUANT TO SECTION 2.5.5 HEREOF; PROVIDED, HOWEVER, THAT
IN NO EVENT SHALL GUARANTOR BE OBLIGATED FOR ANY MADISON PROPERTY OPTION
SHORTFALL AMOUNT IN EXCESS OF TEN PERCENT (10%) OF THE ORIGINAL PRINCIPAL AMOUNT
OF THE LOAN.

 

(C)           NOTWITHSTANDING THE FOREGOING, THE AGREEMENT OF LENDER NOT TO
PURSUE RECOURSE LIABILITY AS SET FORTH IN SUBSECTION (A) ABOVE SHALL BECOME NULL
AND VOID AND SHALL BE OF NO FURTHER FORCE AND EFFECT (I) IN THE EVENT OF A
DEFAULT UNDER SECTION 4.1.35 OF THIS AGREEMENT SUCH THAT SUCH FAILURE WAS
CONSIDERED BY A COURT AS A FACTOR IN THE COURT’S FINDING FOR A CONSOLIDATION OF
THE ASSETS OF BORROWER WITH THE ASSETS OF ANOTHER PERSON; PROVIDED, HOWEVER,
THAT IN THE ABSENCE OF AN ACTUAL CONSOLIDATION, RECOURSE MAY BE HAD AGAINST
BORROWER ONLY TO THE EXTENT OF LOSSES ACTUALLY INCURRED BY LENDER FOR BORROWER’S
FAILURE TO COMPLY WITH THE PROVISIONS OF SECTION 4.1.35; (II) IN THE EVENT OF
ANY BORROWER’S WILLFUL FAILURE TO PROVIDE A REPORT OR INFORMATION REQUIRED UNDER
SECTION 5.1.10, BUT A FAILURE TO PROVIDE SUCH REPORTS OR INFORMATION SHALL NOT
BE DEEMED WILLFUL IF SUCH FAILURE IS THE RESULT OF GOOD FAITH ERROR AND IS CURED
WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE IS DELIVERED TO BORROWER, PROVIDED,
HOWEVER, THAT IF (X) BORROWER IS PREVENTED BY AN UNAFFILIATED THIRD PARTY
(INCLUDING BUT NOT LIMITED TO THE OPERATING TENANTS) FROM DELIVERING SUCH
INFORMATION, AND (Y) BORROWER USES REASONABLE EFFORTS TO OBTAIN SUCH
INFORMATION, THEN SUCH FAILURE SHALL NOT BE DEEMED WILLFUL SO LONG AS BORROWER
CONTINUOUSLY ENDEAVORS IN GOOD FAITH TO OBTAIN THE REQUIRED FINANCIAL REPORTS
AND INFORMATION AND DELIVERS SAME TO LENDER AS SOON AS IT BECOMES AVAILABLE TO
BORROWER; (III) IN THE EVENT OF A TRANSFER OTHER THAN AS EXPRESSLY PERMITTED
PURSUANT TO SECTION 5.2.10(C) HEREOF; (IV) IN THE EVENT OF A DEFAULT UNDER
SECTION 5.2.10(D) HEREOF; (V) IF ANY INDIVIDUAL PROPERTY OR ANY PART THEREOF
SHALL BECOME AN ASSET IN (A) A VOLUNTARY BANKRUPTCY OR INSOLVENCY PROCEEDING OR
(B) AN INVOLUNTARY BANKRUPTCY OR INSOLVENCY PROCEEDING COMMENCED BY GUARANTOR,
INDEMNITOR OR ANY AFFILIATE OF ANY OF THE FOREGOING AND BORROWER FAILS TO USE
ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A DISMISSAL OF SUCH PROCEEDINGS;
OR (VI) IN THE EVENT THAT BORROWER (A) SOLICITS OR CAUSES TO BE SOLICITED

 

111

--------------------------------------------------------------------------------


 

PETITIONING CREDITORS FOR ANY INVOLUNTARY PETITION AGAINST BORROWER FROM ANY
PERSON OR (B) FILES AN ANSWER CONSENTING TO OR OTHERWISE ACQUIESCING IN OR
JOINING IN ANY INVOLUNTARY PETITION FILED AGAINST IT BY ANY OTHER PERSON UNDER
THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAW.

 

(D)           NOTHING HEREIN SHALL BE DEEMED TO BE A WAIVER OF ANY RIGHT WHICH
LENDER MAY HAVE UNDER SECTION 506(A), 506(B), 1111(B) OR ANY OTHER PROVISION OF
THE BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE INDEBTEDNESS
SECURED BY THE SECURITY INSTRUMENTS OR TO REQUIRE THAT ALL COLLATERAL SHALL
CONTINUE TO SECURE ALL OF THE INDEBTEDNESS OWING TO LENDER IN ACCORDANCE WITH
THIS AGREEMENT, THE NOTE, THE SECURITY INSTRUMENTS AND THE OTHER LOAN DOCUMENTS.

 

Section 9.5            Contributions and Waivers.

 

(A)           AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
EACH BORROWER WILL BENEFIT, DIRECTLY AND INDIRECTLY, FROM EACH BORROWER’S
OBLIGATION TO PAY THE DEBT AND PERFORM ITS OBLIGATIONS AND IN CONSIDERATION
THEREFOR EACH BORROWER DESIRES TO ENTER INTO AN ALLOCATION AND CONTRIBUTION
AGREEMENT AMONG THEMSELVES AS SET FORTH IN THIS SECTION 9.5 TO ALLOCATE SUCH
BENEFITS AMONG THEMSELVES AND TO PROVIDE A FAIR AND EQUITABLE AGREEMENT TO MAKE
CONTRIBUTIONS AMONG EACH BORROWER IN THE EVENT ANY PAYMENT IS MADE BY ANY
INDIVIDUAL BORROWER HEREUNDER TO LENDER (SUCH PAYMENT BEING REFERRED TO HEREIN
AS A “CONTRIBUTION,” AND FOR PURPOSES OF THIS SECTION 9.5, INCLUDES ANY EXERCISE
OF RECOURSE BY LENDER AGAINST ANY COLLATERAL OF A BORROWER AND APPLICATION OF
PROCEEDS OF SUCH COLLATERAL IN SATISFACTION OF SUCH BORROWER’S OBLIGATIONS, TO
LENDER UNDER THE LOAN DOCUMENTS).

 

(B)           EACH BORROWER SHALL BE LIABLE HEREUNDER WITH RESPECT TO THE
OBLIGATIONS ONLY FOR SUCH TOTAL MAXIMUM AMOUNT (IF ANY) THAT WOULD NOT RENDER
ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS SUBJECT TO
AVOIDANCE UNDER SECTION 548 OF THE BANKRUPTCY CODE OR ANY COMPARABLE PROVISIONS
OF ANY STATE LAW.

 

(C)           IN ORDER TO PROVIDE FOR A FAIR AND EQUITABLE CONTRIBUTION AMONG
BORROWERS IN THE EVENT THAT ANY CONTRIBUTION IS MADE BY AN INDIVIDUAL BORROWER
(A “FUNDING BORROWER”), SUCH FUNDING BORROWER SHALL BE ENTITLED TO A
REIMBURSEMENT CONTRIBUTION (“REIMBURSEMENT CONTRIBUTION”) FROM ALL OTHER
BORROWERS FOR ALL PAYMENTS, DAMAGES AND EXPENSES INCURRED BY THAT FUNDING
BORROWER IN DISCHARGING ANY OF THE OBLIGATIONS, IN THE MANNER AND TO THE EXTENT
SET FORTH IN THIS SECTION 9.5.

 

(D)           FOR PURPOSES HEREOF, THE “BENEFIT AMOUNT” OF ANY INDIVIDUAL
BORROWER AS OF ANY DATE OF DETERMINATION SHALL BE THE NET VALUE OF THE BENEFITS
TO SUCH BORROWER AND ITS AFFILIATES FROM EXTENSIONS OF CREDIT MADE BY LENDER TO
(A) SUCH BORROWER AND (B) TO THE OTHER BORROWERS HEREUNDER AND THE LOAN
DOCUMENTS TO THE EXTENT SUCH OTHER BORROWERS HAVE GUARANTEED OR MORTGAGED THEIR
PROPERTIES TO SECURE THE OBLIGATIONS OF SUCH BORROWER TO LENDER.

 

(E)           EACH BORROWER SHALL BE LIABLE TO A FUNDING BORROWER IN AN AMOUNT
EQUAL TO THE GREATER OF (A) THE (I) RATIO OF THE BENEFIT AMOUNT OF SUCH BORROWER
TO THE TOTAL

 

112

--------------------------------------------------------------------------------


 

AMOUNT OF OBLIGATIONS, MULTIPLIED BY (II) THE AMOUNT OF OBLIGATIONS PAID BY SUCH
FUNDING BORROWER, OR (B) NINETY-FIVE PERCENT (95%) OF THE EXCESS OF THE FAIR
SALEABLE VALUE OF THE PROPERTY OF SUCH BORROWER OVER THE TOTAL LIABILITIES OF
SUCH BORROWER (INCLUDING THE MAXIMUM AMOUNT REASONABLY EXPECTED TO BECOME DUE IN
RESPECT OF CONTINGENT LIABILITIES) DETERMINED AS OF THE DATE ON WHICH THE
PAYMENT MADE BY A FUNDING BORROWER IS DEEMED MADE FOR PURPOSES HEREOF (GIVING
EFFECT TO ALL PAYMENTS MADE BY OTHER FUNDING BORROWERS AS OF SUCH DATE IN A
MANNER TO MAXIMIZE THE AMOUNT OF SUCH CONTRIBUTIONS).

 

(F)            IN THE EVENT THAT AT ANY TIME THERE EXISTS MORE THAN ONE FUNDING
BORROWER WITH RESPECT TO ANY CONTRIBUTION (IN ANY SUCH CASE, THE “APPLICABLE
CONTRIBUTION”), THEN REIMBURSEMENT CONTRIBUTIONS FROM OTHER BORROWERS PURSUANT
HERETO SHALL BE ALLOCATED AMONG SUCH FUNDING BORROWERS IN PROPORTION TO THE
TOTAL AMOUNT OF THE CONTRIBUTION MADE FOR OR ON ACCOUNT OF THE OTHER BORROWERS
BY EACH SUCH FUNDING BORROWER PURSUANT TO THE APPLICABLE CONTRIBUTION. IN THE
EVENT THAT AT ANY TIME ANY BORROWER PAYS AN AMOUNT HEREUNDER IN EXCESS OF THE
AMOUNT CALCULATED PURSUANT TO THIS SECTION 9.5, THAT BORROWER SHALL BE DEEMED TO
BE A FUNDING BORROWER TO THE EXTENT OF SUCH EXCESS AND SHALL BE ENTITLED TO A
REIMBURSEMENT CONTRIBUTION FROM THE OTHER BORROWERS IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION.

 

(G)           EACH BORROWER ACKNOWLEDGES THAT THE RIGHT TO REIMBURSEMENT
CONTRIBUTION HEREUNDER SHALL CONSTITUTE AN ASSET IN FAVOR OF BORROWER TO WHICH
SUCH REIMBURSEMENT CONTRIBUTION IS OWING.

 

(H)           NO REIMBURSEMENT CONTRIBUTION PAYMENTS PAYABLE BY A BORROWER
PURSUANT TO THE TERMS OF THIS SECTION 9.5 SHALL BE PAID UNTIL ALL AMOUNTS THEN
DUE AND PAYABLE BY ALL OF BORROWERS TO LENDER, PURSUANT TO THE TERMS OF THE LOAN
DOCUMENTS, ARE PAID IN FULL IN CASH.  NOTHING CONTAINED IN THIS SECTION 9.5
SHALL LIMIT OR AFFECT IN ANY WAY THE OBLIGATIONS OF ANY BORROWER TO LENDER UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENTS.

 

(I)            EACH BORROWER WAIVES:

 

(A)          ANY RIGHT TO REQUIRE LENDER TO PROCEED AGAINST ANY OTHER BORROWER
OR ANY OTHER PERSON OR TO PROCEED AGAINST OR EXHAUST ANY SECURITY HELD BY LENDER
AT ANY TIME OR TO PURSUE ANY OTHER REMEDY IN LENDER’S POWER BEFORE PROCEEDING
AGAINST BORROWER;

 

(B)           THE DEFENSE OF THE STATUTE OF LIMITATIONS IN ANY ACTION AGAINST
ANY OTHER BORROWER OR FOR THE COLLECTION OF ANY INDEBTEDNESS OR THE PERFORMANCE
OF ANY OBLIGATION UNDER THE LOAN;

 

(C)           ANY DEFENSE BASED UPON ANY LEGAL DISABILITY OR OTHER DEFENSE OF
ANY OTHER BORROWER, ANY GUARANTOR OF ANY OTHER PERSON OR BY REASON OF THE
CESSATION OR LIMITATION OF THE LIABILITY OF ANY OTHER BORROWER OR ANY GUARANTOR
FROM ANY CAUSE OTHER THAN FULL PAYMENT OF ALL SUMS PAYABLE UNDER THE NOTE, THIS
AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS;

 

(D)          ANY DEFENSE BASED UPON ANY LACK OF AUTHORITY OF THE OFFICERS,
DIRECTORS, PARTNERS OR AGENTS ACTING OR PURPORTING TO ACT ON BEHALF OF ANY OTHER

 

113

--------------------------------------------------------------------------------


 

BORROWER OR ANY PRINCIPAL OF ANY OTHER BORROWER OR ANY DEFECT IN THE FORMATION
OF ANY OTHER BORROWER OR ANY PRINCIPAL OF ANY OTHER BORROWER;

 

(E)           ANY DEFENSE BASED UPON ANY STATUTE OR RULE OF LAW WHICH PROVIDES
THAT THE OBLIGATION OF A SURETY MUST BE NEITHER LARGER IN AMOUNT NOR IN ANY
OTHER RESPECTS MORE BURDENSOME THAN THAT OF A PRINCIPAL;

 

(F)           ANY DEFENSE BASED UPON ANY FAILURE BY LENDER TO OBTAIN COLLATERAL
FOR THE INDEBTEDNESS OR FAILURE BY LENDER TO PERFECT A LIEN ON ANY COLLATERAL;

 

(G)           PRESENTMENT, DEMAND, PROTEST AND NOTICE OF ANY KIND;

 

(H)          ANY DEFENSE BASED UPON ANY FAILURE OF LENDER TO GIVE NOTICE OF SALE
OR OTHER DISPOSITION OF ANY COLLATERAL TO ANY OTHER BORROWER OR TO ANY OTHER
PERSON OR ENTITY OR ANY DEFECT IN ANY NOTICE THAT MAY BE GIVEN IN CONNECTION
WITH ANY SALE OR DISPOSITION OF ANY COLLATERAL;

 

(I)            ANY DEFENSE BASED UPON ANY FAILURE OF LENDER TO COMPLY WITH
APPLICABLE LAWS IN CONNECTION WITH THE SALE OR OTHER DISPOSITION OF ANY
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY FAILURE OF LENDER TO CONDUCT A
COMMERCIALLY REASONABLE SALE OR OTHER DISPOSITION OF ANY COLLATERAL;

 

(J)            ANY DEFENSE BASED UPON ANY ELECTION BY LENDER, IN ANY BANKRUPTCY
PROCEEDING, OF THE APPLICATION OR NON-APPLICATION OF SECTION 1111(6)(2) OF THE
BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE;

 

(K)          ANY DEFENSE BASED UPON ANY USE OF CASH COLLATERAL UNDER SECTION 363
OF THE BANKRUPTCY CODE;

 

(L)           ANY DEFENSE BASED UPON ANY AGREEMENT OR STIPULATION ENTERED INTO
BY LENDER WITH RESPECT TO THE PROVISION OF ADEQUATE PROTECTION IN ANY BANKRUPTCY
PROCEEDING;

 

(M)         ANY DEFENSE BASED UPON ANY BORROWING OR ANY GRANT OF A SECURITY
INTEREST UNDER SECTION 364 OF THE BANKRUPTCY CODE;

 

(N)          ANY DEFENSE BASED UPON THE AVOIDANCE OF ANY SECURITY INTEREST IN
FAVOR OF LENDER FOR ANY REASON;

 

(O)          ANY DEFENSE BASED UPON ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
ARRANGEMENT, READJUSTMENT OF DEBT, LIQUIDATION OR DISSOLUTION PROCEEDING,
INCLUDING ANY DISCHARGE OF, OR BAR OR STAY AGAINST COLLECTING, ALL OR ANY OF THE
OBLIGATIONS EVIDENCED BY THE NOTE OR OWING UNDER ANY OF THE LOAN DOCUMENTS; AND

 

(P)           ANY DEFENSE OR BENEFIT BASED UPON BORROWER’S, OR ANY OTHER
PARTY’S, RESIGNATION OF THE PORTION OF ANY OBLIGATION SECURED BY THE APPLICABLE

 

114

--------------------------------------------------------------------------------


 

SECURITY INSTRUMENTS TO BE SATISFIED BY ANY PAYMENT FROM ANY OTHER BORROWER OR
ANY SUCH PARTY.

 

(J)            EACH BORROWER WAIVES:

 

(A)          ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY
LENDER EVEN THOUGH THE ELECTION OF REMEDIES, SUCH AS NONJUDICIAL FORECLOSURE
WITH RESPECT TO SECURITY FOR THE LOAN OR ANY OTHER AMOUNTS OWING UNDER THE LOAN
DOCUMENTS, HAS DESTROYED BORROWER’S RIGHTS OF SUBROGATION AND REIMBURSEMENT
AGAINST ANY OTHER BORROWER;

 

(B)           ALL RIGHTS AND DEFENSES THAT BORROWER MAY HAVE BECAUSE ANY OF DEBT
IS SECURED BY REAL PROPERTY. THIS MEANS, AMONG OTHER THINGS: (I) LENDER MAY
COLLECT FROM BORROWER WITHOUT FIRST FORECLOSING ON ANY REAL OR PERSONAL PROPERTY
COLLATERAL PLEDGED BY ANY OTHER BORROWER, (II) IF LENDER FORECLOSES ON ANY REAL
PROPERTY COLLATERAL PLEDGED BY ANY OTHER BORROWER, (A) THE AMOUNT OF THE DEBT
MAY BE REDUCED ONLY BY THE PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE
FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH MORE THAN THE SALE PRICE, (B)
LENDER MAY COLLECT FROM BORROWER EVEN IF ANY OTHER BORROWER, BY FORECLOSING ON
THE REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT BORROWER MAY HAVE TO
COLLECT FROM ANY OTHER BORROWER. THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER
OF ANY RIGHTS AND DEFENSES BORROWER MAY HAVE BECAUSE ANY OF THE DEBT IS SECURED
BY REAL PROPERTY; AND

 

(C)           ANY CLAIM OR OTHER RIGHT WHICH BORROWER MIGHT NOW HAVE OR
HEREAFTER ACQUIRE AGAINST ANY OTHER BORROWER OR ANY OTHER PERSON THAT ARISES
FROM THE EXISTENCE OR PERFORMANCE OF ANY OBLIGATIONS UNDER THE NOTE, THIS
AGREEMENT, THE SECURITY INSTRUMENTS OR THE OTHER LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY OF THE FOLLOWING: (I) ANY RIGHT OF SUBROGATION,
REIMBURSEMENT, EXONERATION, CONTRIBUTION, OR INDEMNIFICATION; OR (II) ANY RIGHT
TO PARTICIPATE IN ANY CLAIM OR REMEDY OF LENDER AGAINST ANY OTHER BORROWER OR
ANY COLLATERAL SECURITY THEREFOR, WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT
ARISES IN EQUITY OR UNDER CONTRACT, STATUTE OR COMMON LAW.

 

(D)          ANY RIGHTS OF BORROWER OF SUBROGATION, REIMBURSEMENT,
INDEMNIFICATION, AND/OR CONTRIBUTION AGAINST ANY OTHER BORROWER OR ANY OTHER
PERSON OR ENTITY, AND ANY OTHER RIGHTS AND DEFENSES THAT ARE OR MAY BECOME
AVAILABLE TO ANY BORROWER OR ANY OTHER PERSON OR ENTITY BY REASONS OF SECTIONS
2787-2855, INCLUSIVE OF THE CALIFORNIA CIVIL CODE;

 

(E)           ANY RIGHTS OR DEFENSES THAT MAY BE AVAILABLE BY REASON OF ANY
ELECTION OF REMEDIES BY ANY BORROWER (INCLUDING, WITHOUT LIMITATION, ANY SUCH
ELECTION WHICH IN ANY MANNER IMPAIRS, EFFECTS, REDUCES, RELEASES, DESTROYS OR
EXTINGUISHES ANY BORROWER’S SUBROGATION RIGHTS, RIGHTS TO PROCEED AGAINST ANY
OTHER BORROWER FOR REIMBURSEMENT, OR ANY OTHER RIGHTS OF BORROWERS TO PROCEED
AGAINST ANY OTHER PERSON, ENTITY OR SECURITY, INCLUDING BUT NOT LIMITED TO ANY
DEFENSE BASED UPON AN ELECTION OF REMEDIES BY ANY BORROWER UNDER THE PROVISIONS

 

115

--------------------------------------------------------------------------------


 

OF SECTION 580(D) OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR ANY SIMILAR LAW
OF CALIFORNIA OR OF ANY OTHER STATE OR OF THE UNITED SATES); AND

 

(F)           ANY RIGHTS OR DEFENSES BORROWER MAY HAVE BECAUSE THE OBLIGATIONS
ARE SECURED BY REAL PROPERTY OR ANY ESTATE FOR YEARS.  THESE RIGHTS OR DEFENSES
INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS OR DEFENSES THAT ARE BASED UPON,
DIRECTLY OR INDIRECTLY, THE APPLICATION OF SECTION 580(A), SECTION 580(B),
SECTION 580(D) OR SECTION 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE TO THE
OBLIGATIONS.

 

X.            MISCELLANEOUS

 

Section 10.1         Survival.

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 10.2         Lender’s Discretion.

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 10.3         Governing Law.

 

(A)           THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO
PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE
GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS), PROVIDED
HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT
OF THE LIENS AND SECURITY INTERESTS CREATED BY THIS AGREEMENT, THE SECURITY
INSTRUMENTS AND THE OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF DEFICIENCY
JUDGMENTS, THE LAWS OF THE STATE WHERE EACH INDIVIDUAL PROPERTY IS LOCATED SHALL
APPLY.

 

(B)           WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER
THIS AGREEMENT, THE NOTE, OR THE OTHER

 

116

--------------------------------------------------------------------------------


 

LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER
LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, AND IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  NOTHING IN THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN ACTION OR
PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

 

Section 10.4         Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 10.5         Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 10.6         Notices.

 

All notices or other written communications hereunder shall be deemed to have
been properly given (i) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (ii) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or

 

117

--------------------------------------------------------------------------------


 

mail depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Borrower:

c/o Spirit Finance Corporation

 

14631 N. Scottsdale Road, Suite 200

 

Scottsdale, Arizona 85254

 

Attention: Catherine Long
Facsimile No: 480-606-0826

 

 

 

 

With a copy to:

Kutak Rock LLP

 

1801 California Street, Suite 3100

 

Denver CO 80202

 

Attention: Paul E. Belitz, Esq.

 

Facsimile No.: (303) 292-7799

 

 

If to Lender:

Barclays Capital Real Estate Inc.

 

200 Park Avenue

 

New York, New York 10166

 

Attn.: Lori Rung /CMBS Servicing
Facsimile No.: (212) 412-1621

 

 

 

and

 

 

 

Citigroup Global Markets Realty Corp.

 

388 Greenwich Street

 

New York, New York 10013

 

Attn: Phil Holmes
Facsimile No.: 212-816-2880

 

 

With a copy to:

Thacher Proffitt & Wood LLP

 

Two World Financial Center
New York, New York 10281

 

Attention: David S. Hall, Esq.

 

Facsimile No.: (212) 912-7751

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

118

--------------------------------------------------------------------------------


 

Section 10.7         Trial by Jury.

 

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. 
THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

Section 10.8         Headings.

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 10.9         Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 10.10       Preferences.

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
State or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 

Section 10.11       Waiver of Notice.

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan

 

119

--------------------------------------------------------------------------------


 

Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 10.12       Remedies of Borrower.

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

 

Section 10.13       Expenses; Indemnity.

 

(A)           BORROWER COVENANTS AND AGREES TO PAY OR, IF BORROWER FAILS TO PAY,
TO REIMBURSE, LENDER WITHIN FIFTEEN (15) DAYS OF RECEIPT OF WRITTEN NOTICE FROM
LENDER FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH: (I) THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF ANY
CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS REQUESTED BY LENDER;
(II) SECURING BORROWER’S COMPLIANCE WITH ANY REQUESTS MADE PURSUANT TO THE
PROVISIONS OF THIS AGREEMENT; (VI) THE FILING AND RECORDING FEES AND EXPENSES,
COST OF TITLE INSURANCE AND REASONABLE FEES AND EXPENSES OF COUNSEL FOR
PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND OTHER SIMILAR EXPENSES
INCURRED IN CREATING AND PERFECTING THE LIENS IN FAVOR OF LENDER PURSUANT TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (III) ENFORCING OR PRESERVING ANY
RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING OR DEFENDING OF ANY
ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE AGAINST, UNDER OR
AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE PROPERTIES, OR
ANY OTHER SECURITY GIVEN FOR THE LOAN; AND (IV) ENFORCING ANY OBLIGATIONS OF OR
COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR WITH RESPECT TO THE PROPERTIES OR IN CONNECTION WITH ANY
REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS
AGREEMENT IN THE NATURE OF A “WORK-OUT” OR OF ANY INSOLVENCY OR BANKRUPTCY
PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE LIABLE FOR THE
PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT THE SAME ARISE BY REASON OF
THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.  ANY
COST AND EXPENSES DUE AND PAYABLE TO LENDER MAY BE PAID FROM ANY AMOUNTS IN THE
LOCKBOX ACCOUNT.

 

(B)           BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER FROM AND
AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL FOR LENDER IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT
LENDER SHALL BE DESIGNATED A PARTY THERETO), THAT ARE IMPOSED ON OR INCURRED BY
LENDER IN ANY MANNER RELATING TO OR ARISING

 

120

--------------------------------------------------------------------------------


 

OUT OF (I) ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR (II) THE USE OR INTENDED USE OF THE PROCEEDS OF THE
LOAN (COLLECTIVELY, THE “ADDITIONAL INDEMNIFIED LIABILITIES”); PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO LENDER HEREUNDER TO THE
EXTENT THAT SUCH ADDITIONAL INDEMNIFIED LIABILITIES ARISE FROM THE GROSS
NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.  TO THE EXTENT
THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH IN THE
PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC
POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND
SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL ADDITIONAL
INDEMNIFIED LIABILITIES INCURRED BY LENDER.

 

(C)           BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND,
INDEMNIFY, RELEASE AND HOLD HARMLESS LENDER AND THE INDEMNIFIED PARTIES FROM AND
AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE, AND SETTLEMENT OF LOSSES
INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED
LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER
ERISA, THE CODE, ANY STATE STATUTE OR OTHER SIMILAR LAW THAT MAY BE REQUIRED, IN
LENDER’S SOLE DISCRETION) THAT LENDER ACTUALLY INCURS AS A RESULT OF A DEFAULT
UNDER SECTIONS 4.1.8 OR 5.2.8 HEREOF.

 

(D)           BORROWER COVENANTS AND AGREES TO PAY FOR OR, IF BORROWER FAILS TO
PAY, TO REIMBURSE LENDER FOR, ANY CONSENT, APPROVAL, WAIVER OR CONFIRMATION
OBTAINED FROM SUCH RATING AGENCY PURSUANT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND LENDER SHALL BE ENTITLED TO REQUIRE
PAYMENT OF SUCH FEES AND EXPENSES AS A CONDITION PRECEDENT TO THE OBTAINING OF
ANY SUCH CONSENT, APPROVAL, WAIVER OR CONFIRMATION.

 

Section 10.14       Schedules and Exhibits Incorporated.

 

The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 10.15       Offsets, Counterclaims and Defenses.

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16       No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(A)           BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND
LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT

 

121

--------------------------------------------------------------------------------


 

TENANCY RELATIONSHIP BETWEEN BORROWER AND LENDER NOR TO GRANT LENDER ANY
INTEREST IN THE PROPERTIES OTHER THAN THAT OF MORTGAGEE, BENEFICIARY OR LENDER.

 

(B)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN.  ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.

 

Section 10.17       Publicity.

 

Other than in connection with a Securitization, all news releases, publicity or
advertising by Borrower or its Affiliates through any media intended to reach
the general public which refers to the Loan Documents or the financing evidenced
by the Loan Documents, to Lender, Barclays, Citi or any of their Affiliates
shall be subject to the prior written approval of Lender and Borrower, which
shall not be unreasonably withheld.  Notwithstanding the foregoing, disclosure
required by any federal or State securities laws, rules or regulations, as
determined by Borrower’s counsel, shall not be subject to the prior written
approval of Lender.

 

Section 10.18       Cross-Default; Cross-Collateralization; Waiver of
Marshalling of Assets.

 

(A)           BORROWER ACKNOWLEDGES THAT LENDER HAS MADE THE LOAN TO BORROWER
UPON THE SECURITY OF ITS COLLECTIVE INTEREST IN THE PROPERTIES AND IN RELIANCE
UPON THE AGGREGATE OF THE PROPERTIES TAKEN TOGETHER BEING OF GREATER VALUE AS
COLLATERAL SECURITY THAN THE SUM OF EACH INDIVIDUAL PROPERTY TAKEN SEPARATELY. 
BORROWER AGREES THAT THE SECURITY INSTRUMENTS ARE AND WILL BE
CROSS-COLLATERALIZED AND CROSS-DEFAULTED WITH EACH OTHER SO THAT (I) AN EVENT OF
DEFAULT UNDER ANY OF THE SECURITY INSTRUMENTS SHALL CONSTITUTE AN EVENT OF
DEFAULT UNDER EACH OF THE OTHER SECURITY INSTRUMENTS WHICH SECURE THE NOTE; (II)
AN EVENT OF DEFAULT UNDER THE NOTE OR THIS AGREEMENT SHALL CONSTITUTE AN EVENT
OF DEFAULT UNDER EACH SECURITY INSTRUMENT; (III) EACH SECURITY INSTRUMENT SHALL
CONSTITUTE SECURITY FOR THE NOTE AS IF A SINGLE BLANKET LIEN WERE PLACED ON ALL
OF THE PROPERTIES AS SECURITY FOR THE NOTE; AND (IV) SUCH
CROSS-COLLATERALIZATION SHALL IN NO EVENT BE DEEMED TO CONSTITUTE A FRAUDULENT
CONVEYANCE.

 

(B)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES ALL RIGHTS TO A MARSHALLING OF THE
ASSETS OF BORROWER, BORROWER’S PARTNERS AND OTHERS WITH INTERESTS IN BORROWER,
AND OF THE PROPERTIES, OR TO A SALE IN INVERSE ORDER OF ALIENATION IN THE EVENT
OF FORECLOSURE OF ALL OR ANY OF THE SECURITY INSTRUMENTS, AND AGREES NOT TO
ASSERT ANY RIGHT UNDER ANY LAWS PERTAINING TO THE MARSHALLING OF ASSETS, THE
SALE IN INVERSE ORDER OF ALIENATION, HOMESTEAD EXEMPTION, THE

 

122

--------------------------------------------------------------------------------


 

ADMINISTRATION OF ESTATES OF DECEDENTS, OR ANY OTHER MATTERS WHATSOEVER TO
DEFEAT, REDUCE OR AFFECT THE RIGHT OF LENDER UNDER THE LOAN DOCUMENTS TO A SALE
OF THE PROPERTIES FOR THE COLLECTION OF THE DEBT WITHOUT ANY PRIOR OR DIFFERENT
RESORT FOR COLLECTION OR OF THE RIGHT OF LENDER TO THE PAYMENT OF THE DEBT OUT
OF THE NET PROCEEDS OF THE PROPERTIES IN PREFERENCE TO EVERY OTHER CLAIMANT
WHATSOEVER.  IN ADDITION, BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS,
WAIVES IN THE EVENT OF FORECLOSURE OF ANY OR ALL OF THE SECURITY INSTRUMENTS,
ANY EQUITABLE RIGHT OTHERWISE AVAILABLE TO BORROWER WHICH WOULD REQUIRE THE
SEPARATE SALE OF THE PROPERTIES OR REQUIRE LENDER TO EXHAUST ITS REMEDIES
AGAINST ANY INDIVIDUAL PROPERTY OR ANY COMBINATION OF THE PROPERTIES BEFORE
PROCEEDING AGAINST ANY OTHER INDIVIDUAL PROPERTY OR COMBINATION OF PROPERTIES;
AND FURTHER IN THE EVENT OF SUCH FORECLOSURE BORROWER DOES HEREBY EXPRESSLY
CONSENTS TO AND AUTHORIZES, AT THE OPTION OF LENDER, THE FORECLOSURE AND SALE
EITHER SEPARATELY OR TOGETHER OF ANY COMBINATION OF THE PROPERTIES.

 

Section 10.19       Waiver of Counterclaim.

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

Section 10.20       Conflict; Construction of Documents; Reliance.

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 10.21       Brokers and Financial Advisors.

 

Other than Citi, Borrower hereby represents that it has dealt with no financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement.  Borrower
hereby agrees to indemnify, defend and hold Lender harmless from and against any
and all claims, liabilities, costs and expenses of any kind (including Lender’s
reasonable attorneys’ fees and expenses) in any way relating to or arising from
a claim by any Person that such Person acted on behalf of Borrower or Lender in

 

123

--------------------------------------------------------------------------------


 

connection with the transactions contemplated herein.  The provisions of this
Section 10.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.

 

Section 10.22       Prior Agreements.

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between Borrower and/or its Affiliates and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

 

[NO FURTHER TEXT ON THIS PAGE]

 

124

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER

 

 

 

SPIRIT SPE PORTFOLIO 2006-1, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

 

 

Name:  Michael T. Bennett

 

 

Title:  Senior Vice President

 

 

 

 

 

SPIRIT SPE PORTFOLIO 2006-2, LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

 

 

Name:  Michael T. Bennett

 

 

Title:  Senior Vice President

 

125

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BARCLAYS CAPITAL REAL ESTATE INC., a
Delaware corporation

 

 

 

 

 

By:

/s/ LoriAnn Rung

 

 

 

Name:  LoriAnn Rung

 

 

Title:  Vice President

 

 

 

 

 

CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation

 

 

 

 

 

By:

/s/ Jay Dewaltoff

 

 

 

Name:  Jay Dewaltoff

 

 

Title:  Authorized Agent

 

126

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Properties - Allocated Loan Amounts

 

127

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Required Repairs

 

128

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Organizational Chart of Borrower

 

129

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Ground Leases

 

130

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Out-Parcels

 

131

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

Intentionally Omitted

 

132

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

Immaterial Leases

 

133

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

Intentionally Omitted

 

134

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

Exceptions to Article 4 Reps: Litigation and Condemnation Matters

 

135

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Borrower

 

Spirit SPE Portfolio 2006-1, a Delaware limited liability company (“Spirit 1”)

 

Spirit 1 State Organizational Identification Number: 4082092

 

Spirit 1 TIN Number: 204032314

 

Spirit SPE Portfolio 2006-2, a Delaware limited liability company (“Spirit 2”)

 

Spirit 2 State Organizational Identification Number: 4091342

 

Spirit 2 TIN Number: 204094866

 

136

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ShopKo Properties

 

137

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of P&L Report

 

138

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of SNDA

 

139

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Confidentiality Agreement

 

140

--------------------------------------------------------------------------------